--------------------------------------------------------------------------------

Exhibit 10.1
 
EXECUTION VERSION
 
CREDIT AGREEMENT


among


FORTRESS TRANSPORTATION AND INFRASTRUCTURE INVESTORS LLC,
as the Borrower,


The Several Lenders and Issuing Banks
from Time to Time Party Hereto


and


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,


Dated as of June 16, 2017
 

--------------------------------------------------------------------------------


JPMORGAN CHASE BANK, N.A.,
and
BARCLAYS BANK PLC,
as Joint Lead Arrangers and Joint Bookrunners


and


BARCLAYS BANK PLC,
as Syndication Agent


--------------------------------------------------------------------------------

TABLE OF CONTENTS
 

   
Page
SECTION 1.
DEFINITIONS
1
Section 1.1
Defined Terms
1
Section 1.2
Other Definitional Provisions
39
Section 1.3
Timing of Payment or Performance
39
Section 1.4
Currency Equivalents Generally
39
     
SECTION 2.
LOANS
40
Section 2.1
Loans
40
Section 2.2
Pro Rata Shares; Availability of Funds
41
Section 2.3
Letters of Credit
41
Section 2.4
Evidence of Debt; Register; Lenders’ Books and Records; Notes
46
Section 2.5
Interest on Loans
47
Section 2.6
Conversion/Continuation
47
Section 2.7
Default Interest
48
Section 2.8
Fees
48
Section 2.9
Termination and Reduction of Commitments
49
Section 2.10
Voluntary and Mandatory Prepayments
49
Section 2.11
[Reserved]
50
Section 2.12
[Reserved]
50
Section 2.13
General Provisions Regarding Payments
50
Section 2.14
Ratable Sharing
51
Section 2.15
Making or Maintaining Eurodollar Rate Loans
51
Section 2.16
Increased Costs; Capital Requirements
53
Section 2.17
Taxes
54
Section 2.18
Obligation to Mitigate
57
Section 2.19
Removal or Replacement of a Lender
57
Section 2.20
Defaulting Lenders
58
     
SECTION 3.
REPRESENTATIONS AND WARRANTIES
59
Section 3.1
Financial Condition
59
Section 3.2
No Change
59
Section 3.3
Existence; Compliance with Law
59
Section 3.4
Power; Authorization; Enforceable Obligations
60
Section 3.5
No Legal Bar
60
Section 3.6
No Material Litigation
60
Section 3.7
No Default
60
Section 3.8
Ownership of Property; Liens
60
Section 3.9
Intellectual Property
60
Section 3.10
Taxes
61
Section 3.11
Federal Regulations
61
Section 3.12
Labor Matters
61
Section 3.13
ERISA
61
Section 3.14
Investment Company Act
61
Section 3.15
Subsidiaries
61
Section 3.16
Use of Proceeds
61
Section 3.17
Environmental Matters
61
Section 3.18
Accuracy of Information, Etc.
62
Section 3.19
Security Documents
63
Section 3.20
Solvency
63
Section 3.21
[Reserved]
63
Section 3.22
Anti-Money Laundering and Anti-Corruption Laws; Sanctions
63
Section 3.23
Insurance
64

i

--------------------------------------------------------------------------------

SECTION 4.
CONDITIONS PRECEDENT
64
Section 4.1
Closing Date
64
Section 4.2
Each Credit Event
65
     
SECTION 5.
AFFIRMATIVE COVENANTS
65
Section 5.1
Financial Statements
65
Section 5.2
Certificates; Other Information
66
Section 5.3
Payment of Taxes
67
Section 5.4
Conduct of Business and Maintenance of Existence; Compliance with Law
67
Section 5.5
Maintenance of Property; Insurance
67
Section 5.6
Inspection of Property; Books and Records; Discussions
68
Section 5.7
Notices
68
Section 5.8
Environmental Laws
68
Section 5.9
Plan Compliance
69
Section 5.10
Additional Collateral, Etc.
69
Section 5.11
Further Assurances
69
Section 5.12
Post-Closing Covenants
69
Section 5.13
Use of Proceeds
70
     
SECTION 6.
NEGATIVE COVENANTS
70
Section 6.1
Limitation on Restricted Payments
70
Section 6.2
Dividend and Other Payment Restrictions Affecting Restricted Subsidiaries
75
Section 6.3
Limitation on Incurrence of Indebtedness and Issuance of Disqualified Stock and
Preferred Stock
76
Section 6.4
Asset Sales
81
Section 6.5
Transactions with Affiliates
83
Section 6.6
Liens
85
Section 6.7
Limitation on Guarantees and Incurrence of Indebtedness by Restricted
Subsidiaries
85
Section 6.8
[Reserved]
86
Section 6.9
Merger, Consolidation or Sale of All or Substantially All Assets
86
Section 6.10
Financial Covenants
88
Section 6.11
[Reserved]
88
Section 6.12
[Reserved]
88
Section 6.13
Additional Restrictions on Pledges and Guarantees
88
     
SECTION 7.
EVENTS OF DEFAULT
89
Section 7.1
Events of Default
89
Section 7.2
Application of Proceeds
92
     
SECTION 8.
THE ADMINISTRATIVE AGENT
92
Section 8.1
Appointment and Authority
92
Section 8.2
Rights as a Lender
93
Section 8.3
Exculpatory Provisions
93
Section 8.4
Reliance by Administrative Agent
94
Section 8.5
Delegation of Duties
94
Section 8.6
Resignation of Administrative Agent
95
Section 8.7
Non-Reliance on Administrative Agent and Other Lenders
95
Section 8.8
No Other Duties, Etc.
95
Section 8.9
Administrative Agent May File Proofs of Claim
95
Section 8.10
Collateral and Guaranty Matters; Rights Under Hedge Agreements
96
Section 8.11
Withholding Taxes
96
Section 8.12
Intercreditor and Subordination Agreements
96
Section 8.13
Credit Bidding
97

ii

--------------------------------------------------------------------------------

SECTION 9.
MISCELLANEOUS
97
Section 9.1
Amendments and Waivers
97
Section 9.2
Notices
99
Section 9.3
No Waiver; Cumulative Remedies
100
Section 9.4
Survival of Representations and Warranties
100
Section 9.5
Payment of Expenses; Indemnification
101
Section 9.6
Successors and Assigns; Participations and Assignments
102
Section 9.7
Set-off
104
Section 9.8
Counterparts
104
Section 9.9
Severability
105
Section 9.10
Integration
105
Section 9.11
GOVERNING LAW
105
Section 9.12
Submission To Jurisdiction; Waivers
105
Section 9.13
Acknowledgments
106
Section 9.14
Confidentiality
106
Section 9.15
Accounting Changes
107
Section 9.16
WAIVERS OF JURY TRIAL
107
Section 9.17
Conversion of Currencies
107
Section 9.18
USA PATRIOT ACT
107
Section 9.19
Payments Set Aside
108
Section 9.20
Releases of Collateral and Guarantees
108
Section 9.21
Acknowledgment and Consent to Bail-In of EEA Financial Institutions
109



SCHEDULES:
   
1.1A
Commitments
3.15
Subsidiaries
3.19
Filing Jurisdictions
4.1(e)
Closing Date Lien Searches
5.12
Post-Closing Matters
   
EXHIBITS:
   
A
Form of Compliance Certificate
B
Form of Closing Certificate
C
Form of Assignment and Acceptance
D
Form of Loan Note
E
Form of Guarantee Agreement
F
Form of Solvency Certificate
G-1
Form of Funding Notice
G-2
Form of Conversion/Continuation Notice
H-1
Form of U.S. Tax Compliance Certificate (For Foreign Lenders that are Not
Partnerships for U.S. Federal Income Tax Purposes)
H-2
Form of U.S. Tax Compliance Certificate (For Foreign Participants that are Not
Partnerships for U.S. Federal Income Tax Purposes)
H-3
Form of U.S. Tax Compliance Certificate (For Foreign Participants that are
Partnerships for U.S. Federal Income Tax Purposes)
H-4
Form of U.S. Tax Compliance Certificate (For Foreign Lenders that are
Partnerships for U.S. Federal Income Tax Purposes)

 
Appendix A
Notice Addresses



iii

--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of June 16, 2017 among FORTRESS TRANSPORTATION AND
INFRASTRUCTURE INVESTORS LLC, a Delaware limited liability company (the
“Borrower”),  the Lenders (as defined herein), the Issuing Banks (as defined
herein) and JPMORGAN CHASE BANK, N.A. (“JPMorgan”), as administrative agent (in
such capacity, together with any successor appointed in accordance with Section
8.6, the “Administrative Agent”).


W I T N E S S E T H:


WHEREAS, capitalized terms used in these recitals and not otherwise defined
shall have the respective meanings set forth for such terms in Section 1.1;


WHEREAS, on the terms and subject to the conditions set forth herein, the
Lenders have agreed to extend credit in the form of Loans and the Issuing Banks
to issue Letters of Credit, in each case at any time during the Revolving
Availability Period, such that the Aggregate Revolving Exposure will not exceed
$75,000,000 at any time (the “Revolving Loan Facility”); and


WHEREAS, (i) the proceeds of the Loans will be used for working capital and
other general corporate purposes, including, without limitation, permitted
acquisitions and other investments and (ii) the Letters of Credit will be used
for general corporate purposes.


NOW, THEREFORE, in consideration of the premises and mutual agreements contained
herein, the parties hereto agree as follows:


SECTION 1.          DEFINITIONS


Section 1.1          Defined Terms. As used in this Agreement, the terms listed
in this Section 1.1 shall have the respective meanings set forth in this Section
1.1.


“Accounting Change”:  as defined in Section 9.15 hereto.


“Acquired Indebtedness”:  with respect to any specified Person,


(1)          Indebtedness of any other Person existing at the time such other
Person is consolidated with, amalgamated or merged with or into or became a
Subsidiary of such specified Person, including Indebtedness incurred in
connection with, or in contemplation of, such other Person consolidating with,
amalgamating or merging with or into or becoming a Subsidiary of such specified
Person; and


(2)          Indebtedness secured by a Lien encumbering any asset acquired by
such specified Person.


“Additional Notes”:  Notes (other than the Initial Notes, as defined in the
Indenture) issued from time to time under the Indenture in accordance with
Section 2.02 thereof, but subject to compliance with Section 4.09 thereof.


“Adjusted Eurodollar Rate”:  with respect to any Eurodollar Rate Loan for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.


“Administrative Agent”:  as defined in the preamble hereto.


“Affected Lender”:  as defined in Section 2.15(b) hereto.


“Affected Loans”:  as defined in Section 2.15(b) hereto.



--------------------------------------------------------------------------------

“Affiliate”:  as to any Person, any other Person directly or indirectly
controlling or controlled by or under direct or indirect common control with
such specified Person. For purposes of this definition, “control” (including,
with correlative meanings, the terms “controlling,” “controlled by” and “under
common control with”), as used with respect to any Person, shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise.


“Affiliate Transaction”:  as defined in Section 6.5(a) hereto.


“Agent”:  the Administrative Agent and any other Person appointed under the Loan
Documents to serve in an agent or similar capacity.


“Agent Parties”:  as defined in Section 9.2 hereto.


“Aggregate Amounts Due”:  as defined in Section 2.14 hereto.


“Aggregate Commitment”:  the sum of the Commitments of all the Lenders at such
time.


“Aggregate Revolving Exposure”:  the sum of the Revolving Exposures of all the
Lenders at such time.


“Agreement”:  this Credit Agreement.


“Agreement Currency”:  as defined in Section 9.17(b) hereto.


“Anti-Money Laundering Laws”:  as defined in Section 3.22(a) hereto.


“Applicable Creditor”:  as defined in Section 9.17(b) hereto.


“Applicable Margin”:  a rate per annum equal to (A) with respect to Base Rate
Loans, 2.00%, and (B) with respect to Eurodollar Rate Loans, 3.00%.


“Applicable Reserve Requirement”:  at any time, for any Eurodollar Rate Loan,
the maximum rate, expressed as a decimal, at which reserves (including any basic
marginal, special, supplemental, emergency or other reserves) are required to be
maintained with respect thereto against “Eurocurrency liabilities” (as such term
is defined in Regulation D) under regulations issued from time to time by the
Board or other applicable banking regulator.  Without limiting the effect of the
foregoing, the Applicable Reserve Requirement shall reflect any other reserves
required to be maintained by such member banks with respect to (a) any category
of liabilities which includes deposits by reference to which the applicable
Adjusted Eurodollar Rate or any other interest rate of a Loan is to be
determined, or (b) any category of extensions of credit or other assets which
include Eurodollar Rate Loans.  A Eurodollar Rate Loan shall be deemed to
constitute Eurocurrency liabilities and as such shall be deemed subject to
reserve requirements without benefits of credit for proration, exceptions or
offsets that may be available from time to time to the applicable Lender.  The
rate of interest on Eurodollar Rate Loans shall be adjusted automatically on and
as of the effective date of any change in the Applicable Reserve Requirement.


“Appraised Value”:  with respect to any assets, at any time, the “as is” market
value for such assets set forth in the most recent written appraisal for such
assets delivered to the Administrative Agent; provided that such written
appraisal is (i) reasonably acceptable to the Administrative Agent as to the
appraiser, form and assumptions and (ii) dated no earlier than 45 days prior to
the last day of the most recently ended Test Period ending on June 30 or
December 31; provided, further, that a desktop appraisal shall be deemed to be
reasonably acceptable to the Administrative Agent and no field appraisals shall
be required.


“Arrangers”:  JPMorgan Chase Bank, N.A. and Barclays Bank PLC, in their
capacities as joint lead arrangers and joint bookrunners.


2

--------------------------------------------------------------------------------

“Asset Sale”:


(1)          the sale, conveyance, transfer or other disposition, whether in a
single transaction or a series of related transactions, of property or assets
(including by way of a sale and leaseback) of the Borrower or any Restricted
Subsidiary (each referred to in this definition as a “disposition”); or


(2)          the issuance or sale of Equity Interests of any Restricted
Subsidiary, whether in a single transaction or a series of related transactions
(other than preferred stock of Restricted Subsidiaries issued in compliance with
Section 6.3 or the issuance of directors’ qualifying shares and shares issued to
foreign nationals as required by applicable law);


in each case, other than:


(1)          a disposition of Cash Equivalents, or dispositions of any surplus,
obsolete, unnecessary, unsuitable, damaged or worn-out assets in the ordinary
course of business, or dispositions of abandoned, lost, destroyed or stolen
assets or assets no longer used, useful or economically practicable to maintain,
or any disposition of inventory or goods held for sale in the ordinary course of
business;


(2)          the disposition of all or substantially all the assets of the
Borrower in a manner permitted under Section 6.9 or any disposition that
constitutes a Change of Control pursuant to this Agreement;


(3)          the making of any Restricted Payment or Permitted Investment that
is permitted to be made, and is made, under Section 6.1;


(4)          any issuance or sale of Equity Interests of the Borrower;


(5)          any disposition of assets or issuance or sale of Equity Interests
of any Restricted Subsidiary in any transaction or series of transactions with
an aggregate Fair Market Value of less than $10,000,000;


(6)          any disposition of property or assets or issuance of securities by
a Restricted Subsidiary to the Borrower or by the Borrower or a Restricted
Subsidiary to a Restricted Subsidiary;


(7)          to the extent allowable under Section 1031 of the Code, any
exchange of like property (excluding any boot thereon) for use in a Similar
Business;


(8)          the lease, assignment, sub-lease or license of any assets or real
or personal property, including the sale of assets to lease customers upon
termination any of the foregoing pursuant to the terms thereof, in each case in
the ordinary course of business;


(9)          the sale or lease of aircraft, engines, spare parts or similar
assets, or Capital Stock of any entity, the principal assets of which consist
primarily of the foregoing, in the ordinary course of business;


(10)          any sale of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary;


(11)          foreclosures, condemnations or any similar actions on assets;


(12)          (i) any disposition of Securitization Assets in connection with
any Qualified Securitization Financing and (ii) the sale or discount of accounts
receivable arising (x) in connection with the Credit Facilities or (y) in the
ordinary course of business in connection with the compromise or collection
thereof or in bankruptcy or similar proceeding;


(13)          the surrender or waiver of contract rights or the settlement,
release or surrender of contract, tort or other claim of any kind, in each case,
in the ordinary course of business;


(14)          the creation of a Lien permitted under this Agreement;


3

--------------------------------------------------------------------------------

(15)          the licensing or sub-licensing of Intellectual Property and
software or other general intangibles in the ordinary course of business;


(16)          the unwinding of any Hedging Obligations;


(17)          sales, transfers and other dispositions of Investments in joint
ventures to the extent required by, or made pursuant to, customary buy/sell
arrangements between the joint venture parties set forth in joint venture
arrangements and similar binding arrangements;


(18)          any financing transaction with respect to property built or
acquired by the Borrower or any Restricted Subsidiary after the Issue Date,
including sale leasebacks and asset securitizations permitted by this Agreement;
and


(19)          any sale of Equity Interests in Magni Drilling Limited.


“Asset Sale Offer”:  as defined in Section 6.4(b)(1) hereto.


“Assignee”:  as defined in Section 9.6(c) hereto.


“Assignment and Acceptance”:  an agreement substantially in the form of Exhibit
C.


“Assignor”:  as defined in Section 9.6(c) hereto.


“Aviation Assets”:  the assets constituting “Total assets” in the Borrower’s
Aviation Leasing segment (or a successor segment), as reflected in the
Borrower’s most recent quarterly or annual report filed with the SEC (or the
equivalent thereof as reported by any successor to or assign of the Borrower in
accordance with this Agreement).


“Bail-In Action”:  the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation”:  with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“Bankruptcy Event”:  with respect to any Person, that such Person has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in, any such proceeding or appointment;
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority; provided, however, that such ownership interest
does not result in or provide such Person with immunity from the jurisdiction of
courts within the United States of America or from the enforcement of judgments
or writs of attachment on its assets or permit such Person (or such Governmental
Authority) to reject, repudiate, disavow or disaffirm any agreements made by
such Person.


“Bankruptcy Law”:  Title 11, U.S. Code or any similar federal or state law for
the relief of debtors as amended from time to time.


“Base Rate”:  for any day, a rate per annum equal to the greatest of (a) the
Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in effect
on such day plus ½ of 1% and (c) the sum of (i) the Adjusted Eurodollar Rate
(after giving effect to any Adjusted Eurodollar Rate “floor”) that would be
payable on such day for a Eurodollar Rate Loan with a one-month interest period
plus (ii) the difference between the Applicable Margin for Eurodollar Rate Loans
and the Applicable Margin for Base Rate Loans; provided, however, that
notwithstanding the foregoing, the Base Rate shall at no time be less than 1.0%
per annum.  Any change in the Base Rate due to a change in the Prime Rate, the
Federal Funds Effective Rate or the Adjusted Eurodollar Rate shall be effective
on the effective day of such change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted Eurodollar Rate, respectively.


4

--------------------------------------------------------------------------------

“Base Rate Loans”:  Loans for which the applicable rate of interest is based on
the Base Rate.


“Bermuda Pledge Agreements”:  the Share Charges, dated as of the Closing Date,
made by certain Loan Parties in favor of the Administrative Agent for the
benefit of the Secured Parties and governed by the Laws of Bermuda.


“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).


“Board of Directors”:  (1) with respect to any corporation, the board of
directors or managers, as applicable, of the corporation, or any duly authorized
committee thereof; (2) with respect to any partnership, the board of directors
or other governing body of the general partner of the partnership or any duly
authorized committee thereof; and (3) with respect to any other Person, the
board or any duly authorized committee of such Person serving a similar
function.  Whenever any provision requires any action or determination to be
made by, or any approval of, a Board of Directors, such action, determination or
approval shall be deemed to have been taken or made if approved by a majority of
the directors on any such Board of Directors (whether or not such action or
approval is taken as part of a formal board meeting or as a formal board
approval).


“Borrower”:  as defined in the preamble hereto.


“Borrower Materials”:  as defined in Section 9.2 hereto.


“Borrower Obligations”:  the collective reference to the unpaid principal of and
interest on the Loans, and all other obligations and liabilities of the Borrower
(including interest accruing at the then applicable rate provided herein after
the maturity of the Loans and interest, fees and expenses accruing after the
filing of any petition in bankruptcy (or which, but for the filing of such
petition, would be accruing), or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest, fees or expenses is allowed or
allowable in such proceeding) to any Agent, any Lender or any Lender
Counterparty, whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, which arise under, out of, or
in connection with, this Agreement, the Security Documents, the Guarantee
Agreement or the other Loan Documents, any Secured Hedge Agreement, any Secured
Cash Management Agreement or any other document made, delivered or given in
connection therewith, in each case whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses or otherwise,
excluding, in each case, Excluded Swap Obligations.


“Borrowing”:  Loans of the same Type made, converted or continued on the same
date and, in the case of Eurodollar Rate Loans, as to which a single Interest
Period is in effect.


“Business Day”:  (a) any day excluding Saturday, Sunday and any day which is a
legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close and (b) with respect to all notices,
determinations, fundings and payments in connection with the Adjusted Eurodollar
Rate or any Eurodollar Rate Loans, the term “Business Day” means any day which
is a Business Day described in clause (a) and which is also a day for trading by
and between banks in Dollar deposits in the London interbank market.


“Calculation Date”:  as defined in the definition of “Fixed Charge Coverage
Ratio.”


“Capital Markets Debt”:  any debt securities represented by bonds, debentures or
notes (other than (i) a Qualified Securitization Financing, (ii) a debt issuance
guaranteed by an export credit agency (including the Export-Import Bank of the
United States of America) or (iii) any Jefferson Project Indebtedness or any
obligations with respect thereof), in each case, issued in the capital markets
by the Borrower or any Subsidiary, whether issued in a public offering or
private placement, including pursuant to Section 4(a)(2) of the Securities Act
or Rule 144A, Regulation S or Regulation D under the Securities Act.


5

--------------------------------------------------------------------------------

“Capitalized Lease Obligations”:  an obligation that is required to be
classified and accounted for as a capital lease for financial reporting purposes
in accordance with GAAP, and the amount of Indebtedness represented by such
obligation shall be, at the time any determination thereof is to be made, the
amount of the liability in respect of a capital lease that would at such time be
required to be capitalized and reflected as a liability on a balance sheet
(excluding the footnotes thereto) in accordance with GAAP, and the stated
maturity thereof shall be the date of the last payment of rent or any other
amount due under such lease prior to the first date upon which such lease may be
prepaid or  terminated by the lessee without payment of a penalty; provided that
leases that are required to be classified and accounted for as capital leases in
accordance with GAAP solely because of the duration of the term of the lease or
the fact that the present value of the minimum lease payments of the equipment
subject to such lease exceeds 90.0% of the Fair Market Value of such equipment
shall not be deemed to be Capitalized Lease Obligations.


“Capital Stock”:


(1)          in the case of a corporation, corporate stock;


(2)          in the case of an association or business entity, any and all
shares, interests, participations, rights or other equivalents (however
designated) of corporate stock;


(3)          in the case of a partnership, limited liability company or business
trust, partnership, membership or beneficial interests (whether general or
limited) or shares in the capital of a company; and


(4)          any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person (but excluding from the foregoing any debt
securities convertible into Capital Stock, whether or not such debt securities
include any right of participation with Capital Stock).


“Cash Equivalents”:


(1)          United States dollars;


(2)          pounds sterling;


(3)          (a) euro, or any national currency of any participating member
state in the European Union;


(b)          Canadian dollars;


(c)          Australian dollars; or


(d)          in the case of any Foreign Subsidiary that is a Restricted
Subsidiary, such local currencies held by them from time to time in the ordinary
course of business;


(4)          securities issued or directly and fully and unconditionally
guaranteed or insured by the United States of America or Canadian government or
any agency or instrumentality thereof the securities of which are
unconditionally guaranteed as a full faith and credit obligation of such
government with maturities of 24 months or less from the date of acquisition;


(5)          certificates of deposit, time deposits and eurodollar time deposits
with maturities of 24 months or less from the date of acquisition, bankers’
acceptances with maturities not exceeding 24 months and overnight bank deposits,
in each case with any commercial bank having capital and surplus in excess of
$500,000,000;


6

--------------------------------------------------------------------------------

(6)          repurchase obligations for underlying securities of the types
described in clauses (4) and (5) of this definition entered into with any
financial institution meeting the qualifications specified in clause (5) of this
definition;


(7)          commercial paper rated at least P-2 by Moody’s or at least A-2 by
S&P and in each case maturing within 24 months after the date of creation
thereof;


(8)          investment funds investing 95% of their assets in securities of the
types described in clauses (1) through (7) of this definition;


(9)          readily marketable direct obligations issued by any state of the
United States of America or any political subdivision thereof or any Province of
Canada having one of the two highest rating categories obtainable from either
Moody’s or S&P with maturities of 24 months or less from the date of
acquisition; and


(10)          Indebtedness or preferred stock issued by Persons with a rating of
“A” or higher from S&P or “A2” or higher from Moody’s with maturities of 24
months or less from the date of acquisition.


Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (1) through (3)
of this definition; provided that such amounts are converted into any currency
listed in clauses (1) through (3) of this definition as promptly as practicable
and in any event within ten Business Days following the receipt of such amounts.


“Cash Management Agreement”: any agreement relating to treasury, depositary or
cash management services provided to the Borrower or any Restricted Subsidiary.


“Change in Law”:  the occurrence, after the date of this Agreement, of any of
the following:  (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.


“Change of Control”:


(1)          any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Exchange Act), other than one or more Permitted Holders, is or
becomes the beneficial owner (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act), directly or indirectly, of shares representing more than 50.0% of
the voting power of the Borrower’s Voting Stock; or


(2)          (a) all or substantially all the assets of the Borrower and the
Restricted Subsidiaries, taken as a whole, are sold or otherwise transferred to
any Person other than a Wholly-Owned Restricted Subsidiary or one or more
Permitted Holders or (b) the Borrower consolidates, amalgamates or merges with
or into another Person or any Person consolidates, amalgamates or merges with or
into the Borrower, in either case under this clause (2), in one transaction or a
series of related transactions in which immediately after the consummation
thereof Persons beneficially owning (as defined in Rules 13d-3 and 13d-5 under
the Exchange Act) Voting Stock representing in the aggregate a majority of the
total voting power of the Voting Stock of the Borrower immediately prior to such
consummation do not beneficially own (as defined in Rules 13d-3 and 13d-5 under
the Exchange Act) Voting Stock representing a majority of the total voting power
of the Voting Stock of the Borrower, or the applicable surviving or transferee
Person; provided that this clause shall not apply (i) in the case where
immediately after the consummation of the transactions Permitted Holders
beneficially own Voting Stock representing in the aggregate a majority of the
total voting power of the Borrower, or the applicable surviving or transferee
Person, or (ii) to any consolidation, amalgamation or merger of the Borrower
with or into (x) a corporation, limited liability company or partnership or (y)
a wholly-owned subsidiary of a corporation, limited liability company or
partnership that, in either case, immediately following the transaction or
series of transactions, has no Person or group (other than Permitted Holders),
which beneficially owns Voting Stock representing 50.0% or more of the voting
power of the total outstanding Voting Stock of such entity and, in the case of
clause (y), the parent of such wholly-owned subsidiary guarantees the Borrower
Obligations.


7

--------------------------------------------------------------------------------

For purposes of this definition, any direct or indirect holding company of the
Borrower shall not itself be considered a “person” or “group” for purposes of
clause (1) of this definition; provided that no “person” or “group” (other than
the Permitted Holders) beneficially owns, directly or indirectly, more than
50.0% of the total voting power of the Voting Stock of such holding company.


“CHR JV Agreement”:  that certain Limited Liability Company Agreement of High
Turbine Technologies LLC, dated as of December 28, 2016, by and among JV
Holdings and the other parties thereto.


“Closing Date”:  the date on which the conditions specified in Section 4.1 are
satisfied (or waived).


“CMQR Credit Facility”:  that certain credit facility governed by the Credit
Agreement, dated as of September 18, 2014, among Central Maine & Quebec Railway
US Inc., Central Maine & Quebec Railway Canada Inc., the lenders party thereto
and Bank of Montreal, as administrative agent, as amended as of March 28, 2016
(as further amended, restated, supplemented, modified, extended, renewed,
restated or refunded from time to time).


“Code”:  the Internal Revenue Code of 1986, as amended.


“Collateral”:  all Property of the Grantors, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document and
including any property or assets that become subject to a Lien in favor of the
Administrative Agent for the benefit of the Secured Parties pursuant to Section
5.10.


“Commitment”:  the commitment of a Lender to make Loans and to acquire
participations in Letters of Credit hereunder, expressed as an amount
representing the maximum possible aggregate amount of such Lender’s Revolving
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.8 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.6; and “Commitments”
means such commitments of all Lenders in the aggregate.  The initial amount of
each Lender’s Commitment is set forth on Schedule 1.1A or in the Assignment and
Acceptance pursuant to which such Lender shall have assumed its Commitment, as
applicable.  The aggregate amount of the Commitments as of the Closing Date is
$75,000,000.


“Commodity Exchange Act”:  the Commodity Exchange Act (7 U.S.C. § 1 et seq.).


“Commonly Controlled Entity”:  an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001(a)(14)
of ERISA or is part of a group that includes the Borrower and that is treated as
a single employer under Section 414(b), (c), (m) or (o) of the Code.


“Compliance Certificate”:  a certificate duly executed by a Responsible Officer
of the Borrower, substantially in the form of Exhibit A.


“Connection Income Taxes”:  Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.


“Consolidated Depreciation and Amortization Expense”:  with respect to any
Person for any period, the total amount of depreciation and amortization
expense, including any amortization of deferred financing fees, amortization in
relation to terminated Hedging Obligations and amortization of lease discounts
and premiums and lease incentives, but excluding any items which are classified
as Consolidated Interest Expense in accordance with GAAP, of such Person and its
Restricted Subsidiaries for such period on a consolidated basis and otherwise
determined in accordance with GAAP.


8

--------------------------------------------------------------------------------

“Consolidated Interest Expense”:  with respect to any Person for any period, the
sum, without duplication, of:


(1)          consolidated interest expense of such Person and its Restricted
Subsidiaries for such period, to the extent such expense was deducted in
computing Consolidated Net Income (including (i) amortization of original issue
discount resulting from the issuance of Indebtedness at less than par, (ii)
non-cash interest payments (but excluding any non-cash interest expense
attributable to the movement in the mark to market valuation of or hedge
ineffectiveness expenses of Hedging Obligations or other derivative instruments
pursuant to Financial Accounting Standards Board Statement No. 133 —“Accounting
for Derivative Instruments and Hedging Activities”), and (iii) all commissions,
discounts and other fees and charges owed with respect to letters of credit or
relating to any Qualified Securitization Financing; and excluding (i) non-cash
interest expense attributable to the amortization of gains or losses resulting
from the termination prior to the Issue Date of Hedging Obligations, (ii) the
interest component of Capitalized Lease Obligations and net payments, if any,
pursuant to interest rate Hedging Obligations, (iii) amortization of deferred
financing fees, debt issuance costs, commissions, fees and expenses and any
expensing of other financing fees (including any expense resulting from bridge,
commitment and other financing fees), (iv) amortization of fair value debt
discounts and (v) any expense resulting from the application of debt
modification accounting or, if applicable, purchase accounting in connection
with any acquisition), and


(2)          consolidated capitalized interest of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued, less


(3)          interest income for such period.


“Consolidated Net Income”:  with respect to any Person for any period, the
aggregate of the Net Income, of such Person and its Restricted Subsidiaries for
such period, on a consolidated basis, and otherwise determined in accordance
with GAAP; provided that:


(1)          any net after tax extraordinary, non-recurring or unusual gains or
losses, including sales or other dispositions of assets under a Securitization
Financing other than in the ordinary course of business (less all fees and
expenses relating thereto) or expenses (including relating to severance,
relocation and new product introductions) shall be excluded;


(2)          the Net Income for such period shall not include the cumulative
effect of a change in accounting principles during such period;


(3)          any net after-tax income (loss) from disposed or discontinued
operations and any net after-tax gains or losses on disposal of disposed or
discontinued operations (including operations disposed of during such period
whether or not such operations were classified as discontinued) shall be
excluded;


(4)          any net after-tax gains or losses (less all fees and expenses
relating thereto) attributable to asset dispositions other than in the ordinary
course of business, as determined in good faith by such Person, shall be
excluded;


(5)          the Net Income for such period of any Person that is not a
Subsidiary, or is an Unrestricted Subsidiary, or that is accounted for by the
equity method of accounting, shall be excluded; provided, however, that
Consolidated Net Income of the Borrower shall be increased by the amount of
dividends or distributions or other payments that are actually paid in cash (or
to the extent converted into cash) to the referent Person or a Restricted
Subsidiary thereof in respect of such period;


(6)          solely for the purpose of determining the amount available for
Restricted Payments under Section 6.1(a)(3)(A) the Net Income for such period of
any Restricted Subsidiary shall be excluded to the extent that the declaration
or payment of dividends or similar distributions by that Restricted Subsidiary
of its Net Income is not at the date of determination wholly permitted without
any prior governmental approval (which has not been obtained) or, directly or
indirectly, by the operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule, or governmental regulation
applicable to that Restricted Subsidiary or its shareholders, unless such
restriction with respect to the payment of dividends or in similar distributions
has been legally waived; provided, however, that Consolidated Net Income of the
Borrower will be increased by the amount of dividends or other distributions or
other payments actually paid in cash (or to the extent converted into cash) to
the Borrower or a Restricted Subsidiary thereof in respect of such period, to
the extent not already included therein;


9

--------------------------------------------------------------------------------

(7)          the effects of adjustments resulting from the application of
recapitalization accounting or purchase accounting in relation to any
acquisition that is consummated after the Issue Date or the amortization or
write-off of any amounts thereof, net of taxes, shall be excluded;


(8)          any net after-tax loss from the early extinguishment of
Indebtedness or Hedging Obligations or other derivative instruments shall be
excluded;


(9)          any net after-tax impairment charge or asset write-off pursuant to
Financial Accounting Standards Board Statement No. 142 and No. 144 and the
amortization of intangibles arising pursuant to No. 141 shall be excluded;


(10)          any net after-tax gain (loss) arising from changes in the fair
value of derivatives shall be excluded;


(11)          any net after-tax valuation allowance against a deferred tax asset
shall be excluded;


(12)          amortization of (i) fair value lease premiums and discounts, (ii)
lease incentives, (iii) fair value debt discounts, and (iv) debt discounts in
respect of Indebtedness issued prior to the Issue Date shall be excluded;


(13)          any restoration to income of any contingency reserve of an
extraordinary, nonrecurring or unusual nature, except to the extent that
provision for such reserve was made out of Consolidated Net Income accrued at
any time following the Issue Date shall be excluded;


(14)          any net after-tax effect of accretion of accrued interest on
discounted liabilities shall be excluded;


(15)          any non-cash tax expense pursuant to reversals of deferred tax
assets shall be excluded; and


(16)          any net after-tax effect of non-cash compensation expense recorded
from grants of stock appreciation or similar rights, stock options or other
rights to officers, directors or employees shall be excluded.


In addition, to the extent not already included in the Consolidated Net Income
of such Person and its Restricted Subsidiaries, notwithstanding anything to the
contrary in the foregoing, Consolidated Net Income shall include the amount of
proceeds received from business interruption insurance and reimbursements of any
expenses and charges that are covered by indemnification or other reimbursement
provisions in connection with any Permitted Investment or any sale, conveyance,
transfer or other disposition of assets permitted under this Agreement.


Notwithstanding the foregoing, for the purpose of Section 6.1 only (other than
Section 6.1(a)(3)(D) thereof), there shall be excluded from Consolidated Net
Income any income arising from any sale or other disposition of Restricted
Investments made by the Borrower and the Restricted Subsidiaries, any
repurchases and redemptions of Restricted Investments from the Borrower and the
Restricted Subsidiaries, any repayments of loans and advances which constitute
Restricted Investments by the Borrower or any Restricted Subsidiary, any sale of
the stock of an Unrestricted Subsidiary or any distribution or dividend from an
Unrestricted Subsidiary, in each case only to the extent such amounts increase
the amount of Restricted Payments permitted under Section 6.1 pursuant to
Section 6.1(a)(3)(D) thereof.


10

--------------------------------------------------------------------------------

“Contingent Obligations”:  with respect to any Person, any obligation of such
Person guaranteeing any leases, dividends or other obligations that do not
constitute Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of such Person, whether or not contingent:


(1)          to purchase any such primary obligation or any property
constituting direct or indirect security therefor;


(2)          to advance or supply funds:


(A)          for the purchase or payment of any such primary obligation, or


(B)          to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor; or


(3)          to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation against loss in
respect thereof.


“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its Property is bound.


“Control Investment Affiliate”:  as to any Person, any other Person that (a)
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person and (b) exists primarily for the purpose of making
equity or debt investments in one or more companies.  For purposes of this
definition, “control” of a Person means the power, directly or indirectly, to
direct or cause the direction of the management and policies of such Person,
whether by contract or otherwise.


“Conversion/Continuation Date”:  the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.


“Conversion/Continuation Notice”:  a Conversion/Continuation Notice
substantially in the form of Exhibit G-2.


“Credit Facilities”:  one or more debt facilities, indentures or commercial
paper facilities providing for revolving credit loans, term loans, notes,
debentures, receivables financing (including through the sale of receivables to
such lenders or to special purpose entities formed to borrow from such lenders
against receivables), letters of credit or other long-term indebtedness,
including any guarantees, collateral documents, mortgages, instruments and
agreements executed in connection therewith, and any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings thereof and any indentures or credit facilities or commercial paper
facilities with banks or other institutional lenders or investors that replace,
refund or refinance any part of the loans, notes, other credit facilities or
commitments thereunder, including any such replacement, refunding or refinancing
facility or indenture that increases the amount borrowable thereunder or alters
the maturity thereof.  For purposes of Section 6.7, the CMQR Credit Facility and
any Jefferson Project Indebtedness shall be deemed not to be a “Credit
Facility.”


“Credit Party”:  the Administrative Agent, each Issuing Bank and each other
Lender.


11

--------------------------------------------------------------------------------

“Debt to Total Capitalization Ratio”:  as of any date of determination, the
ratio of (x) total Indebtedness of the Borrower and the Restricted Subsidiaries
to (y) the sum of (i) total Indebtedness of the Borrower and the Restricted
Subsidiaries and (ii) total equity of the Borrower and the Restricted
Subsidiaries, in each case, on a consolidated basis as reflected on the most
recently available quarterly balance sheet of the Borrower prepared in
accordance with GAAP immediately preceding the date on which such event for
which such calculation is being made shall occur, in each case, with such pro
forma adjustments as are appropriate and consistent with the pro forma
adjustment provisions set forth in the definition of “Fixed Charge Coverage
Ratio.”


“Debt to Total Equity Ratio”:  as of any date of determination, the ratio of (x)
total Indebtedness of the Borrower and the Restricted Subsidiaries to (y) total
equity of the Borrower and the Restricted Subsidiaries (before reduction for
minority interests), in each case, on a consolidated basis as reflected on the
most recently available quarterly balance sheet of the Borrower prepared in
accordance with GAAP immediately preceding the date on which such event for
which such calculation is being made shall occur, in each case, with such pro
forma adjustments as are appropriate and consistent with the pro forma
adjustment provisions set forth in the definition of “Fixed Charge Coverage
Ratio.”


“Default”:  any of the events or conditions specified in Section 7.1, whether or
not any requirement for the giving of notice, the lapse of time, or both, has
been satisfied.


“Defaulting Lender”:  any Lender that:


(a)          has failed, within two Business Days of the date required to be
funded or paid, (i) to fund any portion of its Loans, (ii) to fund any portion
of its participations in Letters of Credit or (iii) to pay to any Credit Party
any other amount required to be paid by it hereunder, unless, in the case of
clause (i) above, such Lender notifies the Administrative Agent in writing that
such failure is the result of such Lender’s good faith determination that a
condition precedent to funding (specifically identified in such writing,
including, if applicable, by reference to a specific Default) has not been
satisfied,


(b)          has notified the Borrower or any Credit Party in writing, or has
made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good-faith determination that a condition precedent (specifically
identified in such writing, including, if applicable, by reference to a specific
Default) to funding a Loan cannot be satisfied) or generally under other
agreements in which it commits to extend credit,


(c)          has failed, within three Business Days after request by a Credit
Party made in good faith to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations to
fund prospective Loans and participations in then outstanding Letters of Credit,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such Credit Party’s receipt of such certification in form and
substance satisfactory to it and the Administrative Agent, or


(d)          has, or has a direct or indirect parent company that has, become
the subject of a Bankruptcy Event or Bail-In Action.


Any determination by the Administrative Agent that a Lender is a Defaulting
Lender under any one or more of clauses (a) through (d) above shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.20) upon delivery of written notice
of such determination to the Borrower, each Issuing Bank and each other Lender.


“Designated Non-cash Consideration”:  the Fair Market Value of noncash
consideration received by the Borrower or a Restricted Subsidiary in connection
with an Asset Sale that is so designated as Designated Non-cash Consideration
pursuant to an Officers’ Certificate, setting forth the basis of such valuation,
executed by a senior vice president or the principal financial officer of the
Borrower, less the amount of cash or Cash Equivalents received in connection
with a subsequent sale of such Designated Non-cash Consideration.


“Designated Preferred Stock”:  preferred stock of the Borrower that is issued
after the Issue Date for cash and is so designated as Designated Preferred
Stock, pursuant to an Officer’s Certificate, on the issuance date thereof, the
cash proceeds of which are contributed to the capital of the Borrower and
excluded from the calculation set forth in Section 6.1(a)(3).


12

--------------------------------------------------------------------------------

“Disposition”:  with respect to any Property, any sale, lease, license, sale and
leaseback, assignment, conveyance, transfer, exchange or other disposition
thereof (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith; and the terms “Dispose” and “Disposed of” shall have
correlative meanings.


“Disqualified Stock”:  with respect to any Person, any Capital Stock of such
Person which, by its terms, or by the terms of any security into which it is
convertible or for which it is putable or exchangeable, or upon the happening of
any event, matures or is mandatorily redeemable, other than as a result of a
change of control or asset sale, pursuant to a sinking fund obligation or
otherwise, or is redeemable at the option of the holder thereof, other than as a
result of a change of control or asset sale, in whole or in part, in each case
prior to the date 91 days after the Maturity Date; provided that if such Capital
Stock is issued to any plan for the benefit of employees of the Borrower or its
Subsidiaries or by any such plan to such employees, such Capital Stock shall not
constitute Disqualified Stock solely because it may be required to be
repurchased by the Borrower or its Subsidiaries in order to satisfy applicable
statutory or regulatory obligations.


“Dollars” and “$”:  dollars in lawful currency of the United States of America.


“EBITDA”:  with respect to any Person for any period, the Consolidated Net
Income of such Person for such period, plus (without duplication):


(1)          collections of the principal portion of any direct finance leases;
plus


(2)          provision for taxes based on income or profits, plus franchise or
similar taxes, of such Person for such period deducted in computing Consolidated
Net Income; plus


(3)          Consolidated Interest Expense (and other components of Fixed
Charges to the extent changes in GAAP after the Issue Date result in such
components reducing Consolidated Net Income) of such Person for such period to
the extent the same was deducted in calculating such Consolidated Net Income,
including any noncash interest charges calculated in accordance with GAAP; plus


(4)          Consolidated Depreciation and Amortization Expense of such Person
for such period to the extent such depreciation and amortization were deducted
in computing Consolidated Net Income; plus


(5)          any fees, expenses or charges, or any amortization thereof, related
to any Equity Offering, Permitted Investment, acquisition, disposition,
recapitalization or Indebtedness permitted to be incurred by this Agreement
(whether or not successful) or any repayment of Indebtedness, including such
fees, expenses or charges related to the offering of the Notes, and deducted in
computing Consolidated Net Income, and including, in each case, any such
transaction consummated prior to the Issue Date and any such transaction
undertaken but not completed, and any charges or non-recurring costs incurred
during such period as a result of any such transaction; plus


(6)          any loss (or minus any gain) related to the disposition of assets;
plus


(7)          the amount of any restructuring charge or reserve deducted in such
period in computing Consolidated Net Income, including any one-time costs
incurred in connection with acquisitions after the Issue Date; plus


(8)          any other non-cash charges reducing Consolidated Net Income for
such period, excluding any such charge that represents an accrual or reserve for
a cash expenditure for a future period; plus


13

--------------------------------------------------------------------------------

(9)          the amount of any non-controlling interest expense deducted in
calculating Consolidated Net Income (less the amount of any cash dividends paid
to the holders of such minority interests); plus


(10)          expenses related to the implementation of new accounting
pronouncements and other regulatory requirements; plus


(11)          any net loss (or minus any gain) resulting from currency exchange
risk Hedging Obligations; plus


(12)          foreign exchange loss (or minus any gain) on debt; plus


(13)          Securitization Fees and the amount of loss on sale of
Securitization Assets and related assets to a Securitization Subsidiary in
connection with a Qualified Securitization Financing, to the extent deducted in
determining Consolidated Net Income; less


(14)          non-cash items increasing Consolidated Net Income of such Person
for such period, excluding any items which represent the reversal of any accrual
of, or cash reserve for, anticipated cash charges in any prior period; plus


(15)          any other extraordinary, non-recurring or unusual losses (or minus
any other extraordinary, non-recurring or unusual gain); plus


(16)          other recurring cash revenue received;


all as determined on a consolidated basis for such Person and its Restricted
Subsidiaries in accordance with GAAP.


“EEA Financial Institution”:  (a) any institution established in any EEA Member
Country which is subject to the supervision of an EEA Resolution Authority, (b)
any entity established in an EEA Member Country which is a parent of an
institution described in clause (a) of this definition or (c) any institution
established in an EEA Member Country which is a subsidiary of an institution
described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.


“EEA Member Country”:  (a) any of the member states of the European Union, (b)
Iceland, (c) Liechtenstein and (d) Norway.


“EEA Resolution Authority”:  any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“Electronic Signature”: an electronic sound, symbol, or process attached to, or
associated with, a contract or other record and adopted by a person with the
intent to sign, authenticate or accept such contract or record.


“Environment”:  ambient air, indoor air, surface water, drinking water,
groundwater, land surface, subsurface strata, sediments and natural resources
such as wetlands, flora and fauna.


“Environmental Claim”:  any investigation, notice, notice of violation, claim,
action, suit, proceeding, demand, abatement order, or other order or directive
(conditional or otherwise), by any Governmental Authority or any other Person,
arising (a) pursuant to or in connection with any actual or alleged violation of
any Environmental Law; (b) in connection with the presence, Release of, or
exposure to, any Hazardous Materials; or (c) in connection with any actual or
alleged damage, injury, threat, or harm to the Environment.


“Environmental Laws”:  any and all Laws regulating, relating to or imposing
liability or standards of conduct concerning pollution, protection or regulation
of the Environment or human health or safety in connection with exposure to
Hazardous Materials, as has been, is now, or may at any time hereafter be, in
effect and including the common law insofar as it relates to any of the
foregoing.


14

--------------------------------------------------------------------------------

“Environmental Permits”:  any and all Permits required under, or issued pursuant
to, any Environmental Law and including the common law insofar as it relates to
any of the foregoing.


“Equity Interests”:  Capital Stock and all warrants, options or other rights to
acquire Capital Stock, but excluding any debt security that is convertible into,
or exchangeable for, Capital Stock.


“Equity Offering”:  any public or private sale of common shares or preferred
shares of the Borrower (excluding Disqualified Stock), other than:


(1)          public offerings with respect to the Borrower’s common shares
registered on Form S-8; and


(2)          any sales to the Borrower or any of its Subsidiaries.


“ERISA”:  the Employee Retirement Income Security Act of 1974.


“EU Bail-In Legislation Schedule”:  the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.


“Eurodollar Rate Loan”:  a Loan bearing interest at a rate determined by
reference to the Adjusted Eurodollar Rate.


“Event of Default”:  any of the events or conditions specified in Section
7.1(a); provided that any requirement for the giving of notice, the lapse of
time, or both, has been satisfied.


“Exchange Act”:  the Securities Exchange Act of 1934, and the rules and
regulations of the SEC promulgated thereunder.


“Excluded Aviation Assets”:  as defined in Section 6.13(a)(ii) hereto.


“Excluded Contribution”:  net cash proceeds, marketable securities or Qualified
Proceeds received by the Borrower from:


(1)          contributions to its common equity capital; and


(2)          the sale (other than to a Subsidiary of the Borrower or to any
management equity plan or stock option plan or any other management or employee
benefit plan or agreement or any distributor equity plan or agreement of the
Borrower) of Capital Stock (other than Disqualified Stock and Designated
Preferred Stock) of the Borrower, in each case, designated as Excluded
Contributions pursuant to an Officers’ Certificate, executed by a senior vice
president or the principal financial officer of the Borrower on the date such
capital contributions are made or the date such Equity Interests are sold, as
the case may be, which are excluded from the calculation set forth in Section
6.1(a)(3).


“Excluded Swap Obligations”:  with respect to any Guarantor, any obligation (a
“Swap Obligation”) to pay or perform under any agreement, contract or
transaction that constitutes a “swap” within the meaning of section 1a(47) of
the Commodity Exchange Act, if, and to the extent that, all or a portion of the
guarantee of such Guarantor of, or the grant by such Guarantor of a security
interest to secure, such Swap Obligation (or any guarantee thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor’s failure
for any reason not to constitute an “eligible contract participant” as defined
in the Commodity Exchange Act.


15

--------------------------------------------------------------------------------

“Existing Indebtedness”:  Indebtedness of the Borrower or the Restricted
Subsidiaries in existence on the Issue Date, plus interest accruing thereon.


“Fair Market Value”:  the value that would be paid by a willing buyer to an
unaffiliated willing seller in a transaction not involving distress or necessity
of either party, determined in good faith by the chief executive officer, chief
financial officer, chief accounting officer or controller of the Borrower or the
Restricted Subsidiary, which determination will be conclusive (unless otherwise
provided in this Agreement).


“FASB”:  the Financial Accounting Standards Board of the American Institute of
Certified Public Accountants.


“FATCA”:  as defined in Section 2.17(a) hereto.


“FCPA”:  as defined in Section 3.22(b) hereto.


“Federal Funds Effective Rate”:  for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided, (a) if such
day is not a Business Day, the Federal Funds Effective Rate for such day shall
be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Effective Rate
for such day shall be the average rate charged to the Administrative Agent on
such day on such transactions as determined by the Administrative Agent.


“Fitch”:  Fitch Ratings or any of its successors or assigns that is a nationally
recognized statistical rating organization within the meaning of Rule 3(a)(62)
under the Exchange Act.


“Fixed Charge Coverage Ratio”:  with respect to any Person for any period, the
ratio of EBITDA of such Person for such period to the Fixed Charges of such
Person for such period. In the event that the Borrower or any Restricted
Subsidiary incurs, assumes, guarantees, redeems, retires or extinguishes any
Indebtedness (other than reductions in amounts outstanding under revolving
facilities unless accompanied by a corresponding termination of commitment) or
issues or redeems Disqualified Stock or preferred stock subsequent to the
commencement of the period for which the Fixed Charge Coverage Ratio is being
calculated but prior to the event for which the calculation of the Fixed Charge
Coverage Ratio is made (the “Calculation Date”), then the Fixed Charge Coverage
Ratio shall be calculated giving pro forma effect to such incurrence,
assumption, guarantee or redemption, retirement or extinguishment of
Indebtedness, or such issuance or redemption of Disqualified Stock or preferred
stock, as if the same had occurred at the beginning of the applicable
four-quarter period.


For purposes of making the computation referred to in the first paragraph of
this definition, Investments, acquisitions, dispositions, amalgamations,
mergers, consolidations and disposed operations (as determined in accordance
with GAAP) that have been made by the Borrower or any Restricted Subsidiary
during the four-quarter reference period or subsequent to such reference period
and on or prior to or simultaneously with the Calculation Date shall be
calculated on a pro forma basis assuming that all such Investments,
acquisitions, dispositions, amalgamations, mergers, consolidations and disposed
operations (and the change in any associated fixed charge obligations and the
change in EBITDA resulting therefrom) had occurred on the first day of the
four-quarter reference period. If since the beginning of such period any Person
(that subsequently became a Restricted Subsidiary or was consolidated,
amalgamated or merged with or into the Borrower or any Restricted Subsidiary
since the beginning of such period) shall have made any Investment, acquisition,
disposition, amalgamation, merger, consolidation or disposed operation that
would have required adjustment pursuant to this definition, then the Fixed
Charge Coverage Ratio shall be calculated giving pro forma effect thereto for
such period as if such Investment, acquisition, disposition, amalgamation,
merger, consolidation or disposed operation had occurred at the beginning of the
applicable four-quarter period.


16

--------------------------------------------------------------------------------

For purposes of this definition, whenever pro forma effect is to be given to a
transaction, the pro forma calculations shall be made in good faith by a
responsible financial or accounting officer of the Borrower (including pro forma
expense and cost reductions, regardless of whether these cost savings could then
be reflected in pro forma financial statements in accordance with Regulation S-X
promulgated under the Securities Act or any other regulation or policy of the
SEC related thereto). If any Indebtedness bears a floating rate of interest and
is being given pro forma effect, the interest on such Indebtedness shall be
calculated as if the rate in effect on the Calculation Date had been the
applicable rate for the entire period (taking into account any Hedging
Obligations applicable to such Indebtedness). Interest on a Capitalized Lease
Obligation shall be deemed to accrue at an interest rate reasonably determined
by a responsible financial or accounting officer of the Borrower to be the rate
of interest implicit in such Capitalized Lease Obligation in accordance with
GAAP. For purposes of making the computation referred to in the first paragraph
of this definition, interest on any Indebtedness under a revolving credit
facility computed on a pro forma basis shall be computed based upon the average
daily balance of such Indebtedness during the applicable period. Interest on
Indebtedness that may optionally be determined at an interest rate based upon a
factor of a prime or similar rate, a eurocurrency interbank offered rate, or
other rate, shall be deemed to have been based upon the rate actually chosen,
or, if none, then based upon such optional rate chosen as the Borrower may
designate.


“Fixed Charges”:  with respect to any Person for any period, the sum of:


(1)          Consolidated Interest Expense;


(2)          all cash dividend payments (excluding items eliminated in
consolidation) on any series of preferred stock (including any series of
Designated Preferred Stock) or any Refunding Capital Stock of such Person; and


(3)          all cash dividend payments (excluding items eliminated in
consolidation) on any series of Disqualified Stock.


“Foreign Employee Benefit Plan”:  any employee benefit plan as defined in
Section 3(3) of ERISA which is maintained or contributed to for the benefit of
the employees of the FTAI Group Members, but which is not covered by ERISA
pursuant to ERISA Section 4(b)(4).


“Foreign Lender”:  as defined in Section 2.17(g) hereto.


“Foreign Subsidiary”:  with respect to any Person, any Subsidiary of such Person
that is not organized or existing under the laws of the United States of
America, any state thereof or the District of Columbia.


“Fortress”:  Fortress Investment Group LLC.


“FTAI Group Members”:  the Borrower and each Restricted Subsidiary of the
Borrower.


“FTAI Pride”:  FTAI Pride LLC, a limited liability company organized in the
Marshall Islands.


“FTAI Pride Facility Agreement”:  that certain Revolving Loan Facility
Agreement, dated as of September 15, 2014, by and among FTAI Pride, CIT Finance
LLC, as facility agent and security agent, and the other parties thereto.


“Funding Notice”:  a notice substantially in the form of Exhibit G-1.


“GAAP”:  generally accepted accounting principles in the United States of
America which are in effect on the Issue Date. At any time after the Issue Date,
the Borrower may elect to apply IFRS accounting principles in lieu of GAAP for
purposes of calculations hereunder and, upon any such election, references
herein to GAAP shall thereafter be construed to mean IFRS (except as otherwise
provided in this Agreement); provided that calculation or determination in this
Agreement that requires the application of GAAP for periods that include fiscal
quarters ended prior to the Borrower’s election to apply IFRS shall remain as
previously calculated or determined in accordance with GAAP. The Borrower shall
give notice of any such election made in accordance with this definition to the
Administrative Agent.


17

--------------------------------------------------------------------------------

“General Partner”:  Fortress Transportation and Infrastructure Master GP LLC.


“Governmental Authority”:  any federal, state, provincial, municipal, national
or other government, governmental department, commission, board, bureau,
authority, court, central bank, agency, regulatory body or instrumentality or
political subdivision thereof or any entity, officer or examiner exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to any government or any court, in each case whether associated with
a state of the United States, the United States, or a foreign entity or
government (including any supranational bodies such as the European Union or the
European Central Bank).


“Granting Lender”:  as defined in Section 9.6(g) hereto.


“Grantors”:  IntermediateCo, together with any other Person that grants a Lien
on any of its Property to secure the Obligations.


“Guarantee”:  the guarantee by any Guarantor of the Obligations.


“Guarantee Agreements”:  collectively, (a) the Guarantee Agreement,
substantially in the form of Exhibit E, in favor of the Administrative Agent for
the benefit of the Secured Parties and governed by the Laws of the State of New
York, and (b) any such other guarantee made in favor of the Administrative Agent
for the benefit of the Secured Parties in form and substance reasonably
satisfactory to the Administrative Agent, in each case, as the same may be
amended, restated, supplemented or otherwise modified from time to time.


“Guarantor Obligations”:  all obligations and liabilities of each Guarantor
(including interest, fees and expenses after the filing of any petition in
bankruptcy (or which, but for the filing of such petition, would be accruing),
or the commencement of any insolvency, reorganization, examinership or like
proceeding, relating to such Guarantor, whether or not a claim for post-filing
or post-petition interests, fees or expenses is allowed or allowable in such
proceeding) which arise under or in connection with this Agreement, the
Guarantee Agreement, any other Loan Document, any Secured Hedge Agreement or any
Secured Cash Management Agreement, in each case whether on account of principal,
interest, guarantee obligations, reimbursement obligations, fees, indemnities,
costs, expenses or otherwise, excluding, in each case, Excluded Swap
Obligations.


“Guarantors”:  any Person that executes a Guarantee in accordance with the
provisions of this Agreement and its respective successors and assigns, in each
case, until the Guarantee of such Person has been released in accordance with
the provisions of this Agreement; provided that any Unrestricted Subsidiaries
shall not be required to be Guarantors and there shall be no Guarantors on the
Closing Date.


“Hazardous Materials”:  any material, substance, chemical, or waste (or
combination thereof) that (a) is listed, defined, designated, regulated or
classified as hazardous, toxic, radioactive, dangerous, a pollutant, a
contaminant, or words of similar meaning or effect under any Environmental Law;
or (b) can form the basis of any liability under any Environmental Law,
including any Environmental Law relating to petroleum, petroleum products,
asbestos, urea formaldehyde, radioactive materials, polychlorinated biphenyls
and toxic mold.


“Hedge Agreements”:  (a) any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master derivatives agreement (any such master agreement,
together with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement, in each case entered into
by the Borrower or any of its Restricted Subsidiaries.


18

--------------------------------------------------------------------------------

“Hedging Obligations”:  with respect to any Person, the obligations of such
Person under:


(1)          currency exchange, interest rate, inflation or commodity swap
agreements, currency exchange, interest rate, inflation or commodity cap
agreements and currency exchange, interest rate, inflation or commodity collar
agreements; and


(2)          other agreements or arrangements designed to protect such Person
against fluctuations in currency exchange, interest rates, inflation or
commodity prices.


“IFRS”:  the International Financial Reporting Standards issued by the
International Accounting Standards Board, as in effect from time to time, to the
extent applicable to the relevant financial statements.


“Impacted Interest Period”:  as defined in the definition of “LIBO Rate.”


“Increased Amount”:  as defined in Section 6.6 hereto.


“Increased Cost Lender”:  as defined in Section 2.19 hereto.


“Indebtedness”:  with respect to any Person:


(1)          any indebtedness (including principal and premium) of such Person,
whether or not contingent:


(a)          in respect of borrowed money;


(b)          evidenced by bonds, notes, debentures or similar instruments or
letters of credit or bankers’ acceptances (or, without double counting,
reimbursement agreements in respect thereof);


(c)          representing the balance deferred and unpaid of the purchase price
of any property (including Capitalized Lease Obligations but excluding any lease
obligations that do not constitute a Capitalized Lease Obligation pursuant to
the proviso contained in the definition thereof), except (i) any such balance
that constitutes a trade payable or similar obligation to a trade creditor, in
each case accrued in the ordinary course of business, (ii) any earn-out
obligations until such obligation becomes a liability on the balance sheet of
such Person in accordance with GAAP and is no longer contingent and (iii) any
purchase price holdbacks in respect of a portion of the purchase price of an
asset to satisfy warranty or other unperformed obligations of the seller; or


(d)          representing any Hedging Obligations;


if and to the extent that any of the foregoing Indebtedness (other than letters
of credit and Hedging Obligations) would appear as a liability upon a balance
sheet (excluding the footnotes thereto) of such Person prepared in accordance
with GAAP;


(2)          to the extent not otherwise included, any obligation by such Person
to be liable for, or to pay, as obligor, guarantor or otherwise, on the
Indebtedness of another Person, other than by endorsement of negotiable
instruments for collection in the ordinary course of business; provided that the
amount of Indebtedness of any Person for purposes of this clause (2) shall be
deemed to be equal to the lesser of (i) the aggregate unpaid amount of such
Indebtedness and (ii) solely in the case of Non-Recourse Indebtedness of the
Borrower or a Restricted Subsidiary, the fair market value of the property
encumbered thereby as determined by such Person in good faith; and


(3)          to the extent not otherwise included, Indebtedness of another
Person secured by a Lien on any asset owned by such Person, whether or not such
Indebtedness is assumed by such Person;


19

--------------------------------------------------------------------------------

provided, that, notwithstanding the foregoing, Indebtedness shall be deemed not
to include:  (1) Contingent Obligations, (2) obligations under or in respect of
a Qualified Securitization Financing, (3) reimbursement obligations under
commercial letters of credit (provided, however, that unreimbursed amounts under
letters of credit shall be counted as Indebtedness on or after three Business
Days after such amount is drawn), (4) intercompany liabilities arising from cash
management, tax and accounting operations and (5) intercompany loans, advances
or Indebtedness having a term not exceeding 364 days (inclusive of any rollover
or extensions of term) and made in the ordinary course of business.


The amount of Indebtedness of any Person outstanding at any time in the case of
a revolving credit or similar facility (including the Revolving Loan Facility)
shall be the total amount of funds borrowed and then outstanding.  The amount of
Indebtedness of any Person outstanding at any date shall be determined as set
forth in this definition or otherwise provided in this Agreement, and shall
equal the amount that would appear on a balance sheet of such Person (excluding
any notes thereto) prepared on the basis of GAAP.


“Indemnified Liabilities”:  as defined in Section 9.5(a) hereto.


“Indemnitee”:  as defined in Section 9.5(a) hereto.


“Indenture”:  the Indenture dated as of March 15, 2017 by and between the
Borrower and U.S. Bank National Association, as trustee.


“Independent Financial Advisor”:  an accounting, appraisal, investment banking
firm or consultant to Persons engaged in Similar Businesses of nationally
recognized standing that is, in the good faith judgment of the Borrower,
qualified to perform the task for which it has been engaged.


“Information”:  as defined in Section 9.14 hereto.


“Initial Lien”:  as defined in Section 6.6 hereto.


“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
“plan” is insolvent within the meaning of Section 4245 of ERISA.


“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
patents, trademarks, proprietary technology, proprietary know-how and
proprietary processes, and all rights to sue at law or in equity for any
infringement or other violation thereof, including the right to receive all
proceeds and damages therefrom.


“Interest Payment Date”:  with respect to (a) any Loan that is a Base Rate Loan,
the last Business Day of March, June, September and December of each year,
commencing on the first such date to occur after the Closing Date; and the final
maturity date of such Loan; and (b) any Loan that is a Eurodollar Rate Loan, the
last day of each Interest Period applicable to such Loan and the final maturity
of such Loan; provided that, in the case of each Interest Period of longer than
three months, “Interest Payment Date” shall also include each date that is three
months, or an integral multiple thereof, after the commencement of such Interest
Period.


“Interest Period”:  in connection with a Eurodollar Rate Loan, an interest
period of one, two, three or six months (or, to the extent agreed by the
applicable Lenders, any other period), as selected by the Borrower in the
applicable Funding Notice or Conversion/Continuation Notice, (a) initially,
commencing on the Closing Date or Conversion/Continuation Date thereof, as the
case may be; and (b) thereafter, commencing on the day on which the immediately
preceding Interest Period expires; provided, (i) if an Interest Period would
otherwise expire on a day that is not a London Business Day, such Interest
Period shall expire on the next succeeding London Business Day unless no further
London Business Day occurs in such month, in which case such Interest Period
shall expire on the immediately preceding London Business Day; (ii) any Interest
Period that begins on the last London Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the calendar month at
the end of such Interest Period) shall, subject to clause (iii) of this
definition, end on the last London Business Day of a calendar month; and (iii)
no Interest Period with respect to any portion of Loans shall extend beyond the
Maturity Date.


20

--------------------------------------------------------------------------------

“Interest Rate Determination Date”:  with respect to any Interest Period, the
date that is two London Business Days prior to the first day of such Interest
Period.


“IntermediateCo”:  Fortress Worldwide Transportation and Infrastructure General
Partnership, a Delaware general partnership and Wholly-Owned Subsidiary of the
Borrower.


“Interpolated Rate”:  at any time, for any Interest Period, the rate per annum
(rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available) that is shorter than
the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which that LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.


“Investment Grade Rating”:  a rating equal to or higher than BBB- (or the
equivalent) by Fitch, Baa3 (or the equivalent) by Moody’s and BBB- (or the
equivalent) by S&P, or an equivalent rating by any other Rating Agency.


“Investments”:  with respect to any Person, all investments by such Person in
other Persons (including Affiliates) in the form of loans (including
guarantees), advances or capital contributions (excluding accounts receivable,
trade credit, advances to customers, commission, travel, moving and similar
advances to officers, directors and employees, in each case made in the ordinary
course of business), purchases or other acquisitions for consideration of
Indebtedness, Equity Interests or other securities issued by any other Person
and investments that are required by GAAP to be classified on the balance sheet
(excluding the footnotes) of the Borrower in the same manner as the other
investments included in this definition to the extent such transactions involve
the transfer of cash or other property; provided that endorsements of negotiable
instruments and documents in the ordinary course of business will not be deemed
to be an Investment. For purposes of the definition of “Unrestricted Subsidiary”
and Section 6.1:


(1)          “Investments” shall include the portion (proportionate to the
Borrower’s equity interest in such Subsidiary) of the Fair Market Value of the
net assets of a Subsidiary of the Borrower at the time that such Subsidiary is
designated an Unrestricted Subsidiary; provided that upon a redesignation of
such Subsidiary as a Restricted Subsidiary, the Borrower shall be deemed to
continue to have a permanent “Investment” in an Unrestricted Subsidiary in an
amount (if positive) equal to:


(a)          the Borrower’s “Investment” in such Subsidiary at the time of such
redesignation; less


(b)          the portion (proportionate to the Borrower’s equity interest in
such Subsidiary) of the Fair Market Value of the net assets of such Subsidiary
at the time of such redesignation; and


(2)          any property transferred to or from an Unrestricted Subsidiary
shall be valued at its Fair Market Value at the time of such transfer, in each
case as determined in good faith by the Borrower.


The amount of any Investment outstanding at any time shall be the original cost
of such Investment (determined, in the case of an Investment made with assets of
the Borrower or any Restricted Subsidiary, based on the net book value of the
assets invested), reduced by any dividend, distribution, interest payment,
return of capital, repayment or other amount received in cash by the Borrower or
a Restricted Subsidiary in respect of such Investment.


“ISP”:  “International Standby Practices 1998” published by the International
Chamber of Commerce Publication No. 590 (or such later version thereof as may be
in effect at the time of issuance of such Letter of Credit).


21

--------------------------------------------------------------------------------

“Issue Date”:  March 15, 2017.


“Issuing Bank”:  each of (a) JPMorgan Chase Bank, N.A. and Barclays Bank PLC (it
being understood and agreed that both such entities can only issue standby
Letters of Credit) and (b) each Lender that shall have become an Issuing Bank
hereunder as provided in Section 2.3(j) (other than any Person that shall have
ceased to be an Issuing Bank as provided in Section 2.3(k) or Section 2.2(l), in
each case except as otherwise provided in such Section), each in its capacity as
an issuer of Letters of Credit hereunder.  Each Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate (it
being agreed that such Issuing Bank shall, or shall cause such Affiliate to,
comply with the requirements of Section 2.3 with respect to such Letters of
Credit).


“Jefferson Project Indebtedness”:  collectively, (a) the series of bonds
designated Port of Beaumont Navigation District of Jefferson County, Texas Dock
and Wharf Facility Revenue Bonds, Series 2016 (Jefferson Energy Companies
Project), (b) the agreements relating thereto to which the Borrower or any of
its Subsidiaries is a party, including, for the avoidance of doubt, (i) the
Standby Bond Purchase Agreement dated as of February 1, 2016 and (ii) the
Capital Call Agreement dated as of February 1, 2016 and (c) any other
Indebtedness or debt obligations of FTAI Energy Holdings LLC or any of its
subsidiaries.


“JPMorgan”:  as defined in the preamble hereto.


“Judgment Currency”:  as defined in Section 9.17(b) hereto.


“JV Holdings”:  FTAI CHR JV Holdings LLC, a Delaware limited liability company.


“Law”:  all international, foreign, Federal, state and local statutes, treaties,
rules, regulations, ordinances, codes and administrative or judicial precedents
or authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, licenses, authorizations and permits of, any Governmental Authority.


“LC Commitment”:  with respect to each Issuing Bank, the commitment of such
Issuing Bank to issue Letters of Credit hereunder.  The initial amount of each
Issuing Bank’s LC Commitment is set forth on Schedule 1.1A, or if an Issuing
Bank has entered into an Assignment and Acceptance or has been designated in
accordance with Section 2.3(j), the amount set forth for such Issuing Bank as
its LC Commitment in the Register.


“LC Disbursement”:  a payment made by an Issuing Bank pursuant to a Letter of
Credit.


“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time and (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Lender at any time shall be such
Lender’s Pro Rata Share of the aggregate LC Exposure at such time.


“Lender Parent”:  with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.


“Lenders”:  the Persons listed on Schedule 1.1A and any other Person that shall
have become a party hereto pursuant to an Assignment and Acceptance, other than
any such Person that shall have ceased to be a party hereto pursuant to an
Assignment and Acceptance; provided, however, that Section 9.5 shall continue to
apply to each such Person that ceases to be a party hereto pursuant to an
Assignment and Acceptance as if such Person is a “Lender”.


“Lender Counterparty”:  each Lender, the Administrative Agent and each of their
respective Affiliates counterparty to a Hedge Agreement or Cash Management
Agreement entered into with the Borrower or any Guarantor (on the Closing Date
with respect to Hedge Agreements or Cash Management Agreements existing as of
the Closing Date or at the time it entered into a Hedge Agreement or Cash
Management Agreement and including any Person who is the Administrative Agent or
a Lender (or an Affiliate of the Administrative Agent or a Lender) as of the
date of entering into such Hedge Agreement or Cash Management Agreement but
subsequently ceases to be (or whose Affiliate ceases to be) the Administrative
Agent or a Lender, as the case may be).


22

--------------------------------------------------------------------------------

“Letter of Credit”:  any letter of credit issued pursuant to this Agreement,
other than any such letter of credit that shall have ceased to be a “Letter of
Credit” outstanding hereunder pursuant to Section 2.3(o).


“LIBO Rate”:  with respect to any Eurodollar Rate Loan for any Interest Period,
the LIBO Screen Rate at approximately 11:00 a.m., London time, two London
Business Days prior to the commencement of such Interest Period; provided that
if the LIBO Screen Rate shall not be available at such time for such Interest
Period (an “Impacted Interest Period”) then the LIBO Rate shall be the
Interpolated Rate.


“LIBO Screen Rate”:  for any day and time, with respect to any Eurodollar Rate
Loan for any Interest Period, the London interbank offered rate as administered
by ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) for U.S. Dollars for a period equal in length to
such Interest Period as displayed on such day and time on pages LIBOR01 or
LIBOR02 of the Reuters screen that displays such rate (or, in the event such
rate does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to time as selected
by the Administrative Agent in its reasonable discretion), provided that if the
LIBO Screen Rate shall be less than zero, such rate shall be deemed to zero for
the purposes of this Agreement.


“Lien”:  with respect to any asset, any mortgage, lien, pledge, charge, security
interest or encumbrance of any kind in respect of such asset, whether or not
filed, recorded or otherwise perfected under applicable law, including any
conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statutes) of any jurisdiction; provided that in
no event shall an operating lease be deemed to constitute a Lien.


“Loans”:  the loans made by the Lenders to the Borrower pursuant to this
Agreement.


“Loan Documents”:  this Agreement, the Security Documents, the Guarantee
Agreements and the Loan Notes.


“Loan Note”:  a promissory note substantially in the form of Exhibit D, as it
may be amended, restated, supplemented or otherwise modified from time to time.


“Loan Parties”:  the collective reference to the Borrower, each Grantor and each
Guarantor.


“London Business Day”:  any day on which banks are generally open for dealings
in dollar deposits in the London interbank market.


“Management Agreement”:  collectively, (a) that certain Management and Advisory
Agreement, dated as of May 20, 2015, among the Borrower, the Manager and the
General Partner, and (b) that certain Fourth Amended and Restated Partnership
Agreement of Fortress Worldwide Transportation and Infrastructure General
Partnership, dated as of May 20, 2015, between the Borrower and the Manager, in
each case, including any amendments, modifications, restatements, renewals,
increases, supplements or replacements thereto (i) through the Issue Date and
(ii) to the extent approved by a majority of the independent directors of the
Borrower, following the Issue Date.  For the avoidance of doubt, and
notwithstanding anything to the contrary in this Agreement or in any other Loan
Document, nothing in this Agreement or in any other Loan Document shall prohibit
the Borrower or any Restricted Subsidiary from making any payment (including any
fees, expenses or reimbursement obligations) required to be made under the
Management Agreement.


“Management Equity”:  profits interests, restricted Capital Stock or options to
acquire Capital Stock of the Borrower issued to directors, management or
employees of the Borrower and its Subsidiaries, which profits interests, Capital
Stock or options may be convertible into, or exchangeable or exercisable for,
Capital Stock of or options to acquire Capital Stock of the Borrower.


23

--------------------------------------------------------------------------------

“Management Group”:  at any time, the Chairman of the Board of Directors, any
President, any Executive Vice President, any Managing Director, any Treasurer
and any Secretary or other executive officer of the Borrower or any Subsidiary
at such time.


“Manager”:  FIG LLC or its permitted successors or assigns.


“Material Adverse Effect”:  any circumstances or conditions that would have a
material adverse effect on (a) the ability of the Borrower to perform its
payment obligations under this Agreement or any other Loan Document, (b) the
rights or remedies of the Secured Parties under this Agreement or any other Loan
Document or (c) the business, assets, properties, liabilities or financial
condition of the FTAI Group Members, taken as a whole.


“Maturity Date”:  the earliest of (a) June 16, 2020, and (b) the date on which
all Loans shall become due and payable in full hereunder, whether by
acceleration or otherwise; provided that, in each case, if such date is not a
Business Day, then the applicable Maturity Date shall be the immediately
preceding Business Day.


“Moody’s”:  Moody’s Investors Service, Inc. or any of its successors or assigns
that is a nationally recognized statistical rating organization within the
meaning of Rule 3(a)(62) under the Exchange Act.


“Multiemployer Plan”:  a plan that is a multiemployer plan as defined in Section
4001(a)(3) of ERISA with respect to which the Borrower or any Commonly
Controlled Entity has an obligation to make contributions or has any actual or
contingent liability.


“Net Income”:  with respect to any Person, the net income (loss) of such Person,
determined in accordance with GAAP and before any reduction in respect of
preferred stock dividends.


“Net Proceeds”:  the aggregate cash proceeds received by the Borrower or any
Restricted Subsidiary in respect of any Asset Sale, including any cash received
upon the sale or other disposition of any Designated Non-cash Consideration
received in any Asset Sale, net of the direct costs relating to such Asset Sale
and the sale or disposition of such Designated Non-cash Consideration, including
legal, accounting and investment banking fees, and brokerage and sales
commissions, payments made in order to obtain necessary consents required by
agreement or by applicable law, any relocation expenses incurred as a result
thereof, taxes paid or payable as a result thereof (after taking into account
any available tax credits or deductions and any tax sharing arrangements), other
fees and expenses, including title and recordation expenses, amounts required to
be applied to the repayment of principal, premium, if any, and interest on
Indebtedness secured by a Lien permitted under this Agreement required (other
than required by Section 6.4(b)(1)) to be paid as a result of such transaction
and any deduction of appropriate amounts to be provided by the Borrower as a
reserve in accordance with GAAP against any liabilities associated with the
asset disposed of in such transaction and retained by the Borrower after such
sale or other disposition thereof, including pension and other post-employment
benefit liabilities and liabilities related to environmental matters or against
any indemnification obligations associated with such transaction.


“Non-Consenting Lender”:  as defined in Section 2.19 hereto.


“Non-Defaulting Lender”:  at any time, any Lender that is not a Defaulting
Lender at such time.


“Non-Excluded Taxes”:  as defined in Section 2.17(a) hereto.


“Non-Public Information”:  material non-public information (within the meaning
of United States federal, state or other applicable securities laws) with
respect to the Borrower and its Subsidiaries or their securities.


“Non-Recourse Indebtedness”:  with respect to any Person, Indebtedness of such
Person and any refinancing Indebtedness thereof for which the sole legal
recourse for collection of principal and interest on such Indebtedness is
against the specific property identified in the instruments evidencing or
securing such Indebtedness.


24

--------------------------------------------------------------------------------

“Notes”:  the 6.75% Senior Notes Due 2022 issued pursuant to the Indenture dated
as of March 15, 2017 by and between the Borrower and U.S. Bank National
Association, as trustee.


“Notice”:  a Funding Notice or a Conversion/Continuation Notice.


“Obligations”:  the collective reference to (a) the Borrower Obligations, and
(b) the Guarantor Obligations.


“Officer”:  the Chairman of the board of directors, the Chief Executive Officer,
the President, any Executive Vice President, Senior Vice President or Vice
President, the Chief Financial Officer, the Treasurer, the Secretary or any
Assistant Secretary of the Borrower.


“Officer’s Certificate”:  a certificate signed on behalf of the Borrower by two
Officers of the Borrower, one of whom must be the principal executive officer,
the principal financial officer, the treasurer, the principal accounting officer
or the secretary of the Borrower, that meets the requirements set forth in this
Agreement.


“Opinion of Counsel”:  an opinion from legal counsel (who may be counsel to the
Borrower) that meets the requirements of this Agreement.


“Organizational Documents”:  with respect to (a) the Borrower, the certificate
of formation and limited liability company agreement, and (b) any other person,
(i) in the case of any corporation, the certificate of incorporation and by-laws
(or similar documents) of such person, (ii) in the case of any limited liability
company, the certificate of formation and operating agreement (or similar
documents) of such person, (iii) in the case of any limited partnership, the
certificate of formation and limited partnership agreement (or similar
documents) of such person, (iv) in the case of any general partnership, the
partnership agreement (or similar document) of such person, (v) in the case of
any trust, the declaration of trust and trust agreement (or similar document) of
such person and (vi) in any other case, the functional equivalent of the
foregoing.


“Other Connection Taxes”:  with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than any connection arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to and/or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).


“Other Taxes”:  any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes arising from any payment made
hereunder or under any other Loan Document or from the execution, delivery,
performance, enforcement or registration of, or otherwise with respect to, any
Loan Document (and any interest, additions to Tax or penalties applicable
thereto), except any such Taxes that are Other Connection Taxes imposed as a
result of an assignment by a Lender (other than an assignment made pursuant to
Section 2.19).


“Participant”:  as defined in Section 9.6(b) hereto.


“Participant Register”:  as defined in Section 9.6(b) hereto.


“PATRIOT Act”:  the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)).


“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).


“Pension Plan”:  a “pension plan,” as such term is defined in Section 3(2) of
ERISA, which is subject to Title IV of ERISA (other than a Multiemployer Plan),
and to which the Borrower may have liability, including any liability by reason
of the Borrower’s (a) being jointly and severally liable for liabilities of any
Commonly Controlled Entity in connection with such Pension Plan, (b) having been
a substantial employer within the meaning of Section 4063 of ERISA at any time
during the preceding five years, or (c) being deemed to be a contributing
sponsor under Section 4069 of ERISA.


25

--------------------------------------------------------------------------------

“Permit”:  any permit, license, approval, consent, order, right, certificate,
judgment, writ, injunction, award, determination, direction, decree,
registration, notification, authorization, franchise, privilege, grant, waiver,
exemption and other similar concession or bylaw, rule or regulation of, by or
from any Governmental Authority.


“Permitted Asset Swap”:  the concurrent purchase and sale or exchange of Related
Business Assets or a combination of Related Business Assets and cash or Cash
Equivalents between the Borrower or any of its Restricted Subsidiaries and
another Person; provided that any cash or Cash Equivalents received must be
applied in accordance with Section 6.4.


“Permitted Jurisdiction”:  any of (a) the United States of America, any state
thereof, the District of Columbia, or any territory thereof, or (b) any member
state of the Pre-Expansion European Union, Canada, Australia, Ireland,
Switzerland, Bermuda, the Cayman Islands, Switzerland, the Marshall Islands,
Malaysia, Malta or Singapore.


“Permitted Holders”:  collectively, Fortress, its Affiliates and the Management
Group; provided that the definition of “Permitted Holders” shall not include any
Control Investment Affiliate whose primary purpose is the operation of an
ongoing business (excluding any business whose primary purpose is the investment
of capital or assets).


“Permitted Investments”:


(1)          any Investment in the Borrower or any Restricted Subsidiary;


(2)          any Investment in cash and Cash Equivalents;


(3)          any Investment by the Borrower or any Restricted Subsidiary in a
Person if as a result of such Investment:


(A)          such Person becomes a Restricted Subsidiary; or


(B)          such Person, in one transaction or a series of related
transactions, is consolidated, amalgamated or merged with or into, or transfers
or conveys substantially all its assets to, or is liquidated into, the Borrower
or a Restricted Subsidiary;


(4)          any Investment in securities or other assets not constituting cash
or Cash Equivalents and received in connection with an Asset Sale or any other
disposition of assets not constituting an Asset Sale;


(5)          any Investment existing on the Issue Date or made pursuant to the
terms of any agreement (including binding commitments) in effect on the Issue
Date or an Investment that replaces, refinances or refunds an Investment
existing on the Issue Date; provided that the amount of any such new Investment
is in an amount that does not exceed the amount replaced, refinanced or refunded
(after giving effect to write-downs or write-offs with respect to such
Investment);


(6)          advances to, or guarantees of Indebtedness of, officers, directors
and employees of the Borrower, any Restricted Subsidiary or the Manager not in
excess of $5,000,000 outstanding at any one time, in the aggregate;


(7)          any Investment acquired by the Borrower or any Restricted
Subsidiary:


(a)          in exchange for any other Investment or accounts receivable held by
the Borrower or any such Restricted Subsidiary in connection with or as a result
of a bankruptcy, workout, reorganization or recapitalization of the Borrower of
such other Investment or accounts receivable (including any trade creditor or
customer);


(b)          in satisfaction of judgments against other Persons; or


26

--------------------------------------------------------------------------------

(c)          as a result of a foreclosure by the Borrower or any Restricted
Subsidiary with respect to any secured Investment or other transfer of title
with respect to any secured Investment in default;


(8)          any Investments in Hedging Obligations entered into in the ordinary
course of business;


(9)          loans to officers, directors and employees of the Borrower, any
Restricted Subsidiary or the Manager for business-related travel expenses,
moving expenses and other similar expenses, in each case incurred in the
ordinary course of business;


(10)          any Investment having an aggregate Fair Market Value, taken
together with all other Investments made pursuant to this clause (10) that are
at that time outstanding (without giving effect to the sale of an Unrestricted
Subsidiary to the extent the proceeds of such sale do not consist of cash and/or
marketable securities), not to exceed the greater of (x) $50,000,000 and (y)
4.0% of Total Assets at the time of such Investment (with the Fair Market Value
of each Investment being measured at the time made and without giving effect to
subsequent changes in value);


(11)          Investments the payment for which consists of Equity Interests of
the Borrower (exclusive of Disqualified Stock); provided that such Equity
Interests will not increase the amount available for Restricted Payments under
Section 6.1(a)(3);


(12)          Indebtedness and guarantees of Indebtedness permitted under
Section 6.3;


(13)          any transaction to the extent it constitutes an investment that is
permitted and made in accordance with Section 6.5(b);


(14)          Investments consisting of purchases, acquisitions and
remanufacturing of inventory, supplies, material or equipment or other assets,
or purchases, acquisitions, licenses, sublicenses or leases or subleases of
Intellectual Property or other assets, in each case in the ordinary course of
business;


(15)          Investments consisting of licensing, sublicensing, leasing and
subleasing of assets (including of real or personal property and Intellectual
Property rights and other general intangibles) to other Persons in the ordinary
course of business or pursuant to joint marketing arrangements with other
Persons;


(16)          repurchases of the Notes;


(17)          any Investments received in compromise or resolution of (i)
obligations of trade creditors or customers that were incurred in the ordinary
course of business of the Borrower or any of its Restricted Subsidiaries,
including pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of any trade creditor or customer; or (ii) litigation,
arbitration or other disputes with Persons who are not Affiliates;


(18)          Investments of a Restricted Subsidiary acquired after the Issue
Date or of an entity consolidated, amalgamated or merged with or into a
Restricted Subsidiary in a transaction that is not prohibited by Section 6.9
after the Issue Date to the extent that such Investments were not made in
contemplation of such acquisition, consolidation, amalgamation or merger and
were in existence on the date of such acquisition, consolidation, amalgamation
or merger;


(19)          endorsements for collection or deposit in the ordinary course of
business;


(20)          Investments relating to any Securitization Subsidiary that, in the
good faith determination of the Borrower, are necessary or advisable to effect
any Qualified Securitization Financing;


27

--------------------------------------------------------------------------------

(21)          any Investment in any Subsidiary of the Borrower or any joint
venture in connection with intercompany cash management arrangements or related
activities arising in the ordinary course of business;


(22)          Investments made in the ordinary course of business in connection
with obtaining, maintaining or renewing client and customer contracts and loans
or advances made to, and guarantees with respect to obligations of,
distributors, suppliers, licensors and licensees in the ordinary course of
business; and


(23)          Investments in Permitted Joint Ventures in an aggregate amount
that taken together with all other Investments made pursuant to this clause (23)
that are at that time outstanding, does not exceed the greater of (x)
$50,000,000 and (y) 4.0% of Total Assets, and as of the date of making such
Investment and after giving effect thereto, no Default or Event of Default shall
have occurred and be continuing.


“Permitted Investors”:  the collective reference to Fortress and its Control
Investment Affiliates; provided that the definition of “Permitted Investors”
shall not include any Control Investment Affiliate whose primary purpose is the
operation of an ongoing business (excluding any business whose primary purpose
is the investment of capital or assets).


“Permitted Joint Venture”:  any agreement, contract or other arrangement between
the Borrower or any Restricted Subsidiary and any person that permits one party
to share risks or costs, comply with regulatory requirements or satisfy other
business objectives customarily achieved through the conduct of a Similar
Business jointly with third parties.


“Permitted Liens”:  with respect to any Person:


(1)          pledges or deposits by such Person under workmen’s compensation
laws, unemployment insurance laws or similar legislation, or good faith deposits
in connection with bids, tenders, contracts (other than for the payment of
Indebtedness) or leases to which such Person is a party, or deposits to secure
public or statutory obligations of such Person or deposits of cash or U.S.
government bonds to secure surety, customs or appeal bonds to which such Person
is a party, or deposits as security for contested taxes or import duties or for
the payment of rent, or premiums to insurance carriers, in each case incurred in
the ordinary course of business;


(2)          Liens imposed by law, such as carriers’, warehousemen’s,
materialmen’s, landlords’, workmen’s, suppliers’, repairmen’s and mechanics’
Liens and other similar Liens arising in the ordinary course of business, in
each case for sums not yet overdue for a period of more than 30 days or being
contested in good faith by appropriate proceedings or other Liens arising out of
judgments or awards against such Person with respect to which such Person shall
then be proceeding with an appeal or other proceedings for review;


(3)          Liens for taxes, assessments or other governmental charges or
levies not yet overdue for a period of more than 30 days and for which adequate
reserves are maintained on the books of such Person in conformity with GAAP or
which are being contested in good faith by appropriate proceedings;


(4)          Liens in favor of Borrowers of performance and surety bonds or bid
bonds or with respect to other regulatory requirements or letters of credit
issued pursuant to the request of and for the account of such Person in the
ordinary course of its business;


(5)          minor survey exceptions, minor encumbrances, minor title
deficiencies, easements or reservations of, or rights of others for, licenses,
rights-of-way, covenants, encroachments, protrusions, sewers, electric lines,
telegraph and telephone lines and other similar purposes, or zoning or other
restrictions as to the use of real properties or Liens incidental, to the
conduct of the business of such Person or to the ownership of its properties
which were not incurred in connection with Indebtedness and which do not in the
aggregate materially adversely affect the value of said properties or materially
impair their use in the operation of the business of such Person;


28

--------------------------------------------------------------------------------

(6)          Liens existing on the Issue Date;


(7)          Liens securing Indebtedness under any Credit Facilities incurred
and outstanding pursuant to Section 6.3(b)(1);


(8)          Liens on assets or property of or Equity Interests in a Person at
the time such Person becomes a Subsidiary; provided that such Liens are not
created or incurred in connection with, or in contemplation of, such other
Person becoming such a Subsidiary; provided, further, that such Liens may not
extend to any other property owned by the Borrower or any Restricted Subsidiary;


(9)          Liens on assets or property at the time the Borrower or any
Restricted Subsidiary acquired such assets or property, including any
acquisition by means of a consolidation, amalgamation or merger with or into the
Borrower or any Restricted Subsidiary; provided that the Liens may not extend to
any other property owned by the Borrower or any Restricted Subsidiary;


(10)          Liens securing Indebtedness or other obligations of the Borrower
or a Restricted Subsidiary owing to the Borrower or another Restricted
Subsidiary permitted to be incurred in accordance with Section 6.3;


(11)          Liens securing Hedging Obligations and any guarantees thereof
permitted to be incurred pursuant to Section 6.3(b)(10);


(12)          Liens on specific items of inventory or other goods and proceeds
of any Person securing such Person’s obligations in respect of bankers’
acceptances issued or created for the account of such Person to facilitate the
purchase, shipment or storage of such inventory or other goods;


(13)          licenses, sublicenses, leases and subleases (including of real or
personal property and Intellectual Property rights and other general
intangibles) granted to others in the ordinary course of business;


(14)          Liens arising from Uniform Commercial Code financing statement
filings regarding operating leases or consignments entered into by the Borrower
or any Restricted Subsidiary in the ordinary course of business;


(15)          Liens in favor of the Borrower or a Restricted Subsidiary;


(16)          Liens on equipment of the Borrower or any Restricted Subsidiary
granted in the ordinary course of business to the Borrower’s client at which
such equipment is located;


(17)          Liens on Securitization Assets and related assets incurred in
connection with a Qualified Securitization Financing;


(18)          Liens securing Indebtedness permitted to be incurred pursuant to
Section 6.3(b)(4) and obligations secured ratably thereunder; provided that such
Liens extend only to the assets and/or Capital Stock the purchase, lease,
improvement, development, construction, remanufacturing, refurbishment, handling
and repositioning or repair of which is financed thereby and any replacements,
additions and accessions thereto and any income or profits thereof; provided,
further, that individual financings provided by a lender may be cross
collateralized to other financings provided by such lender or its affiliates;


29

--------------------------------------------------------------------------------

(19)          Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancing, refunding, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness secured by any Lien
referred to in clauses (6), (8), (9), (10), (11), (15), (18), (30) and (37) and
this clause (19) of this definition; provided that (x) such new Lien shall be
limited to all or part of the same property that secured the original Lien (plus
improvements on such property), (y) the Indebtedness secured by such Lien at
such time is not increased to any amount greater than the sum of (A) the
outstanding principal amount or, if greater, committed amount of the
Indebtedness described under clauses (6), (8), (9), (10), (11), (15), (18), (30)
and (37) and this clause (19) of this definition at the time the original Lien
became a Permitted Lien under this Agreement, and (B) an amount necessary to pay
any fees and expenses, including premiums, underwriting discounts and defeasance
costs related to such refinancing, refunding, extension, renewal or replacement
and (z) the new Lien has no greater priority and the holders of the Indebtedness
secured by such Lien have no greater intercreditor rights relative to the
Obligations and the Lenders than the original Liens and the related
Indebtedness;


(20)          other Liens securing obligations the principal amount of which
does not exceed $50,000,000 at any one time outstanding;


(21)          Liens securing judgments, attachments or awards for the payment of
money not constituting an Event of Default under Section 7.1(a)(5) so long as
(i) such judgment is being contested in good faith and any appropriate legal
proceedings that may have been duly initiated for the review of such judgment
have not been finally terminated or the period within which such proceedings may
be initiated has not expired or (ii) such Liens are supported by an indemnity by
a third party with an Investment Grade Rating;


(22)          Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business;


(23)          Liens (i) of a collection bank arising under Section 4-210 of the
Uniform Commercial Code, or any comparable or successor provision, on items in
the course of collection, (ii) attaching to commodity trading accounts or other
commodity brokerage accounts incurred in the ordinary course of business, and
(iii) in favor of banking institutions arising as a matter of law encumbering
deposits (including the right of set-off) and which are within the general
parameters customary in the banking industry;


(24)          Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;


(25)          Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Borrower or any of its Restricted Subsidiaries to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Borrower and its Restricted Subsidiaries or (iii) relating to purchase
orders and other agreements entered into with customers of the Borrower or any
of its Restricted Subsidiaries in the ordinary course of business;


(26)          Liens arising out of conditional sale, title retention,
consignment or similar arrangements for the sale or purchase of goods entered
into by the Borrower or any Restricted Subsidiary in the ordinary course of
business;


(27)          Liens on Equity Interests of Unrestricted Subsidiaries;


(28)          Liens placed on the Capital Stock of any non-Wholly-Owned
Subsidiary or joint venture in the form of a transfer restriction, purchase
option, call or similar right of a third party joint venture partner;


(29)          Liens securing Indebtedness permitted to be incurred pursuant to
Section 6.3(b)(18); provided that such Liens extend only to the assets or Equity
Interests of such joint venture;


30

--------------------------------------------------------------------------------

(30)          (i) leases of aircraft, engines, spare parts or similar assets of
the Borrower or any Restricted Subsidiary granted by such person, in each case
entered into in the ordinary course of the Borrower or its Restricted
Subsidiaries’ operating leasing business, (ii) “Permitted Liens” or similar
terms under any lease or (iii) any Lien which the lessee under any lease is
required to remove;


(31)          bankers’ Liens, rights of setoff and other similar Liens existing
solely with respect to cash and Cash Equivalents on deposit in one or more
accounts maintained by the Borrower or its Restricted Subsidiaries, in each case
granted in the ordinary course of business in favor of the bank or banks with
which such accounts are maintained, securing amounts owing to such bank with
respect to cash management and operating account arrangements, including those
involving pooled accounts and netting arrangements; provided that, unless such
Liens are non-consensual and arise by operation of law, in no case shall any
such Liens secure (either directly or indirectly) the repayment of any
Indebtedness;


(32)          Liens on property or assets under construction (and related
rights) in favor of a contractor or developer arising from progress or partial
payments by a third party relating to such property or assets;


(33)          any reservations, limitations, provisos or conditions, if any,
expressed in any grants from any governmental or similar authority;


(34)          specific marine mortgages and maritime liens or foreign
equivalents on property or assets of the Borrower or any Guarantor;


(35)          Liens securing Indebtedness permitted to be incurred pursuant to
Section 6.3(b)(17);


(36)          Liens securing Indebtedness permitted to be incurred in accordance
with Section 6.3 if, at the time of incurrence and after giving pro forma effect
thereto, the Debt to Total Capitalization Ratio for the Borrower and the
Restricted Subsidiaries would be no greater than 0.30 to 1.00;


(37)          Liens securing Indebtedness permitted to be incurred pursuant to
Section 6.3(b)(25); provided that such Liens extend only to the assets the
purchase, lease, improvement, development, construction, remanufacturing,
refurbishment, handling and repositioning or repair of which is financed thereby
and any replacements, additions and accessions thereto and any income or profits
thereof;


(38)          Liens securing Permitted Non-Guarantor Indebtedness incurred
pursuant to Section 6.3(b)(27); and


(39)          Liens securing the Obligations.


For purposes of determining compliance with this definition, (A) Permitted Liens
need not be incurred solely by reference to one category of Permitted Liens
described in this definition but are permitted to be incurred in part under any
combination thereof and (B) in the event that a Lien (or any portion thereof)
meets the criteria of one or more of the categories of Permitted Liens described
in this definition, the Borrower may, in its sole discretion, classify or
reclassify such item of Permitted Liens (or any portion thereof) in any manner
that complies with this definition and the Borrower may divide and classify a
Lien in more than one of the types of Permitted Liens in one of the above
clauses of this definition.


“Permitted Non-Guarantor Indebtedness”:  as defined in Section 6.3(b)(27)
hereto.


“Person”:  any individual, corporation, limited liability company, partnership,
joint venture, association, joint stock company, trust, unincorporated
organization, government or any agency or political subdivision thereof or any
other entity.


“Platform”:  as defined in Section 5.2 hereto.


31

--------------------------------------------------------------------------------

“Pledge Agreements”:  collectively, (i) the US Pledge Agreement, (ii) the
Bermuda Pledge Agreements and (iii) any such other pledge agreement made in
favor of the Administrative Agent for the benefit of the Secured Parties in form
and substance reasonably satisfactory to the Administrative Agent, in each case,
as the same may be amended, restated, supplemented or otherwise modified from
time to time.


“Pledged Equity”:  with respect to each Grantor, the shares of Capital Stock of
any other Person in which such Grantor has granted a security interest to the
Administrative Agent, for the benefit of the Secured Parties, pursuant to the
Pledge Agreements, together with any other shares, stock or partnership unit
certificates, options or rights of any nature whatsoever in respect of such
Capital Stock that may be issued or granted to, or held by, such Grantor.


“Post-Closing Actions”:  as defined in Section 5.12 hereto.


“Pre-Expansion European Union”:  the European Union as of January 1, 2004,
including the countries of Austria, Belgium, Denmark, Finland, France, Germany,
Greece, Ireland, Italy, Luxembourg, the Netherlands, Portugal, Spain, Sweden and
the United Kingdom, but not including any country which became or becomes a
member of the European Union after January 1, 2004; provided that “Pre-Expansion
European Union” shall not include any country whose long-term debt does not have
a long-term rating of at least “A” by S&P or at least “A2” by Moody’s or the
equivalent rating category of another Rating Agency.


“Prime Rate”:  the rate of interest quoted in the print edition of The Wall
Street Journal, Money Rates Section as the Prime Rate (currently defined as the
base rate on corporate loans in Dollars posted by at least 70% of the nation’s
ten (10) largest banks), as in effect from time to time.  The Prime Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer.  The Administrative Agent or any other Lender
may make commercial loans or other loans at rates of interest at, above or below
the Prime Rate.


“Principal Office”:  the Administrative Agent’s “Principal Office” as set forth
in Section 9.2, or such other office or office of a third party or sub-agent, as
appropriate, as the Administrative Agent may from time to time designate in
writing to the Borrower and each Lender.


“Private Side Information”:  as defined in Section 5.2 hereto.


“Pro Rata Share”:  at any time, with respect to any Lender, the percentage of
the Aggregate Commitment represented by such Lender’s Commitment at such time. 
If all the Commitments have terminated or expired, the Pro Rata Shares shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments of Loans and LC Exposures that occur after such termination or
expiration.


“Property”:  any right or interest in or to property of any kind whatsoever,
whether real or immovable, personal or moveable or mixed and whether tangible or
intangible, corporeal or incorporeal, including Equity Interests.


“Public Lenders”:  Lenders that do not wish to receive Non-Public Information
with respect to the Borrower and its Subsidiaries or their securities.


“Qualified Proceeds”:  assets that are used or useful in, or Capital Stock of
any Person engaged in, a Similar Business; provided that the fair market value
of any such assets or Capital Stock shall be determined by the Borrower in good
faith.


“Qualified Securitization Financing”:  any Securitization Financing of a
Securitization Subsidiary, the financing terms, covenants, termination events
and other provisions of which, including any Standard Securitization
Undertakings, shall be market terms.


“Rating Agencies”:  Fitch, Moody’s and S&P or if any of Fitch, Moody’s or S&P or
all three shall not make a rating on the Notes publicly available, one or more
nationally recognized statistical rating organizations within the meaning of
Rule 3(a)(62) under the Exchange Act, as the case may be, selected by the
Borrower which shall be substituted for any of Fitch, Moody’s or S&P or all
three, as the case may be.


32

--------------------------------------------------------------------------------

“Recipient”:  (a) the Administrative Agent, (b) any Lender, (c) any Issuing Bank
or (d) any Arranger, as applicable.


“Refinancing Indebtedness”:  as defined in Section 6.3(b)(14) hereto.


“Refunding Capital Stock”:  as defined in Section 6.1(b)(18) hereto.


“Register”:  as defined in Section 2.4(b) hereto.


“Regulation D”:  Regulation D of the Board as in effect from time to time.


“Regulation T”:  Regulation T of the Board as in effect from time to time.


“Regulation U”:  Regulation U of the Board as in effect from time to time.


“Regulation X”:  Regulation X of the Board as in effect from time to time.


“Related Business Assets”:  assets (other than cash or Cash Equivalents) used or
useful in a Similar Business; provided that any assets received by the Borrower
or a Restricted Subsidiary in exchange for assets transferred by the Borrower or
a Restricted Subsidiary shall not be deemed to be Related Business Assets if
they consist of securities of a Person, unless upon receipt of the securities of
such Person, such Person would become a Restricted Subsidiary.


“Related Fund”:  with respect to any Lender, any fund that (x) invests in
commercial loans and (y) is managed or advised by the same investment advisor as
such Lender, by such Lender or an affiliate of such Lender.


“Related Parties”:  with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents, trustees and advisors of such
Person and of such Person’s Affiliates.


“Release”:  any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating of any Hazardous Material in,
into, onto or through the Environment, or from, into or through any structure or
facility.


“Replacement Lender”:  as defined in Section 2.19 hereto.


“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the notice requirement is waived.


“Required Lenders”:  one or more Lenders having Revolving Exposures and unused
Commitments representing more than 50% of the sum of the Aggregate Revolving
Exposure and unused Commitments at such time.


“Requirements of Law”:  as to any Person, the certificate of incorporation and
bylaws or other organizational or governing documents of such Person, and any
Law applicable to or binding upon such Person or any of its Property or to which
such Person or any of its Property is subject.


“Responsible Officer”:  with respect to any FTAI Group Member, the chief
executive officer, president, chief financial officer, vice president,
treasurer, assistant treasurer, controller, secretary, assistant secretary,
board member or manager of such FTAI Group Member, or any other authorized
officer or signatory of such FTAI Group Member reasonably acceptable to the
Administrative Agent.


“Restricted Investment”:  an Investment other than a Permitted Investment.


33

--------------------------------------------------------------------------------

“Restricted Payments”:  as defined in Section 6.1(a) hereto.


“Restricted Subsidiary”:  at any time, any direct or indirect Subsidiary of the
Borrower (including any Foreign Subsidiary) that is not then an Unrestricted
Subsidiary; provided that upon the occurrence of an Unrestricted Subsidiary
ceasing to be an Unrestricted Subsidiary, such Subsidiary shall be included in
the definition of “Restricted Subsidiary.”


“Retired Capital Stock”:  as defined in Section 6.1(b)(18) hereto.


“Revolving Availability Period”:  the period from and including the date hereof
to but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.


“Revolving Exposure”:  with respect to any Lender at any time, the sum of (a)
the outstanding principal amount of such Lender’s Loans and (b) such Lender’s LC
Exposure.


“Revolving Loan Facility”:  as defined in the recitals hereto.


“S&P”:  S&P Global Ratings, a division of S&P Global Inc., or any of its
successors or assigns that is a nationally recognized statistical rating
organization within the meaning of Rule 3(a)(62) under the Exchange Act.


“Sanctions”:  as defined in Section 3.22(c) hereto.


“SEC”:  the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).


“Secured Cash Management Agreements”:  each Cash Management Agreement that is
(i) entered into by and between the Borrower or any Guarantor and any Lender
Counterparty and (ii) designated as a Secured Cash Management Agreement by the
Borrower in a written notice delivered to the Administrative Agent.


“Secured Hedge Agreements”:  each Hedge Agreement permitted under Section 6.3
that is (i) entered into by and between the Borrower or any Guarantor and any
Lender Counterparty and (ii) designated as a Secured Hedge Agreement by the
Borrower in a written notice delivered to the Administrative Agent.


“Secured Indebtedness”:  any Indebtedness secured by a Lien.


“Secured Parties”:  a collective reference to the Administrative Agent, the
Lenders, the Issuing Banks and the Lender Counterparties.


“Securities Act”:  the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.


“Securitization Assets”:  the accounts receivable, lease, royalty or other
revenue streams and other rights to payment and all related assets (including
contract rights, books and records, all collateral securing any and all the
foregoing, all contracts and all guarantees or other obligations in respect of
any and all the foregoing and other assets that are customarily transferred or
in respect of which security interests are customarily granted in connection
with asset securitization transactions involving any and all the foregoing) and
the proceeds thereof in each case pursuant to a Securitization Financing.


“Securitization Fees”:  distributions or payments made directly or by means of
discounts with respect to any Securitization Asset or participation interest
therein issued or sold in connection with, and other fees paid to a Person that
is not a Restricted Subsidiary in connection with, any Qualified Securitization
Financing.


“Securitization Financing”:  one or more transactions or series of transactions
that may be entered into by the Borrower and/or any Restricted Subsidiary
pursuant to which the Borrower or any Restricted Subsidiary may sell, convey or
otherwise transfer Securitization Assets to (a) a Securitization Subsidiary (in
the case of a transfer by the Borrower or any of the Restricted Subsidiaries
that are not Securitization Subsidiaries) or (b) any other Person (in the case
of a transfer by a Securitization Subsidiary), or may grant a security interest
in any Securitization Assets of the Borrower or any Restricted Subsidiary.


34

--------------------------------------------------------------------------------

“Securitization Subsidiary”:  a Restricted Subsidiary (or another Person formed
for the purposes of engaging in a Qualified Securitization Financing in which
the Borrower or any Restricted Subsidiary makes an Investment and to which the
Borrower or any Restricted Subsidiary transfers Securitization Assets and
related assets) that engages in no activities other than in connection with the
financing of Securitization Assets of the Borrower or a Restricted Subsidiary,
all proceeds thereof and all rights (contingent and other), collateral and other
assets relating thereto, and any business or activities incidental or related to
such business, and which is designated by the Borrower or such other Person (as
provided below) as a Securitization Subsidiary and (a) no portion of the
Indebtedness or any other obligations (contingent or otherwise) of which (i) is
guaranteed by the Borrower or any Restricted Subsidiary, other than another
Securitization Subsidiary (excluding guarantees of obligations pursuant to
Standard Securitization Undertakings), (ii) is recourse to or obligates the
Borrower or any Restricted Subsidiary, other than another Securitization
Subsidiary, in any way other than pursuant to Standard Securitization
Undertakings or (iii) subjects any property or asset of the Borrower or any
Restricted Subsidiary, other than another Securitization Subsidiary, directly or
indirectly, contingently or otherwise, to the satisfaction thereof, other than
pursuant to Standard Securitization Undertakings and (b) to which none of the
Borrower or any other Restricted Subsidiary, other than another Securitization
Subsidiary, has any obligation to maintain or preserve such entity’s financial
condition or cause such entity to achieve certain levels of operating results.
Any such designation by the Borrower or such other Person shall be evidenced by
a resolution of the Borrower or such other Person giving effect to such
designation.


“Security Documents”:  the collective reference to the Pledge Agreements and all
other security documents now or hereafter delivered to the Administrative Agent
granting (or purporting to grant) a Lien on any Property of any Person to secure
the Obligations, including any such security documents delivered to the
Administrative Agent pursuant to Section 5.10.


“Significant Subsidiary”:  any Restricted Subsidiary that would be a
“significant subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X,
promulgated pursuant to the Securities Act, as such regulation is in effect on
the Issue Date.


“Similar Business”:  any business conducted or proposed to be conducted by the
Borrower and its Restricted Subsidiaries on the date of the Issue Date or any
business that is similar, reasonably related, incidental or ancillary thereto.


“Solvent”:  with respect to any Person on any date of determination, that on
such date (a) the fair value of the property of such Person is greater than the
total amount of liabilities, including contingent liabilities, of such Person,
(b) the present fair salable value of the assets of such Person is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured, (c) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay such debts and liabilities as they mature, (d) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
an unreasonably small capital, and (e) such Person is able to pay its debts and
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business.  The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.


“SPC”:  as defined in Section 9.6(g) hereto.


“Standard Securitization Undertakings”:  representations, warranties, covenants
and indemnities entered into by the Borrower or any Restricted Subsidiary that
are customary for a seller or servicer of assets in a Securitization Financing.


35

--------------------------------------------------------------------------------

“Statutory Reserve Rate”:  a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentage (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Board to which the Administrative Agent is subject with respect to the Adjusted
Eurodollar Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentage shall include those imposed pursuant to such Regulation D. 
Eurodollar Rate Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation.  The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.


“Subordinated Indebtedness”:  (a) with respect to the Borrower, any Indebtedness
of the Borrower which is by its terms subordinated in right of payment to the
Obligations, and (b) with respect to any Guarantor, any Indebtedness of such
Guarantor which is by its terms subordinated in right of payment to the
Guarantee of such Guarantor.


“Subsidiary”:  with respect to any Person:


(1)          any corporation, association, or other business entity (other than
a partnership, joint venture, limited liability company or similar entity) of
which more than 50.0% of the total voting power of shares of Capital Stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time of
determination owned or controlled, directly or indirectly, by such Person or one
or more of the other Subsidiaries of that Person or a combination thereof; and


(2)          any partnership, joint venture, limited liability company or
similar entity of which


(x)          more than 50.0% of the capital accounts, distribution rights, total
equity and voting interests or general or limited partnership interests, as
applicable, are owned or controlled, directly or indirectly, by such Person or
one or more of the other Subsidiaries of that Person or a combination thereof
whether in the form of membership, general, special or limited partnership or
otherwise, and


(y)          such Person or any Restricted Subsidiary of such Person is a
controlling general partner or otherwise controls such entity.


Unless otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.


“Successor Company”:  as defined in Section 6.9(a)(1) hereto.


“Successor Person”:  as defined in Section 6.9(b)(1)(A) hereto.


“Swap Obligations”:  as defined in the definition of “Excluded Swap
Obligations.”


“Syndication Agent”:  Barclays Bank PLC, in its capacity as syndication agent.


“Taxes”:  all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


“Terminated Lender”:  as defined in Section 2.19 hereto.


36

--------------------------------------------------------------------------------

“Termination Conditions”:  collectively, (a) the payment in full in cash of the
Obligations (other than (i) Unasserted Contingent Obligations and (ii)
Obligations owing to Lender Counterparties under any Secured Hedge Agreements or
Secured Cash Management Agreements that are not then due and payable), (b) the
expiration or termination of the Commitments and (c) the expiration or
termination of all Letters of Credit (except those that have been cash
collateralized or backstopped, in each case, in a manner reasonably satisfactory
to each applicable Issuing Bank).


“Test Period”:  at any time, the last day of the then most recently ended fiscal
quarter or fiscal year of the Borrower with respect to which financial
statements have been delivered pursuant to Section 5.1(a) or 5.1(b).


“Total Assets”:  the total assets of the Borrower and the Restricted
Subsidiaries determined on a consolidated basis in accordance with GAAP, as
shown on the most recent balance sheet of the Borrower for which internal
financial statements are available immediately preceding the date on which any
calculation of Total Assets is being made, with such pro forma adjustments for
transactions consummated on or prior to or simultaneously with the date of the
calculation as are appropriate and consistent with the pro forma adjustment
provisions set forth in the definition of “Fixed Charge Coverage Ratio”.


“Transferee”:  as defined in Section 9.14 hereto.


“Trustee”:  U.S. Bank National Association, as trustee under the Indenture,
until a successor replaces it in accordance with the applicable provisions of
the Indenture and thereafter means the successor serving under the Indenture.


“Type”:  a Base Rate Loan or a Eurodollar Rate Loan.


“Unasserted Contingent Obligations”:  at any time, Obligations for taxes, costs,
indemnifications, reimbursements, damages and other liabilities (excluding
Obligations in respect of the principal of, and interest and premium (if any)
on, any Obligation) in respect of which no assertion of liability and no claim
or demand for payment has been made (and, in the case of Obligations for
indemnification, no notice for indemnification has been issued by the indemnitee
at such time).


“Unrestricted Subsidiary”:


(1)          any Subsidiary of the Borrower which at the time of determination
is an Unrestricted Subsidiary (as designated by the Borrower, as provided
below);


(2)          any Subsidiary of an Unrestricted Subsidiary; and


(3)          as of the Closing Date, WWTAI Container Holdco Ltd., an exempted
company incorporated with limited liability under the laws of Bermuda, FTAI
Subsea 88 Ltd., an exempted company incorporated with limited liability under
the laws of Bermuda, WWTAI Offshore Co 1 Ltd., an exempted company incorporated
with limited liability under the laws of Bermuda, FTAI Offshore Holdco LLC, a
limited liability company organized under the laws of Delaware, and FTAI Pride
(and all Subsidiaries of each of the foregoing).


The Borrower may designate any Subsidiary of the Borrower (including any
existing Subsidiary and any newly acquired or newly formed Subsidiary) to be an
Unrestricted Subsidiary unless such Subsidiary or any of its Subsidiaries owns
any Equity Interests or Indebtedness of, or owns or holds any Lien on, any
property of, the Borrower or any Subsidiary of the Borrower (other than any
Subsidiary of the Subsidiary to be so designated); provided that:


(1)          such designation complies with Section 6.1; and


(2)          each of:


(A)          the Subsidiary to be so designated; and


37

--------------------------------------------------------------------------------

(B)          its Subsidiaries has not at the time of designation, and does not
thereafter, create, incur, issue, assume, guarantee or otherwise become directly
or indirectly liable with respect to any Indebtedness pursuant to which the
lender has recourse to any of the assets of the Borrower or any Restricted
Subsidiary.


The Borrower may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary; provided that, immediately after giving effect to such designation,
no Default or Event of Default shall have occurred and be continuing and either:


(1)          the Borrower could incur at least $1.00 of additional Indebtedness
pursuant to the Fixed Charge Coverage Ratio test described in the first sentence
under Section 6.3; or


(2)          the Fixed Charge Coverage Ratio for the Borrower and its Restricted
Subsidiaries would be greater than such ratio for the Borrower and its
Restricted Subsidiaries immediately prior to such designation, in each case on a
pro forma basis taking into account such designation.


Any such designation by the Borrower shall be notified by the Borrower to the
Administrative Agent by promptly providing a copy of the board resolution giving
effect to such designation and an Officers’ Certificate certifying that such
designation complied with the foregoing provisions.


“US Pledge Agreement”:  the Pledge Agreement, dated as of the Closing Date, made
by certain Loan Parties in favor of the Administrative Agent for the benefit of
the Secured Parties and governed by the Laws of the State of New York.


“U.S. Tax Compliance Certificate”:  as defined in Section 2.17(g) hereto.


“Voting Stock”:  of any Person, as of any date, means the Capital Stock of such
Person that is at the time entitled to vote in the election of the board of
directors of such Person.


“Weighted Average Life to Maturity”:  when applied to any Indebtedness,
Disqualified Stock or preferred stock, as the case may be, at any date, the
quotient obtained by dividing:


(1)          the sum of the products obtained by multiplying (i) the amount of
each (A) then remaining installment, sinking fund, serial maturity or other
required payments of principal, including payment at final maturity, in respect
of such Indebtedness or (B) redemption or similar payment, in respect of such
Disqualified Stock or preferred stock by (ii) the number of years (calculated to
the nearest one-twelfth) that will elapse between the date of determination and
the making of such payment; by


(2)          the sum of all such payments.


“Wholly-Owned Restricted Subsidiary”:  any Wholly-Owned Subsidiary that is a
Restricted Subsidiary.


“Wholly-Owned Subsidiary”:  a Subsidiary of the Borrower, 100.0% of the
outstanding Capital Stock or other ownership interests of which (other than
directors’ qualifying shares and shares issued to foreign nationals as required
by applicable law) shall at the time be owned by the Borrower or by one or more
Wholly-Owned Subsidiaries of the Borrower.


“Write-Down and Conversion Powers”:  with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


38

--------------------------------------------------------------------------------

Section 1.2          Other Definitional Provisions.


(a)          Unless otherwise specified therein, all terms defined in this
Agreement shall have the defined meanings when used in the other Loan Documents
or any certificate or other document made or delivered pursuant hereto or
thereto.


(b)          As used herein and in the other Loan Documents, and any certificate
or other document made or delivered pursuant hereto or thereto, accounting terms
relating to the Borrower and its respective Subsidiaries not defined in Section
1.1 and accounting terms partly defined in Section 1.1, to the extent not
defined, shall (subject to Section 9.15) have the respective meanings given to
them under GAAP.


(c)          The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.  The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.”  The word “will” shall be construed to have the
same meaning and effect as the word “shall.”


(d)          The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.


(e)          As used herein and in the other Loan Documents, references to
agreements or other Contractual Obligations shall, unless otherwise specified,
be deemed to refer to such agreements or Contractual Obligations as amended,
restated, replaced, refinanced, supplemented or otherwise modified from time to
time (subject to any restrictions on such amendments, restatements,
replacements, refinancings, supplements or other modifications set forth herein
or in any other Loan Document).  Any reference to any Law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such Law and any reference to any Law shall, unless otherwise
specified, refer to such Law as amended, supplemented or otherwise modified from
time to time.


(f)          The words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.


(g)          Any reference herein to any Person shall be construed to include
such Person’s permitted successors and assigns.


Section 1.3          Timing of Payment or Performance.  When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of “Interest Period” and
in the definition of “Maturity Date”) or performance shall extend to the
immediately succeeding Business Day.


Section 1.4          Currency Equivalents Generally.


(a)          For purposes of determining compliance with Sections 6.1, 6.3 and
6.6 with respect to any amount of Indebtedness or Investment in a currency other
than Dollars, no Default or Event of Default shall be deemed to have occurred
solely as a result of changes in rates of currency exchange occurring after the
time such Indebtedness or Investment is incurred (so long as such Indebtedness
or Investment, at the time incurred, made or acquired, was permitted hereunder).


(b)          For purposes of this Agreement and the other Loan Documents, where
the permissibility of a transaction or determination of required actions or
circumstances depend upon compliance with, or are determined by reference to,
amounts stated in Dollars, any requisite currency translation shall be based on
the exchange rate in effect on the Business Day immediately preceding the date
of such transaction or determination and shall not be affected by subsequent
fluctuations in exchange rates.


39

--------------------------------------------------------------------------------

SECTION 2.          LOANS


Section 2.1          Loans.


(a)          Loan Commitments.  Subject to the terms and conditions hereof, each
Lender severally agrees to make Loans to the Borrower from time to time during
the Revolving Availability Period in an aggregate principal amount that will not
result in such Lender’s Revolving Exposure exceeding such Lender’s Commitment or
the Aggregate Revolving Exposure exceeding the Aggregate Commitment.  All Loans
shall be denominated in Dollars.  Within the foregoing limits and subject to the
terms and conditions hereof, the Borrower may borrow, prepay and reborrow
Loans.  The Loans may be Eurodollar Rate Loans or Base Rate Loans, as provided
herein.


(b)          Borrowing Mechanics for Loans.


(i)          The Borrower shall deliver to the Administrative Agent a fully
executed Funding Notice no later than 12:00 p.m. (noon) (New York City time) (x)
on the date of the proposed Borrowing with respect to Base Rate Loans and (y)
three days prior to the date of the proposed Borrowing with respect to
Eurodollar Rate Loans (or such later time as may be acceptable to the
Administrative Agent).  Promptly upon receipt by the Administrative Agent of
such Funding Notice, the Administrative Agent shall notify each Lender of the
proposed borrowing.  If no election as to the Type of Borrowing is specified,
then the requested Borrowing shall be a Base Rate Borrowing.  If no Interest
Period is specified with respect to any requested Eurodollar Rate Borrowing,
then the Borrower shall be deemed to have selected an Interest Period of one
month’s duration.


(ii)          Each Lender shall make its Loan available to the Administrative
Agent not later than 1:00 p.m. (New York City time) on the date of the proposed
Borrowing, by wire transfer of same day funds in Dollars, at the principal
office designated by Administrative Agent.  Upon satisfaction or waiver of the
conditions precedent specified herein, the Administrative Agent shall make the
proceeds of the Loans available to the Borrower on the date of the proposed
Borrowing by causing an amount of same day funds in Dollars equal to the
proceeds of all such Loans received by the Administrative Agent from Lenders to
be credited to the account of the Borrower at the Principal Office designated by
the Administrative Agent or to such other account as may be designated in
writing to the Administrative Agent by the Borrower or, in the case of a Base
Rate Borrowing made to finance the reimbursement of an LC Disbursement as
provided in Section 2.3(e), to the applicable Issuing Bank as specified by the
Borrower in the applicable Funding Notice.


(iii)          At the commencement of each Interest Period for any Borrowing of
Eurodollar Rate Loans, such Borrowing shall be in an aggregate amount that is an
integral multiple of $100,000 and not less than $1,000,000; provided that a
Borrowing of Eurodollar Rate Loans that results from a continuation of an
outstanding Borrowing of Eurodollar Rate Loans may be in an aggregate amount
that is equal to such outstanding Borrowing.  At the time that each Borrowing of
Base Rate Loans is made, such Borrowing shall be in an aggregate amount that is
an integral multiple of $100,000 and not less than $1,000,000; provided that a
Borrowing of Base Rate Loans may be in an aggregate amount that is equal to the
entire unused balance of the Aggregate Commitment or that is required to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.3(e).


Section 2.2          Pro Rata Shares; Availability of Funds.


(a)          Pro Rata Shares.  All Loans shall be made, and all participations
purchased, by Lenders simultaneously and proportionately to their respective Pro
Rata Shares, it being understood that no Lender shall be responsible for any
default by any other Lender in such other Lender’s obligation to make a Loan
requested hereunder or purchase a participation required hereby nor shall any
Commitment of any Lender be increased or decreased as a result of a default by
any other Lender in such other Lender’s obligation to make a Loan requested
hereunder or purchase a participation required hereby.


40

--------------------------------------------------------------------------------

(b)          Availability of Funds.  Unless the Administrative Agent shall have
been notified by any Lender prior to the date of any Borrowing that such Lender
does not intend to make available to the Administrative Agent the amount of such
Lender’s share of the Borrowing, the Administrative Agent may assume that such
Lender has made such amount available to the Administrative Agent on such date
and the Administrative Agent may, in its sole discretion, but shall not be
obligated to, make available to the Borrower a corresponding amount.  If such
corresponding amount is not in fact made available to the Administrative Agent
by such Lender, the Administrative Agent shall be entitled to recover such
corresponding amount on demand from such Lender, together with interest thereon,
for each day from and including the date such amount is made available to the
Borrower to but excluding the date such amount is paid to the Administrative
Agent, at the customary rate set by the Administrative Agent for the correction
of errors among banks for three Business Days and thereafter at the Base Rate. 
If such corresponding amount is not in fact made available to the Administrative
Agent forthwith upon the Administrative Agent’s demand therefor, the
Administrative Agent shall promptly notify the Borrower and the Borrower shall
immediately pay such corresponding amount to the Administrative Agent together
with interest thereon, for each day from and including the date such amount is
made available to the Borrower to but excluding the date such amount is paid to
the Administrative Agent, at the rate payable hereunder for Base Rate Loans.  If
the Borrower and such Lender shall pay such interest to the Administrative Agent
for the same or an overlapping period, the Administrative Agent shall promptly
remit to the Borrower the amount of such duplicative interest paid by the
Borrower for such period.  In the event that (i) the Administrative Agent
declines to make a requested amount available to the Borrower until such time as
all applicable Lenders have made payment to the Administrative Agent, (ii) a
Lender fails to fund to the Administrative Agent all or any portion of the Loans
required to be funded by such Lender hereunder prior to the time specified in
this Agreement and (iii) such Lender’s failure results in the Administrative
Agent failing to make a corresponding amount available to the Borrower on the
requested date of the applicable Borrowing, at the Administrative Agent’s
option, such Lender shall not receive interest hereunder with respect to the
requested amount of such Lender’s Loans for the period commencing with the time
specified in this Agreement for receipt of payment by the Borrower through and
including the time of the Borrower’s receipt of the requested amount.  Nothing
in this Section 2.2(b) shall be deemed to relieve any Lender from its obligation
to fulfill its Commitments hereunder or to prejudice any rights that the
Borrower may have against any Lender as a result of any default by such Lender
hereunder.


Section 2.3          Letters of Credit.


(a)          General.  Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of Letters of Credit for its own account (or,
so long as the Borrower is a joint and several co-applicant with respect
thereto, the account of any Subsidiary), denominated in Dollars and in a form
reasonably acceptable to the Administrative Agent and the applicable Issuing
Bank, at any time and from time to time during the period from the Closing Date
to the fifth Business Day prior to the Maturity Date.  The Borrower
unconditionally and irrevocably agrees that, in connection with any Letter of
Credit issued for the account of any Subsidiary as provided in the first
sentence of this paragraph, it will be fully responsible for the reimbursement
of LC Disbursements, the payment of interest thereon and the payment of fees due
under Section 2.8(b) to the same extent as if it were the sole account party in
respect of such Letter of Credit.  Notwithstanding anything contained in any
letter of credit application furnished to any Issuing Bank in connection with
the issuance of any Letter of Credit, (i) all provisions of such letter of
credit application purporting to grant Liens in favor of such Issuing Bank to
secure obligations in respect of such Letter of Credit shall be disregarded, it
being agreed that such obligations shall be secured to the extent provided in
this Agreement and in the Security Documents, and (ii) in the event of any
inconsistency between the terms and conditions of such letter of credit
application and the terms and conditions of this Agreement, the terms and
conditions of this Agreement shall control.  Where reasonably practical the
Borrower shall endeavor to allocate requests for Letters of Credit hereunder
among the Issuing Banks so that the aggregate outstanding face amount of the
Letters of Credit issued by each Issuing Bank are similar in amount.


(b)          Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.  To request the issuance of a Letter of Credit or the amendment,
renewal or extension of an outstanding Letter of Credit (other than an automatic
renewal permitted pursuant to paragraph (c) of this Section), the Borrower shall
hand deliver or fax (or transmit by electronic communication, if arrangements
for doing so have been approved by the recipient) to the applicable Issuing Bank
and the Administrative Agent, at least three Business Days prior to the
requested date of issuance, amendment, renewal or extension, a notice requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the requested date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with paragraph (c)
of this Section), the amount of such Letter of Credit, the name and address of
the beneficiary thereof and such other information as shall be requested by the
applicable Issuing Bank as necessary to enable such Issuing Bank to prepare,
amend, renew or extend such Letter of Credit.  If requested by the applicable
Issuing Bank, the Borrower also shall submit a letter of credit application on
such Issuing Bank’s standard form in connection with any such request.  A Letter
of Credit shall be issued, amended, renewed or extended only if (and upon each
issuance, amendment, renewal or extension of any Letter of Credit the Borrower
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension, (i) the LC Exposure will not exceed
$25,000,000, (ii) the portion of the LC Exposure attributable to Letters of
Credit issued by any Issuing Bank will not exceed the LC Commitment of such
Issuing Bank, (iii) no Lender will have a Revolving Exposure greater than its
Commitment and (iv) the Aggregate Revolving Exposure will not exceed the
Aggregate Commitment.  The Borrower may, at any time and from time to time,
reduce the LC Commitment of any Issuing Bank with the consent of such Issuing
Bank; provided that the Borrower shall not reduce the LC Commitment of any
Issuing Bank if, after giving effect to such reduction, the condition set forth
in clause (ii) above shall not be satisfied.  Each Issuing Bank agrees that it
shall not permit any issuance, amendment, renewal or extension of a Letter of
Credit to occur unless it shall have given to the Administrative Agent written
notice thereof required under paragraph (m) of this Section.


41

--------------------------------------------------------------------------------

(c)          Expiration Date.  Each Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date that is one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Maturity Date; provided, however, that
any Letter of Credit may contain customary automatic renewal provisions agreed
upon by the Borrower and the applicable Issuing Bank pursuant to which the
expiration date of such Letter of Credit shall be automatically extended for a
period of up to 12 months (but not to a date later than the date set forth in
clause (ii) above), subject to a right on the part of such Issuing Bank to
prevent any such renewal from occurring by giving notice to the beneficiary in
advance of any such renewal.


(d)          Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the applicable Issuing Bank or any Lender, the
Issuing Bank that is the issuer thereof hereby grants to each Lender, and each
Lender hereby acquires from such Issuing Bank, a participation in such Letter of
Credit equal to such Lender’s Pro Rata Share of the aggregate amount available
to be drawn under such Letter of Credit.  In consideration and in furtherance of
the foregoing, each Lender hereby absolutely and unconditionally agrees to pay
to the Administrative Agent, for the account of the applicable Issuing Bank,
such Lender’s Pro Rata Share of each LC Disbursement made by such Issuing Bank
and not reimbursed by the Borrower on the date due as provided in paragraph (e)
of this Section, or of any reimbursement payment required to be refunded to the
Borrower for any reason.  Each Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit, the occurrence and continuance of a Default, any reduction or
termination of the Commitments or any force majeure or other event that under
any rule of law or uniform practices to which any Letter of Credit is subject
(including Section 3.14 of ISP) permits a drawing to be made under such Letter
of Credit after the expiration thereof or of the Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.  Each Lender further acknowledges and agrees that, in issuing,
amending, renewing or extending any Letter of Credit, the applicable Issuing
Bank shall be entitled to rely, and shall not incur any liability for relying,
upon the representation and warranty of  the Borrower deemed made pursuant to
Section 4.2 unless, at least one Business Day prior to the time such Letter of
Credit is issued, amended, renewed or extended (or, in the case of an automatic
renewal permitted pursuant to paragraph (c) of this Section, at least one
Business Day prior to the time by which the election not to extend must be made
by the applicable Issuing Bank), the Required Lenders shall have notified the
applicable Issuing Bank (with a copy to the Administrative Agent) in writing
that, as a result of one or more events or circumstances described in such
notice, one or more of the conditions precedent set forth in Section 4.2(a) or
4.2(b) would not be satisfied if such Letter of Credit were then issued,
amended, renewed or extended (it being understood and agreed that, in the event
any Issuing Bank shall have received any such notice, no Issuing Bank shall have
any obligation to issue, amend, renew or extend any Letter of Credit until and
unless it shall be satisfied that the events and circumstances described in such
notice shall have been cured or otherwise shall have ceased to exist).


42

--------------------------------------------------------------------------------

(e)          Reimbursements.  If an Issuing Bank shall make an LC Disbursement
in respect of a Letter of Credit, the Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than on the Business Day immediately following the day
that the Borrower receives such notice; provided that, if the amount of such LC
Disbursement is $1,000,000 or more, the Borrower may, subject to the conditions
to borrowing set forth herein, request in accordance with Section 2.1(b) that
such payment be financed with a Borrowing of Base Rate Loans and, to the extent
so financed, the Borrower’s obligation to make such payment shall be discharged
and replaced by the resulting such Borrowing.  If the Borrower fails to
reimburse any LC Disbursement by the time specified above, the Administrative
Agent shall notify each Lender of such failure, the payment then due from the
Borrower in respect of the applicable LC Disbursement and such Lender’s Pro Rata
Share thereof.  Promptly following receipt of such notice, each Lender shall pay
to the Administrative Agent its Pro Rata Share of the amount then due from the
Borrower, in the same manner as provided in Section 2.1(b) with respect to Loans
made by such Lender (and Section 2.2 shall apply, mutatis mutandis, to the
payment obligations of the Lenders pursuant to this paragraph), and the
Administrative Agent shall promptly remit to the applicable Issuing Bank the
amounts so received by it from the Lenders.  Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse such Issuing Bank, then to such Lenders
and such Issuing Bank as their interests may appear.  Any payment made by a
Lender pursuant to this paragraph to reimburse an Issuing Bank for an LC
Disbursement (other than the funding of a Borrowing of Base Rate Loans as
contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.


(f)          Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section is absolute,
unconditional and irrevocable and shall be performed strictly in accordance with
the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision thereof or hereof, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, (iv) any force majeure or other event
that under any rule of law or uniform practices to which any Letter of Credit is
subject (including Section 3.14 of ISP) permits a drawing to be made under such
Letter of Credit after the stated expiration date thereof or of the Commitments
or (v) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this paragraph,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder.  None of the Administrative
Agent, the Lenders, the Issuing Banks or any of their Related Parties shall have
any liability or responsibility by reason of or in connection with the issuance
or transfer of any Letter of Credit, any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any other
act, failure to act or other event or circumstance; provided that the foregoing
shall not be construed to excuse any Issuing Bank from liability to the Borrower
to the extent of any direct damages (as opposed to special, indirect,
consequential or punitive damages, claims in respect of which are hereby waived
by the Borrower to the extent permitted by applicable law) suffered by the
Borrower that are caused by such Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.  The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of an
Issuing Bank (with such absence to be presumed unless otherwise determined by a
court of competent jurisdiction in a final and nonappealable judgment), such
Issuing Bank shall be deemed to have exercised care in each such determination. 
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented that appear on their
face to be in substantial compliance with the terms of a Letter of Credit, an
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.


43

--------------------------------------------------------------------------------

(g)          Disbursement Procedures.  Each Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit.  Each Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
facsimile) of such demand for payment and whether such Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse such Issuing Bank and the Lenders with respect to any such LC
Disbursement in accordance with paragraph (e) of this Section.


(h)          Interim Interest.  If an Issuing Bank shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrower reimburses such LC Disbursement
in full, at the rate per annum then applicable to Base Rate Loans; provided that
if the Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, Section 2.7 shall apply.  Interest accrued
pursuant to this paragraph shall be paid to the Administrative Agent, for the
account of the applicable Issuing Bank, except that interest accrued on and
after the date of payment by any Lender pursuant to paragraph (e) of this
Section to reimburse such Issuing Bank shall be for the account of such Lender
to the extent of such payment, and shall be payable on demand or, if no demand
has been made, on the date on which the Borrower reimburses the applicable LC
Disbursement in full.


(i)          Cash Collateralization.  If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders demanding the deposit of cash
collateral pursuant to this paragraph, the Borrower shall deposit in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Lenders, an amount in cash equal to the LC Exposure as of
such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to the Borrower described in Section 7.1(a)(7) or Section 7.1(a)(8). 
The Borrower also shall deposit cash collateral in accordance with this
paragraph as and to the extent required by Section 2.10 or 2.20(c).  Each such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the obligations of the Borrower under this Agreement.  The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account.  Other than any interest
earned on the investment of such deposits, which investments shall be made at
the option and sole discretion of the Administrative Agent and at the Borrower’s
risk and expense, such deposits shall not bear interest.  Interest or profits,
if any, on such investments shall accumulate in such account.  Moneys in such
account shall, notwithstanding anything to the contrary in the Security
Documents, be applied by the Administrative Agent to reimburse the Issuing Banks
for LC Disbursements for which they have not been reimbursed and, to the extent
not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated (but subject to (i) the consent of the
Required Lenders and (ii) in the case of any such application at a time when any
Lender is a Defaulting Lender (but only if, after giving effect thereto, the
remaining cash collateral shall be less than the aggregate LC Exposure of all
the Defaulting Lenders), the consent of each Issuing Bank), be applied to
satisfy other obligations of the Borrower under this Agreement.  If the Borrower
is required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three Business Days after
all Events of Default have been cured or waived.  If the Borrower is required to
provide an amount of cash collateral hereunder pursuant to Section 2.10, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrower to the extent that, after giving effect to such return, the Aggregate
Revolving Exposure would not exceed the Aggregate Commitment and no Default
shall have occurred and be continuing.  If the Borrower is required to provide
an amount of cash collateral hereunder pursuant to Section 2.20(c), such amount
(to the extent not applied as aforesaid) shall be returned to the Borrower as
promptly as practicable to the extent that, after giving effect to such return,
no Issuing Bank shall have any exposure in respect of any outstanding Letter of
Credit that is not fully covered by the Commitments of the Non-Defaulting
Lenders and/or the remaining cash collateral and no Default shall have occurred
and be continuing.


44

--------------------------------------------------------------------------------

(j)          Designation of Additional Issuing Banks.  The Borrower may, at any
time and from time to time, with the consent of the Administrative Agent (which
consent shall not be unreasonably withheld), designate as additional Issuing
Banks one or more Lenders that agree to serve in such capacity as provided
below.  The acceptance by a Lender of an appointment as an Issuing Bank
hereunder shall be evidenced by an agreement, which shall be in form and
substance reasonably satisfactory to the Administrative Agent (and which shall
specify the initial LC Commitment of such Issuing Bank), executed by the
Borrower, the Administrative Agent and such designated Lender and, from and
after the effective date of such agreement, (i) such Lender shall have all the
rights and obligations of an Issuing Bank under this Agreement and (ii)
references herein or in any other Loan Document to the term “Issuing Bank” shall
be deemed to include such Lender in its capacity as an issuer of Letters of
Credit hereunder.


(k)          Termination of an Issuing Bank.  The Borrower may terminate the
appointment of any Issuing Bank as an “Issuing Bank” hereunder by providing a
written notice thereof to such Issuing Bank, with a copy to the Administrative
Agent.  Any such termination shall become effective upon the earlier of (i) such
Issuing Bank acknowledging receipt of such notice and (ii) the 10th Business Day
following the date of the delivery thereof; provided that no such termination
shall become effective until and unless the LC Exposure attributable to Letters
of Credit issued by such Issuing Bank (or its Affiliates) shall have been
reduced to zero.  At the time any such termination shall become effective, the
Borrower shall pay all unpaid fees accrued for the account of the terminated
Issuing Bank pursuant to Section 2.8(b).  Notwithstanding the effectiveness of
any such termination, the terminated Issuing Bank shall remain a party hereto
and shall continue to have all the rights of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
termination, but shall not be required to issue any additional Letters of
Credit.


(l)          Replacement or Resignation of an Issuing Bank.


(i)          An Issuing Bank may be replaced at any time by written agreement
among the Borrower, the Administrative Agent, the replaced Issuing Bank and the
successor Issuing Bank.  The Administrative Agent shall notify the Lenders of
any such replacement of an Issuing Bank.  At the time any such replacement shall
become effective, the Borrower shall pay all unpaid fees accrued for the account
of the replaced Issuing Bank pursuant to Section 2.8(b).  From and after the
effective date of any such replacement, (x) the successor Issuing Bank shall
have all the rights and obligations of the replaced Issuing Bank under this
Agreement with respect to Letters of Credit to be issued thereafter and (y)
references herein or in any other Loan Document to the term “Issuing Bank” shall
be deemed to refer to such successor Issuing Bank or to any previous Issuing
Bank, or to such successor and all previous Issuing Banks, as the context shall
require.  After the replacement of an Issuing Bank hereunder, the replaced
Issuing Bank shall remain a party hereto and shall continue to have all the
rights and obligations of an Issuing Bank under this Agreement with respect to
Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.


(ii)          Subject to the appointment and acceptance of a successor Issuing
Bank, any Issuing Bank may resign as an Issuing Bank at any time upon thirty
days’ prior written notice to the Administrative Agent, the Borrower and the
Lenders, in which case, such Issuing Bank shall be replaced in accordance with
Section 2.3(l)i. above.


(m)          Issuing Bank Reports to the Administrative Agent.  Unless otherwise
agreed by the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent (i) periodic activity (for such period or recurrent
periods as shall be reasonably requested by the Administrative Agent) in respect
of Letters of Credit issued by such Issuing Bank, including all issuances,
extensions, amendments and renewals, all expirations and cancelations and all
disbursements and reimbursements, (ii) reasonably prior to the time that such
Issuing Bank issues, amends, renews or extends any Letter of Credit, the date of
such issuance, amendment, renewal or extension, and the stated amount of the
Letters of Credit issued, amended, renewed or extended by it and outstanding
after giving effect to such issuance, amendment, renewal or extension (and
whether the amounts thereof shall have changed), (iii) on each Business Day on
which such Issuing Bank makes any LC Disbursement, the date and amount of such
LC Disbursement, (iv) on any Business Day on which the Borrower fails to
reimburse an LC Disbursement required to be reimbursed to such Issuing Bank on
such day, the date of such failure and the amount of such LC Disbursement and
(v) on any other Business Day, such other information as the Administrative
Agent shall reasonably request as to the Letters of Credit issued by such
Issuing Bank.


45

--------------------------------------------------------------------------------

(n)          LC Exposure Determination.  For all purposes of this Agreement, the
amount of a Letter of Credit that, by its terms or the terms of any document
related thereto, provides for one or more automatic increases in the stated
amount thereof shall be deemed to be the maximum stated amount of such Letter of
Credit after giving effect to all such increases (other than any such increase
consisting of the reinstatement of an amount previously drawn thereunder and
reimbursed), whether or not such maximum stated amount is in effect at the time
of determination.


(o)          Release.  Notwithstanding anything to the contrary set forth in
this Agreement or any other Loan Document, in the event that, in connection with
the refinancing or repayment in full of the credit facilities provided for
herein, an Issuing Bank shall have provided to the Administrative Agent a
written consent to the release of the Lenders from their obligations hereunder
with respect to any Letter of Credit issued by such Issuing Bank (whether as a
result of the obligations of the Borrower (and any other account party) in
respect of such Letter of Credit having been collateralized in full by a deposit
of cash with such Issuing Bank, or being supported by a letter of credit that
names such Issuing Bank as the beneficiary thereunder, or otherwise), then from
and after such time such Letter of Credit shall cease to be a “Letter of Credit”
outstanding hereunder for all purposes of this Agreement and the other Loan
Documents, and the Lenders shall be deemed to have no participations in such
Letter of Credit, and no obligations with respect thereto, under Section 2.3(d)
or 2.3(e).


Section 2.4          Evidence of Debt; Register; Lenders’ Books and Records;
Notes.


(a)          Lenders’ Evidence of Debt.  Each Lender shall maintain on its
internal records an account or accounts evidencing the Borrower Obligations to
such Lender, including the amounts of the Loans made by it and each repayment
and prepayment in respect thereof.  Any such recordation shall be conclusive and
binding on the Borrower and each other Loan Party, absent manifest error;
provided that the failure to make any such recordation, or any error in such
recordation, shall not affect the Borrower Obligations in respect of any Loans;
and provided further, in the event of any inconsistency between the Register and
any Lender’s records, the recordations in the Register shall govern.


(b)          Register.  The Administrative Agent (or its agent or sub-agent
appointed by it) shall maintain at its Principal Office a register for the
recordation of the names and addresses of Lenders (and each assignee thereof)
and the Commitments and Loans (and related interest amounts) of each Lender from
time to time (the “Register”).  The Register shall be available for inspection
by the Borrower or any Lender (provided that any such Lender may only inspect
any entry relating to such Lender’s Commitments and Loans) at any reasonable
time and from time to time upon reasonable prior notice.  The Administrative
Agent shall record, or shall cause to be recorded, in the Register the
Commitments and the Loans (and related interest amounts), as well as any
assignments thereof, in accordance with the provisions of Section 9.6, and each
repayment or prepayment in respect of the principal amount (and related interest
amounts) of the Loans, and any such recordation shall be conclusive and binding
on the Borrower, each other Loan Party and each Lender, absent manifest error;
provided that any failure to make any such recordation, or any error in such
recordation, shall not affect any Lender’s Commitments or the Borrower
Obligations in respect of any Loan.  The Borrower hereby designates the
Administrative Agent to serve as the Borrower’s non-fiduciary agent solely for
purposes of maintaining the Register as provided in this Section 2.4.  The
parties hereto shall treat each Person listed in the Register as the owner of
the applicable Loan, notwithstanding notice to the contrary.  This Section
2.4(b) is intended to establish a “book entry system” within the meaning of
Treasury regulation Section 5f.103-1(c)(1)(ii) and shall be interpreted
consistently with such intent.


(c)          Notes.  If so requested by any Lender by written notice to the
Borrower (with a copy to the Administrative Agent) at least two Business Days
prior to the Closing Date, or at any time thereafter, the Borrower shall execute
and deliver to such Lender (and/or, if applicable and if so specified in such
notice, to any Person who is an Assignee of such Lender pursuant to Section 9.6)
on the Closing Date (or, if such notice is delivered after the Closing Date,
promptly after the Borrower’s receipt of such notice) a Loan Note to evidence
such Lender’s Loans.


46

--------------------------------------------------------------------------------

Section 2.5          Interest on Loans.


(a)          Except as otherwise set forth herein, each Loan shall bear interest
on the unpaid principal amount thereof from the date made through repayment
(whether by acceleration or otherwise) thereof as follows:


(i)          if a Base Rate Loan, at the Base Rate plus the Applicable Margin;
or


(ii)         if a Eurodollar Rate Loan, at the Adjusted Eurodollar Rate plus the
Applicable Margin.


(b)          The basis for determining the rate of interest with respect to any
Loan, and the Interest Period with respect to any Eurodollar Rate Loan, shall be
selected by the Borrower and notified to the Administrative Agent and Lenders
pursuant to the applicable Funding Notice or Conversion/Continuation Notice, as
the case may be.


(c)          In connection with Eurodollar Rate Loans there shall be no more
than ten (10) Interest Periods outstanding at any time.  In the event the
Borrower fails to specify between a Base Rate Loan or a Eurodollar Rate Loan in
the applicable Funding Notice or Conversion/Continuation Notice, such Loan (if
outstanding as a Eurodollar Rate Loan) will be automatically converted into a
Base Rate Loan on the last day of the then current Interest Period for such Loan
(or if outstanding as a Base Rate Loan will remain as, or (if not then
outstanding) will be made as, a Base Rate Loan).  In the event the Borrower
fails to specify an Interest Period for any Eurodollar Rate Loan in the
applicable Funding Notice or Conversion/Continuation Notice, the Borrower shall
be deemed to have selected an Interest Period of one month.  As soon as
practicable after 10:00 a.m. (New York City time) on each Interest Rate
Determination Date, the Administrative Agent shall determine (which
determination shall, absent manifest error, be final, conclusive and binding
upon all parties) the interest rate that shall apply to the Eurodollar Rate
Loans for which an interest rate is then being determined for the applicable
Interest Period and shall promptly give notice thereof (in writing or by
telephone confirmed in writing) to the Borrower and each Lender.


(d)          Interest payable pursuant to clause (a) shall be computed (i) in
the case of Base Rate Loans on the basis of a 365 day or 366 day year, as the
case may be, and (ii) in the case of Eurodollar Rate Loans, on the basis of a
360 day year, in each case for the actual number of days elapsed in the period
during which it accrues.  In computing interest on any Loan, the date of the
making of such Loan or the first day of an Interest Period applicable to such
Loan or the last Interest Payment Date with respect to such Loan or, with
respect to a Base Rate Loan being converted from a Eurodollar Rate Loan, the
date of conversion of such Eurodollar Rate Loan to such Base Rate Loan, as the
case may be, shall be included, and the date of payment of such Loan or the
expiration date of an Interest Period applicable to such Loan or, with respect
to a Base Rate Loan being converted to a Eurodollar Rate Loan, the date of
conversion of such Base Rate Loan to such Eurodollar Rate Loan, as the case may
be, shall be excluded; provided, if a Loan is repaid on the same day on which it
is made, one day’s interest shall be paid on that Loan.


(e)          Except as otherwise set forth herein, interest on each Loan shall
accrue on a daily basis and shall be payable in arrears on (i) each Interest
Payment Date with respect to interest accrued on and to each such payment date;
and (ii) upon any prepayment of that Loan, to the extent accrued on the amount
being prepaid (provided, however, with respect to any voluntary prepayment of a
Base Rate Loan, accrued interest shall instead be payable on the applicable
Interest Payment Date).


Section 2.6          Conversion/Continuation.


(a)          Subject to Section 2.15 and so long as no Default or Event of
Default shall have occurred and then be continuing, the Borrower shall have the
option:


(i)          to convert at any time all or any part of any Loan (in an amount
permitted by Section 2.1(b)(iii)) from one Type of Loan to another Type of Loan;
provided, a Eurodollar Rate Loan may only be converted on the expiration of the
Interest Period applicable to such Eurodollar Rate Loan unless the Borrower
shall pay all amounts due under Section 2.15 in connection with any such
conversion; or


(ii)          upon the expiration of any Interest Period applicable to any
Eurodollar Rate Loan, to continue all or any portion of such Loan (in an amount
permitted by Section 2.1(b)(iii)) as a Eurodollar Rate Loan.


47

--------------------------------------------------------------------------------

(b)          Subject to clause (c) below, the Borrower shall deliver a
Conversion/Continuation Notice to the Administrative Agent no later than 2:00
p.m. (New York City time) at least one Business Day in advance of the proposed
conversion date (in the case of a conversion to a Base Rate Loan) and at least
three Business Days in advance of the proposed conversion/continuation date (in
the case of a conversion to, or a continuation of, a Eurodollar Rate Loan). 
Except as otherwise provided herein, a Conversion/Continuation Notice for
conversion to, or continuation of, any Eurodollar Rate Loans shall be
irrevocable on and after the related Interest Rate Determination Date, and the
Borrower shall be bound to effect a conversion or continuation in accordance
therewith.  If on any day a Loan is outstanding with respect to which a Funding
Notice or Conversion/Continuation Notice has not been delivered to the
Administrative Agent in accordance with the terms hereof specifying the
applicable basis for determining the rate of interest, then for that day such
Loan shall be a Base Rate Loan.


(c)          Any Conversion/Continuation Notice shall be executed by a
Responsible Officer of the Borrower in a writing delivered to the Administrative
Agent.  In lieu of delivering a Conversion/Continuation Notice, the Borrower may
give the Administrative Agent telephonic notice by the required time of such
proposed conversion or continuation, as the case may be; provided each such
notice shall be promptly confirmed in writing by delivery of the applicable
Conversion/Continuation Notice to the Administrative Agent on or before the
close of business on the date that the telephonic notice is given.  In the event
of a discrepancy between the telephone notice and the written
Conversion/Continuation Notice, the written Conversion/Continuation Notice shall
govern.  In the case of any Conversion/Continuation Notice that is irrevocable
once given, if the Borrower provides telephonic notice in lieu thereof, such
telephone notice shall also be irrevocable once given.  Neither the
Administrative Agent nor any Lender shall incur any liability to the Borrower in
acting upon any telephonic notice referred to above that the Administrative
Agent believes in good faith to have been given by a duly authorized officer or
other person authorized on behalf of the Borrower or for otherwise acting in
good faith.


Section 2.7          Default Interest.  Upon the occurrence and during the
continuance of an Event of Default under Section 7.1(a)(1), Section 7.1(a)(7) or
Section 7.1(a)(8), the overdue principal amount of all Loans outstanding and, to
the extent permitted by applicable law, any overdue interest payments on the
Loans or any overdue fees or other amounts owed hereunder shall bear interest
(including post-petition interest in any proceeding under Bankruptcy Laws (or
interest that would have accrued after the commencement of a proceeding but for
the commencement of such proceeding)) payable on demand at a rate that is 2% per
annum in excess of (i) in the case of overdue principal of any Loan, the
interest rate otherwise payable hereunder with respect to the applicable Loans
and (ii) in the case of any other amount, the rate applicable to Base Rate
Loans.  Payment or acceptance of the increased rates of interest provided for in
this Section 2.7 is not a permitted alternative to timely payment and shall not
constitute a waiver of any Event of Default or otherwise prejudice or limit any
rights or remedies of the Administrative Agent or any Lender.


Section 2.8          Fees.


(a)          The Borrower agrees to pay to the Administrative Agent for the
account of each Lender a commitment fee, which shall accrue at a rate per annum
equal to 0.50% on the average daily unused amount of the Commitment of such
Lender during the period from and including the date hereof to but excluding the
date on which the Commitments terminate.  Accrued commitment fees shall be
payable in arrears on the last Business Day of March, June, September and
December of each year and on the date on which the Commitments terminate,
commencing on the first such date to occur after the date hereof.  All
commitment fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).  For purposes of computing commitment fees, a
Commitment of a Lender shall be deemed to be used to the extent of the
outstanding Loans and LC Exposure of such Lender.


(b)          The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Margin used to
determine the interest rate applicable to Eurodollar Rate Loans on the average
daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Closing Date to but excluding the later of the date on which such
Lender’s Commitment terminates and the date on which such Lender ceases to have
any LC Exposure and (ii) to each Issuing Bank a fronting fee, which shall accrue
at a rate per annum equal to 0.125% on the average daily amount of the LC
Exposure attributable to Letters of Credit issued by such Issuing Bank
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Closing Date to but excluding the later
of the date of termination of the Commitments and the date on which there ceases
to be any such LC Exposure, as well as such Issuing Bank’s standard fees with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or processing of drawings thereunder.  Participation fees and fronting fees
accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the Closing Date;
provided that all such fees shall be payable on the date on which the
Commitments terminate and any such fees accruing after the date on which the
Commitments terminate shall be payable on demand.  Any other fees payable to an
Issuing Bank pursuant to this paragraph shall be payable within 10 days after
demand.  All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).


48

--------------------------------------------------------------------------------

(c)          The Borrower agrees to pay to each Arranger and the Administrative
Agent fees and expenses in the amounts and at the times separately agreed upon.


(d)          All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the applicable
Issuing Bank, in the case of fees payable to it) for distribution, in the case
of commitment fees and participation fees, to the Lenders entitled thereto.


Section 2.9          Termination and Reduction of Commitments.


(a)          Unless previously terminated, the Commitments shall automatically
terminate on the Maturity Date.


(b)          The Borrower may at any time terminate, or from time to time
permanently reduce, the Commitments; provided that (i) each partial reduction of
the Commitments shall be in an amount that is an integral multiple of $100,000
and not less than $1,000,000 and (ii) the Borrower shall not terminate or reduce
the Commitments if, after giving effect to any concurrent prepayment of the
Loans in accordance with Section 2.10, (A) the Aggregate Revolving Exposure
would exceed the Aggregate Commitment or (B) the Revolving Exposure of any
Lender would exceed its Commitment.


(c)          The Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Commitments under paragraph (b) of this Section at
least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof.  Promptly
following receipt of any such notice, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination or
reduction of the Commitments under paragraph (b) of this Section may state that
such notice is conditioned upon the occurrence of one or more events specified
therein, in which case such notice may be revoked by the Borrower (by notice to
the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.  Any termination or reduction of the Commitments
shall be permanent.  Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments.


Section 2.10         Voluntary and Mandatory Prepayments.


(a)          Voluntary Prepayments.  The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to the requirements of this Section.


(b)          Mandatory Prepayments.  In the event and on each occasion that the
Aggregate Revolving Exposure exceeds the Aggregate Commitment, the Borrower
shall prepay Borrowings (or, if no such Borrowings are outstanding, deposit cash
collateral in an account with the Administrative Agent in accordance with
Section 2.3(i)) in an aggregate amount equal to such excess.


49

--------------------------------------------------------------------------------

(c)          Prepayment Procedures.  Prior to any optional or mandatory
prepayment of Borrowings under this Section, the Borrower shall select the
Borrowing or Borrowings to be prepaid and shall specify such selection in the
notice of such prepayment delivered pursuant to the following sentence.  All
such prepayments voluntary or mandatory prepayments shall be made (i) upon
written or telephonic notice on the date of prepayment, in the case of Base Rate
Loans and (ii) upon not less than (to the extent practicable, in the case of a
mandatory prepayment) two Business Days’ prior written or telephonic notice in
the case of Eurodollar Rate Loans, in each case of (i) and (ii), given to the
Administrative Agent by 1:00 p.m. (New York City time) on the date required and,
if given by telephone, promptly confirmed by delivery of written notice thereof
to the Administrative Agent (and the Administrative Agent will promptly advise
each applicable Lender of the contents thereof).  Upon the giving of any such
notice, the principal amount of the Loans specified in such notice shall become
due and payable on the prepayment date specified therein; provided that a notice
of voluntary prepayment may state that such notice is conditioned upon the
effectiveness of other credit facilities, the receipt of proceeds from the
issuance of other Indebtedness or the Disposition of assets or the closing of a
merger, amalgamation or acquisition transaction, in which case such notice of
prepayment may be revoked or extended by the Borrower (by notice to the
Administrative Agent on or prior to the specified date) if such condition is not
satisfied or delayed in effectiveness, provided that the Borrower shall make any
payments required to be made pursuant to Section 2.15(c) in connection
therewith.  Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of an advance of a Borrowing of the same Type as
provided in Section 2.1(b), except as necessary to apply fully the required
amount of a mandatory prepayment.  Each prepayment of a Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing.  Prepayments
shall be accompanied by accrued interest to the extent required by Section
2.5(e).


Section 2.11         [Reserved].


Section 2.12         [Reserved].


Section 2.13         General Provisions Regarding Payments.


(a)          All payments by the Borrower of principal, interest, fees and other
Obligations shall be made in Dollars in same day funds, without defense,
recoupment, setoff or counterclaim, free of any restriction or condition, and
delivered to the Administrative Agent not later than 1:00 p.m. (New York City
time) on the date due at the Principal Office of the Administrative Agent for
the account of Lenders.


(b)          All payments in respect of the principal amount of any Loan shall
be accompanied by payment of any fees required to be paid in connection with
such principal payment pursuant to Section 2.8 and payment of accrued interest
on the principal amount being repaid or prepaid, and all such payments (and, in
any event, any payments in respect of any Loan on a date when interest is due
and payable with respect to such Loan) shall be applied to the payment of
interest then due and payable before application to principal.


(c)          The Administrative Agent (or its agent or sub-agent appointed by
it) shall promptly distribute to each Lender at such address as such Lender
shall indicate in writing, such Lender’s applicable Pro Rata Share of all
payments and prepayments of principal and interest due hereunder, together with
all other amounts due related thereto, including all fees payable with respect
thereto, to the extent received by the Administrative Agent.


(d)          Notwithstanding the foregoing provisions hereof, if any
Conversion/Continuation Notice is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans in lieu of its Pro Rata Share of any
Eurodollar Rate Loans, the Administrative Agent shall give effect thereto in
apportioning payments received thereafter.


(e)          Whenever any payment to be made hereunder with respect to any Loan
shall be stated to be due on a day that is not a Business Day, such payment
shall be made on the next succeeding Business Day.


(f)          The Administrative Agent shall deem any payment by or on behalf of
the Borrower hereunder that is not made in same day funds prior to 1:00 p.m.
(New York City time) (unless a later time is otherwise specified herein with
respect to such payment) to be a non-conforming payment.  Any such payment shall
not be deemed to have been received by the Administrative Agent until the later
of (i) the time such funds become available funds, and (ii) the applicable next
Business Day.  The Administrative Agent shall give prompt telephonic notice to
the Borrower and each applicable Lender (confirmed in writing) if any payment is
non-conforming.  Any non-conforming payment may constitute or become a Default
or Event of Default in accordance with the terms of Section 7.1(a).  Interest
shall continue to accrue on any principal as to which a non-conforming payment
is made until such funds become available funds (but in no event less than the
period from the date of such payment to the next succeeding applicable Business
Day) at the rate determined pursuant to Section 2.7, if applicable, from the
date such amount was due and payable until the date such amount is paid in full.


50

--------------------------------------------------------------------------------

Section 2.14         Ratable Sharing.  The Lenders hereby agree among themselves
that if any of them shall, whether by voluntary payment (other than a voluntary
prepayment of Loans made and applied in accordance with the terms hereof),
through the exercise of any right of set off or banker’s lien, or by
counterclaim or cross action or by the enforcement of any right under the Loan
Documents or otherwise, or as adequate protection of a deposit treated as cash
collateral under Bankruptcy Laws, receive payment or reduction of a proportion
of the aggregate amount of principal, interest, fees and other amounts then due
and owing to such Lender hereunder or under the other Loan Documents
(collectively, the “Aggregate Amounts Due” to such Lender) which is greater than
the proportion received by any other Lender in respect of the Aggregate Amounts
Due to such other Lender, then the Lender receiving such proportionately greater
payment shall (a) notify the Administrative Agent and each other Lender of the
receipt of such payment and (b) apply a portion of such payment to purchase
participations (which it shall be deemed to have purchased from each seller of a
participation simultaneously upon the receipt by such seller of its portion of
such payment) in the Aggregate Amounts Due to the other Lenders so that all such
recoveries of Aggregate Amounts Due shall be shared by all Lenders in proportion
to the Aggregate Amounts Due to them; provided that if all or part of such
proportionately greater payment received by such purchasing Lender is thereafter
recovered from such Lender upon the bankruptcy or reorganization of the Borrower
or otherwise, those purchases shall be rescinded and the purchase prices paid
for such participations shall be returned to such purchasing Lender ratably to
the extent of such recovery, but without interest.  The Borrower expressly
consents to the foregoing arrangement and agrees that any holder of a
participation so purchased may exercise any and all rights of banker’s lien,
consolidation, set off or counterclaim with respect to any and all monies owing
by the Borrower to that holder with respect thereto as fully as if that holder
were owed the amount of the participation held by that holder.  The provisions
of this Section 2.14 shall not be construed to apply to (i) any payment made by
the Borrower pursuant to and in accordance with the express terms of this
Agreement as in effect from time to time or (ii) any payment obtained by any
Lender as consideration for the assignment or sale of a participation in any of
its Loans or other Obligations owed to it.  For purposes of clause (a)(iii) of
Section 2.17, a Lender that acquires a participation pursuant to this Section
2.14 shall be treated as having acquired such participation on the earlier date
on which such Lender acquired the applicable interest in the Loan to which such
participation relates.


Section 2.15         Making or Maintaining Eurodollar Rate Loans.


(a)          Inability to Determine Applicable Interest Rate.  In the event that
the Required Lenders shall have reasonably determined (which determination shall
be final and conclusive and binding upon all parties hereto but shall be made
only after consultation with the Borrower and the Administrative Agent) on any
Interest Rate Determination Date with respect to any Eurodollar Rate Loans, that
by reason of circumstances affecting the London interbank market adequate and
fair means do not exist for ascertaining the interest rate applicable to such
Loans on the basis provided for in the definition of “Adjusted Eurodollar Rate,”
the Administrative Agent shall on such date give notice (by facsimile or by
telephone confirmed in writing) to the Borrower and each Lender of such
determination, whereupon (i) no Loans may be made as, or converted to,
Eurodollar Rate Loans until such time as the Administrative Agent notifies the
Borrower and Lenders that the circumstances giving rise to such notice no longer
exist, and (ii) any Funding Notice or Conversion/Continuation Notice given by
the Borrower with respect to the Loans in respect of which such determination
was made shall be deemed to be rescinded by the Borrower.


51

--------------------------------------------------------------------------------

(b)          Illegality or Impracticability of Eurodollar Rate Loans.  In the
event that on any date (i) any Lender shall have reasonably determined (which
determination shall be final and conclusive and binding upon all parties hereto
but shall be made only after consultation with the Borrower and the
Administrative Agent) that the making, maintaining, converting to or
continuation of its Eurodollar Rate Loans has become unlawful as a result of
compliance by such Lender in good faith with any law, treaty, governmental rule,
regulation, guideline or order (or would conflict with any such treaty,
governmental rule, regulation, guideline or order not having the force of law
even though the failure to comply therewith would not be unlawful), or (ii) the
Administrative Agent is advised by the Required Lenders (which determination
shall be final and conclusive and binding upon all parties hereto) that the
making, maintaining, converting to or continuation of its Eurodollar Rate Loans
has become impracticable, as a result of contingencies occurring after the date
hereof which materially and adversely affect the London interbank market or the
position of the Lenders in that market, then, and in any such event, such
Lenders (or in the case of the preceding clause (i), such Lender) shall be an
“Affected Lender” and such Affected Lender shall on that day give notice (by
e-mail or by telephone confirmed in writing) to the Borrower and the
Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each other Lender).  If the Administrative
Agent receives a notice from (x) any Lender pursuant to clause (i) of the
preceding sentence or (y) Lenders constituting Required Lenders pursuant to
clause (ii) of the preceding sentence, then (A) the obligation of the Lenders
(or, in the case of any notice pursuant to clause (i) of the preceding sentence,
such Lender) to make Loans as, or to convert Loans to, Eurodollar Rate Loans
shall be suspended until such notice shall be withdrawn by each Affected Lender,
(B) to the extent such determination by the Affected Lender relates to a
Eurodollar Rate Loan then being requested by the Borrower pursuant to a Funding
Notice or a Conversion/Continuation Notice, the Lenders (or in the case of any
notice pursuant to clause (i) of the preceding sentence, such Lender) shall make
such Loan as (or continue such Loan as or convert such Loan to, as the case may
be) a Base Rate Loan, (C) the Lenders’ (or in the case of any notice pursuant to
clause (i) of the preceding sentence, such Lender’s) obligations to maintain
their respective outstanding Eurodollar Rate Loans (the “Affected Loans”) shall
be terminated at the earlier to occur of the expiration of the Interest Period
then in effect with respect to the Affected Loans or when required by law, and
(D) the Affected Loans shall automatically convert into Base Rate Loans on the
date of such termination.  Notwithstanding the foregoing, to the extent a
determination by an Affected Lender as described above relates to a Eurodollar
Rate Loan then being requested by the Borrower pursuant to a Funding Notice or a
Conversion/Continuation Notice, the Borrower shall have the option, subject to
the provisions of Section 2.15(c), to rescind such Funding Notice or
Conversion/Continuation Notice as to all Lenders by giving written or telephonic
notice (promptly confirmed by delivery of written notice thereof) to the
Administrative Agent of such rescission on the date on which the Affected Lender
gives notice of its determination as described above (which notice of rescission
the Administrative Agent shall promptly transmit to each other Lender).  Except
as provided in the immediately preceding sentence, nothing in this Section
2.15(b) shall affect the obligation of any Lender other than an Affected Lender
to make or maintain Loans as, or to convert Loans to, Eurodollar Rate Loans in
accordance with the terms hereof.


(c)          Compensation for Breakage or Non-Commencement of Interest Periods. 
The Borrower shall compensate each Lender, upon written request by such Lender
(which request shall set forth the basis for requesting such amounts in
reasonable detail), for all reasonable losses, expenses and liabilities
(including any interest paid or payable by such Lender to lenders of funds
borrowed by it to make or carry its Eurodollar Rate Loans and any loss, expense
or liability sustained by such Lender in connection with the liquidation or
re-employment of such funds but excluding loss of anticipated profits) which
such Lender may sustain:  (i) if for any reason (other than a default by such
Lender) a borrowing of any Eurodollar Rate Loan does not occur on a date
specified therefor in a Funding Notice or a telephonic request for borrowing, or
a conversion to or continuation of any Eurodollar Rate Loan does not occur on a
date specified therefor in a Conversion/Continuation Notice or a telephonic
request for conversion or continuation; (ii) if any prepayment or other
principal payment of, or any conversion of, any of its Eurodollar Rate Loans
occurs on a date prior to the last day of an Interest Period applicable to that
Loan; or (iii) if any prepayment of any of its Eurodollar Rate Loans is not made
on any date specified in a notice of prepayment given by the Borrower.


(d)          Booking of Eurodollar Rate Loans.  Any Lender may make, carry or
transfer Eurodollar Rate Loans at, to, or for the account of any of its branch
offices or the office of an Affiliate of such Lender.


(e)          Assumptions Concerning Funding of Eurodollar Rate Loans. 
Calculation of all amounts payable to a Lender under this Section 2.15 and under
Section 2.16 shall be made as though such Lender had actually funded each of its
relevant Eurodollar Rate Loans through the purchase of a Eurodollar deposit
bearing interest at the rate obtained pursuant to clause (i) of the definition
of “Adjusted Eurodollar Rate” in an amount equal to the amount of such
Eurodollar Rate Loan and having a maturity comparable to the relevant Interest
Period and through the transfer of such Eurodollar deposit from an offshore
office of such Lender to a domestic office of such Lender in the United States
of America; provided, however, each Lender may fund each of its Eurodollar Rate
Loans in any manner it sees fit and the foregoing assumptions shall be utilized
only for the purposes of calculating amounts payable under this Section 2.15 and
under Section 2.16.


52

--------------------------------------------------------------------------------

Section 2.16         Increased Costs; Capital Requirements.


(a)          Increased Costs.  If any Change in Law shall:


(i)          impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Adjusted Eurodollar
Rate) or any Issuing Bank;


(ii)          subject any Recipient to any Taxes (other than (A) Taxes excluded
from Section 2.17(a) pursuant to clauses (ii) through (iv) of Section 2.17(a),
(B) Non-Excluded Taxes and Other Taxes indemnifiable under Section 2.17 and (C)
Connection Income Taxes) on its loans, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or


(iii)          impose on any Lender or any Issuing Bank or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Loans made by such Lender or any Letter of Credit or participation
therein;


and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to reduce the amount of any sum received or receivable by such Lender or other
Recipient hereunder (whether of principal, interest or any other amount) then,
upon request of such Lender or other Recipient, the Borrower will pay to such
Lender or other Recipient, as the case may be, such additional amount or amounts
as will compensate such Lender or other Recipient, as the case may be, for such
additional costs incurred or reduction suffered.


(b)          Capital Requirements.  If any Lender or any Issuing Bank determines
that any Change in Law affecting such Lender or such Issuing Bank or any lending
office of such Lender or such Issuing Bank or such Lender’s or Issuing Bank’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s or Issuing
Bank’s capital or on the capital of such Lender’s or Issuing Bank’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by such Issuing Bank, to a level
below that which such Lender or such Issuing Bank or such Lender’s or Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or Issuing Bank’s policies and the policies of
such Lender’s or Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or such
Issuing Bank such additional amount or amounts as will compensate such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company for
any such reduction suffered.


(c)          Certificates for Reimbursement.  A certificate of a Lender or an
Issuing Bank setting forth the amount or amounts necessary to compensate such
Lender or such Issuing Bank or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section and delivered to the Borrower,
shall be conclusive absent manifest error.  The Borrower shall pay such Lender
or such Issuing Bank the amount shown as due on any such certificate within 30
days after receipt thereof.


(d)          Delay in Requests.  Failure or delay on the part of any Lender or
any Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or such Issuing Bank’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender or an Issuing Bank pursuant to this Section for any increased costs
incurred or reductions suffered more than nine months prior to the date that
such Lender or such Issuing Bank notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions, and of such Lender’s or such
Issuing Bank’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).


53

--------------------------------------------------------------------------------

Section 2.17         Taxes.


(a)          All payments made by or on behalf of any Loan Party to a Recipient
under any Loan Document shall be made free and clear of, and without deduction
or withholding for or on account of, any Taxes (except as required by applicable
Law), excluding any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient: 
(i) Taxes imposed on or measured by net income (however denominated), branch
profits, and franchise Taxes, in each case (x) imposed on any Recipient as a
result of such Recipient being organized under the laws of, or having its
principal office or applicable lending office located in, the jurisdiction of
the Governmental Authority imposing such Tax (or any political subdivision
thereof), or (y) that are Other Connection Taxes; (ii) Taxes imposed on any
Recipient that are attributable to such Recipient’s failure to comply with the
requirements of paragraph (f), (g) or (h) of this Section 2.17; (iii) in the
case of a Lender, U.S. federal withholding Taxes imposed on amounts payable to
or for the account of such Lender with respect to an applicable interest in a
Loan or Commitment pursuant to a Law in effect on the date on which (x) such
Lender acquires such interest in such Commitment (or, to the extent such Lender
did not fund an applicable Loan pursuant to a prior Commitment, on the date on
which such Lender acquires interest in such Loan), provided that this clause (x)
shall not apply to a Lender that became a Lender pursuant to an assignment
request by the Borrower under Section 2.19, or (y) such Lender changes its
lending office, except in each case to the extent that, pursuant to this Section
2.17, amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender acquired the applicable interest in such
Loan or Commitment or to such Lender immediately before it changed its lending
office; and (iv) Taxes that are imposed pursuant to Sections 1471 through 1474
of the Code as of the date of this Agreement (or any amended or successor
version that is substantively comparable and not materially more onerous to
comply with), any current or future regulations or official interpretations
thereof, any agreement entered into pursuant to Section 1471(b)(1) of the Code
as of the date of this Agreement (or any amended or successor version described
above), and any intergovernmental agreement (and any related fiscal or
regulatory legislation, administrative rules or official practices implementing
the foregoing (such Code provisions, agreements, regulations and
interpretations, collectively, “FATCA”).  If applicable Law (as determined in
the good faith discretion of any applicable withholding agent) requires any
Taxes not described in clauses (i) through (iv) of the preceding sentence
(“Non-Excluded Taxes”) or any Other Taxes to be withheld by any applicable
withholding agent from any amounts payable under any Loan Document, the amounts
so payable by or on behalf of any Loan Party shall be increased to the extent
necessary so that after such deduction or withholding has been made (including
such deductions and withholdings of Non-Excluded Taxes or Other Taxes applicable
to additional sums payable under this Section 2.17) the applicable Lender (or,
in the case of any amounts received by the Administrative Agent for its own
account, the Administrative Agent) receives an amount equal to the sum it would
have received had no such deduction or withholding been made.


(b)          Without duplication of Section 2.17(a), the Loan Parties shall pay
to the relevant Governmental Authority in accordance with applicable Law, or at
the option of the Administrative Agent timely reimburse it for the payment of,
any Other Taxes.


(c)          Whenever any Non-Excluded Taxes or Other Taxes are payable or
remittable by a Loan Party, as soon as practicable thereafter the Loan Party
shall send to the applicable Recipient the original or a certified copy of an
original official receipt received by the Loan Party or other reasonably
satisfactory evidence showing payment thereof.


(d)          Without duplication of Section 2.17(a), the Loan Parties shall
indemnify each Recipient for the full amount of Non-Excluded Taxes or Other
Taxes (including any Non-Excluded Taxes and Other Taxes imposed on amounts
payable under this Section 2.17) payable by such Recipient, and any liability
(including penalties, additions to Tax, interest and any reasonable expenses)
arising therefrom or with respect thereto, whether or not such Non-Excluded
Taxes or Other Taxes were correctly or legally asserted by the relevant
Governmental Authority.  Such indemnification shall be made within 10 days after
the date the Recipient makes written demand therefor (which demand shall set
forth in reasonable detail the nature and amount of Non-Excluded Taxes and Other
Taxes for which indemnification is being sought).  A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Arranger or Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.


54

--------------------------------------------------------------------------------

(e)          If any Recipient determines, in its sole discretion exercised in
good faith, that it has received a refund of any Taxes as to which it has been
indemnified by a Loan Party or with respect to which a Loan Party has paid
additional amounts pursuant to this Section 2.17, it shall pay such Loan Party
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by the Loan Party under this Section 2.17 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such Recipient and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund); provided that the Loan Party, upon the request of such Recipient,
agrees to repay the amount paid over to the Loan Party (plus interest
attributable to the period during which the Loan Party held such funds and any
penalties, additions to Tax, interest or other charges imposed by the relevant
Governmental Authority) to such Recipient in the event such Recipient is
required to repay such refund to such Governmental Authority.  This Section
2.17(e) shall not be construed to require any Recipient to make available its
tax returns (or any other information relating to its Taxes that it deems
confidential) to the Borrower or any other Person.


(f)          Upon the reasonable request of the Borrower or the Administrative
Agent, a Lender that is entitled to an exemption from or reduction of any
applicable withholding Tax with respect to any payments under this Agreement or
any other Loan Document shall deliver to the Borrower and the Administrative
Agent such properly completed and executed documentation prescribed by
applicable Law or reasonably requested by the Borrower or the Administrative
Agent (in such number of copies as shall be reasonably requested by the Borrower
or the Administrative Agent, as applicable) as will permit such payments to be
made without withholding or at a reduced rate prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent);
provided that the completion, execution or submission of such documentation
required under this Section 2.17(f) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.  Each Lender shall
deliver the forms and other documentation required to be provided under this
Section 2.17:  (i) on or before the date it becomes a party to this Agreement,
(ii) promptly upon the obsolescence, expiration, inaccuracy, or invalidity of
any form previously delivered by such Lender, and (iii) at such other times as
may be reasonably requested by the Borrower or the Administrative Agent or as
required by Law.  Each Lender shall promptly notify the Borrower and the
Administrative Agent at any time it determines that it is no longer in a
position to provide any documentation previously delivered to the Borrower or
the Administrative Agent.  Notwithstanding anything in this Section 2.17 to the
contrary, no Lender shall be required to provide any form or other documentation
pursuant to this Section 2.17 that it is not legally eligible to provide.


(g)          Without limiting the generality of Section 2.17(f):


(i)          Each Lender that is a “U.S. person” (as defined in Section
7701(a)(30) of the Code) shall deliver to the Borrower and the Administrative
Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent) two executed copies of IRS Form W-9
certifying that such Lender is exempt from U.S. federal backup withholding Tax.


(ii)          Each Lender that is not a “U.S. person” (as such term is defined
in Section 7701(a)(30) of the Code) (a “Foreign Lender”) shall deliver to the
Borrower and the Administrative Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent), two
executed copies of  whichever of the following is applicable:


(A)          In the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party, IRS Form W-8BEN or Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to such tax treaty;


55

--------------------------------------------------------------------------------

(B)          IRS Form W-8ECI;


(C)          In the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit H-1 (a “U.S. Tax Compliance
Certificate”) and (y) IRS Form W-8BEN or Form W-8BEN-E, as applicable;


(D)          To the extent a Foreign Lender is not the beneficial owner, IRS
Form W-8IMY, accompanied by IRS Form W-8ECI, Form W-8BEN, Form W-8BEN-E, a U.S.
Tax Compliance Certificate substantially in the form of Exhibit H-2 or Exhibit
H-3, IRS Form W-9 and/or other certification documents from each beneficial
owner, as applicable; provided that if the Foreign Lender is a partnership and
one or more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide U.S. Tax
Compliance Certificate substantially in the form of Exhibit H-4 on behalf of
each such direct and indirect partner.


(iii)          If a payment made to any Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA, to determine whether such
Lender has complied with its obligations under FATCA or to determine the amount,
if any, to deduct and withhold from such payment.  Solely for the purpose of
this Section 2.17(g)(iii), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.


(h)          If the Administrative Agent is a “United States person” within the
meaning of Section 7701(a)(30) of the Code, then it shall, on or prior to the
date on which it becomes the Administrative Agent, provide the Borrower with a
properly completed and duly executed copy of IRS Form W-9 confirming that the
Administrative Agent is exempt from U.S. federal back-up withholding.  If the
Administrative Agent is not a “United States person” within the meaning of
Section 7701(a)(30) of the Code, then it shall, on or prior to the date on which
it becomes the Administrative Agent, provide the Borrower with, (i) with respect
to payments made to the Administrative Agent for its own account, a properly
completed and duly executed IRS Form W-8ECI (or other applicable IRS Form W-8),
and (ii) with respect to payments made to the Administrative Agent for the
account of any Lender, a properly completed and duly executed IRS Form W-8IMY
confirming that the Administrative Agent agrees to be treated as a “United
States person” for U.S. federal withholding Tax purposes. On or prior to the
date on which it becomes an Arranger, such Arranger shall provide the Borrower
with a properly completed and duly executed copy of IRS Form W-9 confirming that
such Arranger is exempt from U.S. federal back-up withholding. The
Administrative Agent and each of the Arrangers shall, (A) promptly upon the
obsolescence, expiration, inaccuracy or invalidity of any form previously
delivered by the Administrative Agent or an Arranger under this clause (h), and
(B) at such other times as may be reasonably requested by the Borrower or as
required by Law, deliver promptly to the Borrower an updated form or other
appropriate documentation (in such number of copies as shall be reasonably
requested by the Borrower) or promptly notify the Borrower in writing of its
legal ineligibility to do so.  Notwithstanding anything in this clause (h) to
the contrary, no Administrative Agent or Arranger shall be required to provide
any documentation pursuant to this clause (h) that such Administrative Agent or
Arranger is unable to deliver as a result of a Change in Law after the date of
this Agreement.


(i)          The agreements in this Section 2.17 shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all other Obligations.


56

--------------------------------------------------------------------------------

(j)          For purposes of this Section 2.17, the term “Lender” shall include
any Issuing Bank.


Section 2.18         Obligation to Mitigate.  Each Lender agrees that, as
promptly as practicable after the officer of such Lender responsible for
administering its Loans becomes aware of the occurrence of an event or the
existence of a condition that would cause such Lender to become an Affected
Lender or that would entitle such Lender to receive payments under Section 2.15,
2.16 or 2.17, it will, to the extent not inconsistent with the internal policies
of such Lender and any applicable legal or regulatory restrictions, use
reasonable efforts to (a) make, issue, fund or maintain its Loans, including any
Affected Loans, through another office of such Lender, or (b) take such other
measures as such Lender may deem reasonable, if as a result thereof the
circumstances which would cause such Lender to be an Affected Lender would cease
to exist or the additional amounts which would otherwise be required to be paid
to such Lender pursuant to Section 2.15, 2.16 or 2.17 would be reduced and if,
as determined by such Lender in its sole discretion, the making, funding or
maintaining of such Loans through such other office or in accordance with such
other measures, as the case may be, would not otherwise adversely affect such
Loans or the interests of such Lender; provided that such Lender will not be
obligated to utilize such other office or take such other measures pursuant to
this Section 2.18 unless the Borrower agrees to pay all incremental expenses
incurred by such Lender as a result of utilizing such other office or taking
such other measures as described above.  A certificate as to the amount of any
such expenses payable by the Borrower pursuant to this Section 2.18 (setting
forth in reasonable detail the basis for requesting such amount) submitted by
such Lender to the Borrower (with a copy to the Administrative Agent) shall be
conclusive absent manifest error.  The Borrower shall pay such Lender the amount
shown as due on any such certificate within 30 days after receipt thereof.


Section 2.19         Removal or Replacement of a Lender.  Anything contained
herein to the contrary notwithstanding, in the event that:  (a)(i) any Lender
(an “Increased Cost Lender”) shall give notice to the Borrower that such Lender
is an Affected Lender or that such Lender is entitled to receive payments under
Section 2.15, 2.16 or 2.17, (ii) the circumstances which have caused such Lender
to be an Affected Lender or which entitle such Lender to receive such payments
shall remain in effect, and (iii) such Lender shall fail to withdraw such notice
within five Business Days after the Borrower’s request for such withdrawal; or
(b) in connection with any proposed amendment, modification, termination, waiver
or consent with respect to any of the provisions hereof as contemplated by
Section 9.1, the consent of Required Lenders shall have been obtained but the
consent of one or more of such other Lenders (each a “Non-Consenting Lender”)
whose consent is required shall not have been obtained; then, with respect to
each such Increased Cost Lender or Non-Consenting Lender (the “Terminated
Lender”), the Borrower may, by giving written notice to the Administrative Agent
and any Terminated Lender of its election to do so, elect to cause such
Terminated Lender (and such Terminated Lender hereby irrevocably agrees) to
assign its outstanding Loans in full to one or more Persons permitted to become
Lenders hereunder pursuant to and in accordance with the provisions of Section
9.6 (each a “Replacement Lender”) and the Borrower shall pay the fees, if any,
payable thereunder in connection with any such assignment from an Increased Cost
Lender or a Non-Consenting Lender; provided that, (A) on the date of such
assignment, such Terminated Lender shall have received payment from the
Replacement Lender or the Borrower in an amount equal to the sum of (1) the
principal of, and all accrued interest on, all outstanding Loans of the
Terminated Lender and (2) all accrued, but theretofore unpaid fees owing to such
Terminated Lender pursuant to Section 2.8; (B) in the case of any such
assignment resulting from a claim for compensation under Section 2.15(c), 2.16
or 2.17, such assignment will result in a material reduction in such
compensation and on the date of such assignment, the Borrower shall pay any
amounts payable to such Terminated Lender pursuant to Section 2.15, 2.16 or
2.17; or otherwise as if it were a prepayment and (C) in the event such
Terminated Lender is a Non-Consenting Lender, each Replacement Lender shall
consent, at the time of such assignment, to each matter in respect of which such
Terminated Lender was a Non-Consenting Lender.  Upon the prepayment of all
amounts owing to any Terminated Lender, such Terminated Lender shall no longer
constitute a “Lender” for purposes hereof; provided, any rights of such
Terminated Lender to indemnification hereunder shall survive as to such
Terminated Lender.  Each Lender agrees that if the Borrower exercises its option
hereunder to cause an assignment by such Lender as a Non-Consenting Lender or
Terminated Lender, such Lender shall, promptly after receipt of written notice
of such election, execute and deliver all documentation necessary to effectuate
such assignment in accordance with Section 9.6; provided that each party hereto
agrees that an assignment required pursuant to this Section 2.19 may be effected
pursuant to an Assignment and Acceptance executed by the Borrower, the
Administrative Agent and the assignee and that the Lender required to make such
assignment need not be a party thereto, and each Lender hereby authorizes and
directs the Administrative Agent to execute and deliver such documentation as
may be required to give effect to an assignment in accordance with Section 9.6
on behalf of a Non-Consenting Lender or Terminated Lender and any such
documentation so executed by the Administrative Agent shall be effective for
purposes of documenting an assignment pursuant to Section 9.6.


57

--------------------------------------------------------------------------------

Section 2.20         Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:


(a)          commitment fees shall cease to accrue on the unused amount of the
Commitment of such Defaulting Lender pursuant to Section 2.8(a).


(b)          the Commitment and Revolving Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders or any other
requisite Lenders have taken or may take any action hereunder or under any other
Loan Document (including any consent to any amendment, waiver or other
modification pursuant to Section 9.1); provided that any amendment, waiver or
other modification requiring the consent of all Lenders or all Lenders affected
thereby shall, except as otherwise provided in Section 9.1, require the consent
of such Defaulting Lender in accordance with the terms hereof;


(c)          if any LC Exposure exists at the time such Lender becomes a
Defaulting Lender then:


(i)          all or any part of the LC Exposure of such Defaulting Lender (other
than any portion of such LC Exposure attributable to unreimbursed LC
Disbursements with respect to which such Defaulting Lender shall have funded its
participation as contemplated by Sections 2.3(e) and 2.3(f)) shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Pro Rata Shares, but only to the extent that the sum of all non-Defaulting
Lenders’ Revolving Exposures plus such Defaulting Lender’s LC Exposure would not
exceed the sum of all non-Defaulting Lenders’ Commitments; provided that no
reallocation under this clause (i) shall constitute a waiver or release of any
claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation;


(ii)          if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrower shall within one Business Day
following notice by the Administrative Agent cash collateralize for the benefit
of the Issuing Banks the portion of such Defaulting Lender’s LC Exposure (other
than any portion thereof referred to in the parenthetical in such clause (i))
that has not been reallocated in accordance with the procedures set forth in
Section 2.3(i) for so long as such LC Exposure is outstanding;


(iii)          if the Borrower cash collateralizes any portion of such
Defaulting Lender’s LC Exposure pursuant to clause (ii) above, the Borrower
shall not be required to pay participation fees to such Defaulting Lender
pursuant to Section 2.8(b) with respect to such portion of such Defaulting
Lender’s LC Exposure for so long as such Defaulting Lender’s LC Exposure is cash
collateralized;


(iv)          if any portion of the LC Exposure of such Defaulting Lender is
reallocated pursuant to clause (i) above, then the fees payable to the Lenders
pursuant to Section 2.8(a) and 2.8(b) shall be adjusted to give effect to such
reallocation; and


(v)          if all or any portion of such Defaulting Lender’s LC Exposure is
neither reallocated nor cash collateralized pursuant to clause (i) or (ii)
above, then, without prejudice to any rights or remedies of any Issuing Bank or
any other Lender hereunder, all participation fees payable under Section 2.8(b)
with respect to such Defaulting Lender’s LC Exposure shall be payable to the
Issuing Banks (and allocated among them ratably based on the amount of such
Defaulting Lender’s LC Exposure attributable to Letters of Credit issued by each
Issuing Bank) until and to the extent that such LC Exposure is reallocated
and/or cash collateralized; and


58

--------------------------------------------------------------------------------

(d)          so long as such Lender is a Defaulting Lender, no Issuing Bank
shall be required to issue, amend, renew or extend any Letter of Credit, unless,
in each case, it is satisfied that the related exposure and the Defaulting
Lender’s then outstanding LC Exposure will be fully covered by the Commitments
of the non-Defaulting Lenders and/or cash collateral provided by the Borrower in
accordance with Section 2.20(c), and participating interests in any such issued,
amended, renewed or extended Letter of Credit will be allocated among the
Non-Defaulting Lenders in a manner consistent with Section 2.20(c)(i) (and such
Defaulting Lender shall not participate therein).


In the event that (i) a Bankruptcy Event or a Bail-In Action with respect to a
Lender Parent shall have occurred following the date hereof and for so long as
such event shall continue or (ii) any Issuing Bank has a good faith belief that
any Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, such Issuing Bank
shall not be required to issue, amend, renew or extend any Letter of Credit,
unless such Issuing Bank shall have entered into arrangements with the Borrower
or the applicable Lender satisfactory to such Issuing Bank to defease any risk
to it in respect of such Lender hereunder.


In the event that the Administrative Agent, the Borrower and each Issuing Bank
each agree that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the LC Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Loans of the
other Lenders as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Pro Rata Share;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while such Lender was a
Defaulting Lender; provided further that, except as otherwise expressly agreed
by the affected parties, no change hereunder from a Defaulting Lender to a
Non-Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from such Lender’s having been a Defaulting Lender.


SECTION 3.          REPRESENTATIONS AND WARRANTIES


To induce the Administrative Agent, the Lenders and the Issuing Banks to enter
into this Agreement and to make the Loans and to issue Letters of Credit, the
Borrower represents and warrants to the Administrative Agent and each Lender
that:


Section 3.1          Financial Condition.  The audited consolidated balance
sheet of the Borrower and its consolidated Subsidiaries as at December 31, 2016,
and the audited consolidated statements of operations, comprehensive loss and
cash flow of the Borrower and its consolidated Subsidiaries for the fiscal
period then ended, copies of which have heretofore been furnished to the
Administrative Agent for delivery to each Lender, in each case, present fairly
in all material respects the consolidated financial condition of the Borrower
and its consolidated Subsidiaries as at such date, and the consolidated results
of operations and consolidated cash flows of the Borrower and its consolidated
Subsidiaries for the fiscal year then ended.  The unaudited consolidated balance
sheet of the Borrower and its consolidated Subsidiaries as at March 30, 2017,
and the unaudited consolidated statements of operations, comprehensive loss and
cash flow of the Borrower and its consolidated Subsidiaries for the fiscal
period then ended, copies of which have heretofore been furnished to the
Administrative Agent for delivery to each Lender, in each case, present fairly
in all material respects the consolidated financial condition of the Borrower
and its consolidated Subsidiaries as at such date, and the consolidated results
of operations and consolidated cash flows of the Borrower and its consolidated
Subsidiaries for the fiscal period then ended.  Such financial statements,
including the related schedules and notes thereto, have been prepared in
accordance with GAAP applied consistently throughout the period involved (except
as disclosed therein).


Section 3.2          No Change.  Since December 31, 2016, there has been no
development or event that has had or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.


Section 3.3          Existence; Compliance with Law.  Each FTAI Group Member (a)
is duly incorporated, organized or formed, validly existing and in good standing
(if applicable) under the laws of the jurisdiction of its incorporation,
organization or formation, (b) has the organizational power and authority, and
all requisite Permits from Governmental Authorities, to own and operate its
Property, to lease the Property it leases as lessee and to conduct the business
in which it is currently engaged, (c) is duly qualified as a foreign corporation
or other organization or body corporate and in good standing under the laws of
each jurisdiction (if applicable) where its ownership, lease or operation of
Property or the conduct of its business requires such qualification and (d) is
in compliance with all Requirements of Law, except, in the case of clause (a)
above with respect to any FTAI Group Member other than the Loan Parties and in
the cases of clauses (b), (c) and (d) above, to the extent that failure of the
same could not reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect.


59

--------------------------------------------------------------------------------

Section 3.4          Power; Authorization; Enforceable Obligations.  Each Loan
Party has the requisite corporate or other organizational power and authority to
make, deliver and perform the Loan Documents to which it is a party.  Each Loan
Party has taken all necessary corporate or other organizational action to
authorize the execution, delivery and performance of the Loan Documents to which
it is a party.  No material consent or authorization of, filing with, notice to
or other act by or in respect of, any Governmental Authority is required in
connection with the borrowings hereunder, the granting of Liens pursuant to the
Security Documents or the execution, delivery or performance of this Agreement
or any of the other Loan Documents, except (a) those consents, authorizations,
filings and notices that have been obtained or made and are in full force and
effect and (b) the filings or other actions referred to in Section 3.19.  Each
Loan Document has been duly executed and delivered on behalf of each Loan Party
that is a party thereto and constitutes a legal, valid and binding obligation of
each Loan Party that is a party thereto, enforceable against each such Loan
Party in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).


Section 3.5          No Legal Bar.  The execution, delivery and performance of
this Agreement and the other Loan Documents, the borrowings hereunder and the
use of the proceeds thereof will not contravene, violate or result in a breach
of or default under any Requirement of Law or any Contractual Obligation of any
FTAI Group Member, other than any violation that could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
and will not result in, or require, the creation or imposition of any Lien on
any of their respective properties or revenues pursuant to any Requirement of
Law or any such Contractual Obligation (other than the Liens created by the
Security Documents).


Section 3.6          No Material Litigation.  No litigation, action, suit,
claim, dispute, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of the Borrower,
threatened by or against any FTAI Group Member or against any of their
respective properties or revenues that (i) could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect or (ii) purports to
affect or pertain to any of the Loan Documents or any of the transactions
contemplated hereby or thereby.


Section 3.7          No Default.  No Default or Event of Default has occurred
and is continuing.  No FTAI Group Member is in default under or with respect to,
or a party to, any Contractual Obligation that could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.


Section 3.8          Ownership of Property; Liens.  Each of the FTAI Group
Members has title in fee simple or good and valid title, as the case may be, to,
or a valid leasehold interest in, or easements or other limited property
interests in, all its real or immoveable property necessary in the ordinary
conduct of its business, and good title to, or a valid leasehold interest in, or
valid license of or other right to use, all its other Property necessary for the
conduct of its business as currently conducted, in each case except where the
failure to have such title, interest, license or right could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
and none of such Property is subject to any Lien except as permitted by Section
6.6.


Section 3.9          Intellectual Property.  Each of the FTAI Group Members
owns, or is licensed or otherwise has the right to use, all Intellectual
Property necessary for the conduct of its business as currently conducted except
to the extent such failure could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.  No claim has been
asserted and is pending by any Person challenging or questioning the use of any
Intellectual Property or the validity or effectiveness of any Intellectual
Property, and the Borrower does not know of any valid basis for any such claim,
except to the extent that any such claim could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.  To the
knowledge of the Borrower, the use of Intellectual Property by the FTAI Group
Members does not infringe on the Intellectual Property rights of any Person,
except for such infringements which could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.


60

--------------------------------------------------------------------------------

Section 3.10         Taxes.  Each of the FTAI Group Members has filed or caused
to be filed all tax returns that are required to be filed and has paid all Taxes
due and payable by it (including in its capacity as a withholding agent) other
than (a) any amount the validity of which is currently being contested in good
faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the relevant FTAI Group
Member or (b) where the failure to make such filing, payment, deduction,
withholding, collection or remittance could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect; and no Lien
for Tax has been filed, and, to the knowledge of the Borrower, no claim is being
asserted, with respect to any such Tax, fee or other charge except, in each
case, as could not reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect.


Section 3.11         Federal Regulations.  No part of the proceeds of any Loans,
and no other extensions of credit hereunder, will be used for any purpose that
violates the provisions of Regulations T, U or X.


Section 3.12         Labor Matters.  There are no strikes or other labor
disputes against any FTAI Group Member pending or, to the knowledge of the
Borrower, threatened that could reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.  All payments due from the FTAI
Group Members on account of employee health and welfare insurance that could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect if not paid have been paid or accrued as a liability on the books
of the relevant FTAI Group Member.


Section 3.13         ERISA.  As of the date hereof, there are no Pension Plans
or Multiemployer Plans.  None of the Borrower or any Commonly Controlled Entity
has had a complete or partial withdrawal from any Multiemployer Plan that has
resulted or could reasonably be expected to result in a liability under ERISA,
except as could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.


Section 3.14         Investment Company Act.  No Loan Party is an “investment
company,” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940.


Section 3.15         Subsidiaries.


(a)          The Persons listed on Schedule 3.15 constitute all the Subsidiaries
of the Borrower as of the Closing Date.  Schedule 3.15 sets forth as of the
Closing Date the name and jurisdiction of incorporation or organization of each
Person listed therein and the percentage of each class of Capital Stock of such
Person owned by the Borrower and each Subsidiary.


(b)          As of the Closing Date, there are no outstanding subscriptions,
options, warrants, calls, rights or other agreements or commitments granted to
any Person other than the Borrower and its Subsidiaries (other than Management
Equity and directors’ qualifying shares or other similar shares required
pursuant to applicable Law) of any nature relating to any Capital Stock of any
Subsidiary owned directly or indirectly by the Borrower; provided that, with
respect to any non‑Wholly-Owned Subsidiary, its Capital Stock may be subject to
customary rights of first refusal, tag‑along, drag-along and other similar
rights.


Section 3.16         Use of Proceeds.  The proceeds of the Loans shall be used
for the purposes set forth in the recitals hereto.


Section 3.17         Environmental Matters.  Other than exceptions to any of the
following that could not reasonably be expected to result in, individually or in
the aggregate, a Material Adverse Effect:


a)          The FTAI Group Members and each of their respective facilities and
operations:  (i) are in compliance with all applicable Environmental Laws; (ii)
hold all Environmental Permits (each of which is in full force and effect)
required for any of their current operations or for any property owned, leased,
or otherwise operated by any of them; (iii) are in compliance with all of their
Environmental Permits; (iv) have taken reasonable steps to ensure each of their
Environmental Permits will be timely maintained, renewed and complied with; and
(v) have no knowledge of any facts or circumstances upon which any such
Environmental Permits could reasonably be expected to be adversely amended or
revoked.


61

--------------------------------------------------------------------------------

b)          Hazardous Materials are not present at, on, under, in, or emanating
from any property now or, to the knowledge of the Borrower, formerly owned,
leased or operated by the Borrower or any of its Restricted Subsidiaries, or, to
the knowledge of the Borrower, at any other location (including any location to
which Hazardous Materials have been sent for reuse or recycling or for
treatment, storage, or disposal) which could reasonably be expected to (i) give
rise to liability of the Borrower or any of its Restricted Subsidiaries under
any applicable Environmental Law or otherwise result in costs to the Borrower or
any of its Restricted Subsidiaries, or (ii) interfere with the Borrower’s or any
of its Subsidiaries’ continued operations.


c)          There are no Environmental Claims to which the Borrower or any of
its Restricted Subsidiaries is, or to the knowledge of the Borrower or any of
its Restricted Subsidiaries will be, named as a party that is pending or, to the
knowledge of the Borrower or any of its Restricted Subsidiaries, threatened. To
the knowledge of the Borrower or any of its Restricted Subsidiaries, there are
no facts or circumstances that could reasonably be expected to give rise to any
such Environmental Claim.


d)          None of the Borrower or any of its Restricted Subsidiaries has
received any written request for information, or been notified that it is a
potentially responsible party or subject to liability under or relating to the
federal Comprehensive Environmental Response, Compensation, and Liability Act of
1980 or any other Environmental Law, or with respect to any Hazardous Materials,
excluding any such matters that have been fully resolved with no further
obligation or liability on the part of the Borrower or any of its Restricted
Subsidiaries.


e)          None of the Borrower or any of its Restricted Subsidiaries has
entered into or agreed to any consent decree, order, or settlement or other
agreement, or is subject to any judgment, decree, or order or other agreement,
in any judicial, administrative, arbitral or other form of dispute resolution,
relating to compliance with or liability under any Environmental Law, excluding
any such matters that have been fully resolved with no further obligation or
possible liability on the part of the Borrower or any of its Restricted
Subsidiaries.
 
Section 3.18         Accuracy of Information, Etc.  No statement or information
contained in this Agreement, any other Loan Document, or any other document,
certificate or written statement furnished to the Administrative Agent, the
Issuing Banks or the Lenders or any of them, by or on behalf of any Loan Party
for use in connection with the transactions contemplated by this Agreement or
the other Loan Documents, when taken as a whole, contained as of the date such
statement, information, document or certificate was so furnished (as modified or
supplemented by other information so furnished), any untrue statement of a
material fact or omitted to state a material fact necessary to make the
statements contained herein or therein, in the light of the circumstances under
which they were made, not materially misleading.  The projections and pro forma
financial information contained in the materials referenced above are based upon
good faith estimates and assumptions believed by management of the Borrower to
be reasonable at the time made, it being recognized by the Lenders that such
financial information as it relates to future events is not to be viewed as fact
and that actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount.  The Borrower has disclosed to the Administrative Agent and the
Lenders all agreements, instruments and corporate or other restrictions to which
it or any of its Restricted Subsidiaries is subject, and all other matters known
to it, that could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.


62

--------------------------------------------------------------------------------

Section 3.19         Security Documents.  Each of the Security Documents is
effective to create in favor of the Administrative Agent for the benefit of the
Secured Parties, a legal, valid and enforceable security interest in the
Collateral described therein and proceeds thereof.  In the case of (i) any
Pledged Equity as described in the Security Documents which is in certificated
form, when any stock, membership or partnership unit certificates representing
such Pledged Equity are delivered to, and in the possession of, the
Administrative Agent and (ii) the other Collateral described in the Security
Documents, when financing statements and other filings in appropriate form are
filed or registered in the office specified on Schedule 3.19, the security
interest created in favor of the Administrative Agent for the benefit of the
Secured Parties in such Pledged Equity and other Collateral shall constitute a
fully perfected Lien on, and security interest in, all right, title and interest
of the Loan Parties in such Pledged Equity, other Collateral and the proceeds
thereof, in which a security interest may be perfected by delivery to the
Administrative Agent of such Pledged Equity or by filing a financing statement
in the United States or other filing or registration in any applicable non-U.S.
jurisdiction as security for the Obligations, in each case, prior and superior
in right to any other Person (other than Persons holding Liens or other
encumbrances or rights that are permitted by this Agreement to be incurred
pursuant to Section 6.6).


Section 3.20         Solvency.  As of the Closing Date and after giving effect
to any Loans made on the Closing Date, the Borrower and its Subsidiaries, on a
consolidated basis, are Solvent.


Section 3.21         [Reserved].


Section 3.22         Anti-Money Laundering and Anti-Corruption Laws; Sanctions.


(a)          To the extent applicable, each FTAI Group Member is in compliance
and the operations of each FTAI Group Member are and have been conducted at all
times in compliance, in all material respects, with all applicable financial
recordkeeping and reporting requirements, including those of the (i) the Trading
with the Enemy Act and each of the foreign assets control regulations of the
United States Treasury Department (31 C.F.R., Subtitle B, Chapter V) and any
other enabling legislation or executive order relating thereto, (ii) the PATRIOT
Act and (iii) the applicable anti-money laundering statutes of jurisdictions
where such FTAI Group Member conducts business, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any Governmental Authority (collectively, the
“Anti-Money Laundering Laws”), and no action, suit or proceeding by or before
any Governmental Authority involving any FTAI Group Member with respect to the
Anti-Money Laundering Laws is pending or, to the best knowledge of the Loan
Parties party hereto, threatened.


(b)          No part of the proceeds of the Loans will be used, directly or, to
the knowledge of any FTAI Group Member, indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977 (the “FCPA”), or otherwise in furtherance of an offer, payment, promise to
pay or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any applicable anti-corruption laws.  No
FTAI Group Member or any director or officer thereof, nor, to the knowledge of
any FTAI Group Member, any employee, agent, Affiliate or representative thereof,
has taken or will take any action in furtherance of an offer, payment, promise
to pay or authorization or approval of the payment, giving or receipt of money,
property, gifts or anything else of value, directly or, to the knowledge of any
FTAI Group Member, indirectly, to any government official (including any officer
or employee of a government or government-owned or controlled entity or of a
public international organization, or any person acting in an official capacity
for or on behalf of any of the foregoing, or any political party or party
official or candidate for public office) in order to influence official action,
or to any Person in violation of the FCPA or any applicable anti-corruption
laws.  The FTAI Group Members have conducted their businesses in compliance in
all material respects with the FCPA and applicable anti-corruption laws and have
instituted and maintained and will continue to maintain policies and procedures
reasonably designed to promote and achieve compliance with such laws and with
the representations and warranties contained in this clause (b).


(c)          No FTAI Group Member or any director or officer thereof, nor, to
the knowledge of any FTAI Group Member, any employee, agent, Affiliate or
representative of any FTAI Group Member, is a Person that is, or is owned or
controlled by one or more Persons that are, (i) on the list of “Specially
Designated Nationals and Blocked Persons”, (ii) subject to any sanctions
administered or enforced by the Office of Foreign Assets Control of the U.S.
Treasury Department, the United Nations Security Council, the European Union,
Her Majesty’s Treasury or other relevant sanctions authority (collectively,
“Sanctions”) or (iii) located, organized or resident in a country or territory
that is the subject of Sanctions (including Crimea, Cuba, Iran, North Korea,
Sudan and Syria); and the Borrower will not directly or, to the knowledge of any
FTAI Group Member, indirectly, use the proceeds of the Loans or lend, contribute
or otherwise make available such proceeds to any Person (A) to fund or
facilitate any activities or business of or with any Person or in any country or
territory that, at the time of such funding or facilitation, is the subject of
Sanctions or (B) in any other manner that will result in a violation of
Sanctions by any Person.  The FTAI Group Members have instituted and maintained
and will continue to maintain policies and procedures reasonably designed to
promote and achieve compliance with applicable Sanctions and with the
representations and warranties contained in this clause (c).


63

--------------------------------------------------------------------------------

Section 3.23         Insurance.  The properties of the Borrower and the other
FTAI Group Members are insured with financially sound and reputable insurance
companies that are not Affiliates of the Borrower, in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Borrower or the applicable FTAI Group Member operates.


SECTION 4.          CONDITIONS PRECEDENT


Section 4.1          Closing Date.  The obligations of each Lender to make Loans
and of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions precedent is
satisfied (or waived):


(a)          Loan Documents.  The Administrative Agent shall have received (i)
this Agreement, executed and delivered by a duly authorized officer or signatory
of the Borrower, (ii) the US Pledge Agreement, dated as of the Closing Date,
executed and delivered by a duly authorized officer or signatory of each Loan
Party that is a party thereto and (iii) the Bermuda Pledge Agreements, dated as
of the Closing Date, executed and delivered by a duly authorized officer or
signatory of each Loan Party that is a party thereto.


(b)          Financial Statements and Other Financial Information.  The Lenders
shall have received the financial statements and other financial information
described in Section 3.1.


(c)          Fees and Expenses.  The Borrower shall have paid (or the initial
Lenders and/or the Administrative Agent shall withhold from the proceeds of the
Loans on the Closing Date), all fees due and payable as of the Closing Date
pursuant to Section 2.8 to the Administrative Agent (for distribution, as
appropriate, to the Lenders), and all expenses required to be paid pursuant to
Section 9.5 for which reasonably detailed invoices have been presented prior to
the Closing Date shall have been paid to the Administrative Agent.


(d)          Solvency Certificate.  The Lenders shall have received a solvency
certificate, substantially in the form of Exhibit F, executed by a Responsible
Officer of the Borrower.


(e)          Lien Searches.  The Administrative Agent shall have received the
results of recent Uniform Commercial Code, Tax and judgment lien searches in
each relevant jurisdiction reasonably requested by the Administrative Agent with
respect to each of the entities set forth on Schedule 4.1(e); and such searches
shall reveal no Liens on any of the Collateral except for Liens permitted by
Section 6.6 or Liens to be discharged on or prior to the Closing Date.


(f)          Closing Certificate.  The Administrative Agent shall have received
a certificate of each Loan Party, dated the Closing Date, substantially in the
form of Exhibit B or otherwise in form and substance reasonably satisfactory to
the Administrative Agent, with appropriate insertions and attachments.


(g)          Legal Opinions.  The Administrative Agent shall have received, in
form and substance reasonably acceptable to the Administrative Agent, a legal
opinion of (i) Cravath, Swaine & Moore LLP, New York counsel to the Borrower and
its Subsidiaries, (ii) Conyers Dill & Pearman Limited, Bermuda counsel to the
Borrower and its Subsidiaries and (iii) Morris, Nichols, Arsht & Tunnell LLP,
Delaware counsel to the Borrower and its Subsidiaries, in each case dated the
date hereof and addressed to the Administrative Agent and the Lenders.


64

--------------------------------------------------------------------------------

(h)          Pledged Equity; Stock Powers.  The Administrative Agent shall have
received the certificates, if any, representing the shares or membership or
partnership units of Capital Stock pledged pursuant to the Security Documents,
together with an undated stock power for each such certificate executed in blank
by a duly authorized representative or officer of the pledgor thereof, in each
case, as required by the Security Documents to be delivered to the
Administrative Agent on the Closing Date.


(i)          Filings, Registrations and Recordings.  Each document (including
any Uniform Commercial Code financing statement (and comparable filings under
applicable foreign law)) required as of the Closing Date by the Security
Documents or under law or reasonably requested by the Administrative Agent to be
filed, registered or recorded in order to create in favor of the Administrative
Agent for the benefit of the Secured Parties, a perfected Lien on the Collateral
described therein, prior and superior in right to any other Person (other than
with respect to Liens expressly permitted by Section 6.6), shall have been
filed, registered or recorded or shall have been delivered to the Administrative
Agent in proper form for filing, registration or recordation, or arrangements
reasonably satisfactory to the Administrative Agent for such filing,
registration, recordation and/or filing shall have been made.


(j)          PATRIOT Act.  The Lenders shall have received, at least three
Business Days prior to the Closing Date, to the extent requested sufficiently in
advance thereof, all documentation and other information with respect to the
Borrower required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the PATRIOT
Act.


Section 4.2          Each Credit Event.  The obligation of each Lender to make a
Loan on the on the occasion of any Borrowing, and of the Issuing Banks to issue,
amend, renew or extend any Letter of Credit, is subject to receipt of the
request therefor in accordance herewith and to the satisfaction of the following
conditions:


(a)          Representations and Warranties.  The representations and warranties
contained herein and in the other Loan Documents shall be true and correct in
all material respects, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects on and as
of such earlier date; provided that, in each case, such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text hereof.


(b)          No Default.  No event shall have occurred and be continuing or
would result from the making of the Loans or the issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, that would constitute an
Event of Default or a Default.


Each Borrowing (provided that a conversion or a continuation of a Borrowing
shall not constitute a “Borrowing” for purposes of this Section) and each
issuance, amendment, renewal or extension of a Letter of Credit shall be deemed
to constitute a representation and warranty by the Borrower on the date thereof
as to the matters specified in paragraphs (a) and (b) of this Section.


SECTION 5.          AFFIRMATIVE COVENANTS


The Borrower agrees that, so long as the Termination Conditions have not been
satisfied, the Borrower shall and shall cause each of the Restricted
Subsidiaries of the Borrower to:


Section 5.1          Financial Statements.  Furnish to the Administrative Agent
for delivery to each Lender and each Issuing Bank and take the following
actions:


(a)          within 90 days (or the successor time period then in effect under
the Exchange Act for a non-accelerated filer plus any grace period provided by
Rule 12b-25 under the Exchange Act) after the end of each fiscal year of the
Borrower, beginning with the fiscal year ending December 31, 2017, a copy of the
audited consolidated balance sheet of the Borrower and its consolidated
Subsidiaries as at the end of such year and the related audited consolidated
statements of operations and of cash flows for such year, setting forth in each
case in comparative form the figures as of the end of and for the previous year,
audited by Ernst & Young LLP or other independent certified public accountants
of nationally recognized standing, together with a report and opinion by such
certified public accountants, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit; and


65

--------------------------------------------------------------------------------

(b)          not later than 45 days (or the successor time period then in effect
under the Exchange Act for a non-accelerated filer plus any grace period
provided by Rule 12b-25 under the Exchange Act) after the end of each fiscal
quarter of the Borrower, beginning with the fiscal quarter ending June 30, 2017,
the unaudited consolidated balance sheet of the Borrower and its consolidated
Subsidiaries as at the end of such quarter and the related unaudited
consolidated statements of operations and of cash flows for such quarter and the
portion of the fiscal year through the end of such quarter, setting forth in
each case in comparative form the figures as of the end of and for the
corresponding period in the previous year, certified by a Responsible Officer of
the Borrower as being fairly stated in all material respects (subject to normal
year-end audit adjustments and the absence of footnotes).


(c)          If the Borrower has designated any of its Subsidiaries as an
Unrestricted Subsidiary, then the annual and quarterly information required by
Section 5.1(a) and 5.1(b) shall include information (which need not be audited
or reviewed by the Borrower’s auditors) regarding such Unrestricted Subsidiaries
substantially comparable to the financial information of the Unrestricted
Subsidiaries presented in the offering memorandum, dated March 10, 2017,
relating to the initial sale of the Notes under “Summary—Market
Sectors—Non-Aviation Leasing”; provided that no such information shall be
required if such financial information is not material compared to the
applicable financial information of the Borrower and its Subsidiaries on a
consolidated basis or if such Unrestricted Subsidiaries are not material to the
Borrower and its Subsidiaries on a consolidated basis.


Financial statements, segment information and other information required to be
delivered pursuant to this Section 5.1, Section 5.2 or Section 5.7 may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower, as applicable, posts such
financial statements, segment information or other information, or provides a
link thereto, on the website of the Borrower, as applicable; (ii) on which such
financial statements, segment information or other information is posted on
behalf of the Borrower on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial or
third-party website or whether sponsored by the Administrative Agent); or (iii)
to the extent such financial statements, segment information or other
information are set forth in the Borrower’s Form 10-K or 10-Q, as applicable,
filed with the SEC, on which date such documents are filed for public
availability on the SEC’s Electronic Data Gathering and Retrieval System;
provided that except in the case of clause (iii) the Borrower shall notify the
Administrative Agent by fascimile or electronic mail of the posting of any such
documents and provide to the Administrative Agent electronic versions of such
documents.


Section 5.2          Certificates; Other Information.  Furnish to the
Administrative Agent for delivery to each Lender and each Issuing Bank:


(a)          concurrently with the delivery of any financial statements pursuant
to Section 5.1, a Compliance Certificate of the Borrower (the first such
Compliance Certificate to be delivered for the fiscal quarter ending June 30,
2017) as of the last day of the fiscal quarter or fiscal year of the Borrower,
as the case may be;


(b)          no later than 60 days after the end of each fiscal year of the
Borrower, beginning with the fiscal year ending December 31, 2017, a
consolidated budget for the Borrower and its Subsidiaries for the following
fiscal year (including a consolidated statement of projected results of
operations of the Borrower and its consolidated Subsidiaries as of the end of
the following fiscal year presented on a quarterly basis);


(c)          concurrently with the delivery of any financial statements pursuant
to Section 5.1(a) or (b), a narrative discussion and analysis of the financial
condition and results of operations of the Borrower and its consolidated
Subsidiaries, in each case, for such fiscal quarter and for the period from the
beginning of the then current fiscal year to the end of such fiscal quarter;


66

--------------------------------------------------------------------------------

(d)          [reserved]; and


(e)          promptly, from time to time, such other customary information
regarding the operations, business affairs and financial condition of the
Borrower and its Restricted Subsidiaries and their compliance with the terms of
any Loan Document, in each case, as the Administrative Agent may reasonably
request (for itself or on behalf of any Lender or Issuing Bank).


The Borrower hereby acknowledges that certain of the Lenders may be Public
Lenders and, if documents or notices required to be delivered pursuant to
Section 5.1 or this Section 5.2 or otherwise are being distributed through
IntraLinks/IntraAgency, SyndTrak or another relevant website or other
information platform (the “Platform”), any document or notice that the Borrower
has not clearly and conspicuously marked “PUBLIC” shall not be posted on that
portion of the Platform designated for such Public Lenders.  The Borrower agrees
to use commercially reasonable efforts to clearly designate all information
provided to the Administrative Agent by or on behalf of the Borrower which is
suitable to make available to Public Lenders.  If the Borrower has not indicated
whether a document or notice delivered pursuant to this paragraph contains
Non-Public Information, the Administrative Agent reserves the right to post such
document or notice solely on that portion of the Platform designated for Lenders
who wish to receive Non-Public Information with respect to the Borrower, its
Subsidiaries and their securities (“Private Side Information”).  Each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected to receive Private Side Information in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable Law, including United
States federal and state securities laws, to make reference to communications
that are not made through the “Public” portion of the Platform and that may
contain Non-Public Information.


Section 5.3          Payment of Taxes.  The Borrower shall, and shall cause each
of its Restricted Subsidiaries to, pay, before the same shall become delinquent
or in default, all Taxes except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings and adequate reserves
with respect thereto are maintained on the books of the Borrower or its
Restricted Subsidiaries or (b) the failure to make payment could not reasonably
be expected, individually or in the aggregate, to have a Material Adverse
Effect.


Section 5.4          Conduct of Business and Maintenance of Existence;
Compliance with Law.  (a)(i) Preserve, renew and keep in full force and effect
its organizational existence and good standing in its jurisdiction of
incorporation or organization and (ii) take all reasonable action to maintain
all rights, privileges and franchises necessary or desirable in the normal
conduct of its business, except, in each case, as otherwise permitted by Section
6.4 or 6.9 or, other than with respect to the organizational existence of each
of the Loan Parties, to the extent that failure to do so could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect
and (b) comply with all Requirements of Law, except to the extent that failure
to comply therewith could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.


Section 5.5          Maintenance of Property; Insurance.  (a) Keep all real and
tangible Property and systems used, useful, or necessary in its business in good
working order and condition, ordinary wear and tear excepted, except to the
extent the failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and (b) maintain
with financially sound and reputable insurance companies, insurance with respect
to its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts (after giving effect to any self-insurance reasonable
and customary for similarly situated Persons engaged in the same or similar
businesses) as are customarily carried under similar circumstances by such other
Persons.


67

--------------------------------------------------------------------------------

Section 5.6          Inspection of Property; Books and Records; Discussions. 
(a) Keep proper books of records and account in which entries which are full,
true and correct, in all material respects, in conformity with GAAP shall be
made of all material dealings and transactions in relation to its business and
activities, (b) upon the request of the Administrative Agent or the Required
Lenders, participate in a meeting or conference call with the Administrative
Agent and the Lenders once during each fiscal quarter at such time as may be
agreed to by the Borrower and the Administrative Agent (provided that the
requirements of this clause (b) shall be satisfied by the Borrower providing the
Lenders with access to any earnings call for such fiscal quarter with the
holders of the Capital Stock of the Borrower) and (c) permit representatives of
the Administrative Agent to visit and inspect any of its properties and examine
and make abstracts from any of its books and records at any reasonable time
during normal business hours and as often as may reasonably be desired (but the
Administrative Agent may not have more than one visit per any twelve month
period except during an Event of Default), upon reasonable advance notice to the
Borrower, and to discuss the business, operations, properties and financial and
other condition of the Borrower and the Borrower’s Restricted Subsidiaries with
officers and employees of the Borrower and the Borrower’s Restricted
Subsidiaries and with their independent certified public accountants (and the
Borrower will be given the opportunity to participate in any such discussions
with such independent certified accountants).  So long as no Event of Default
has occurred and is continuing at the time of such inspection, the Borrower
shall not bear the cost of more than one such inspection per calendar year by
the Administrative Agent (or its representatives); provided that in any event,
no more than two such inspections shall be conducted in any calendar year if no
Event of Default has occurred and is continuing.  Notwithstanding anything to
the contrary in this Section 5.6, none of the Borrower and its Subsidiaries will
be required to disclose, permit the inspection, examination or making copies or
abstracts of, or discussion of, any document, information or other matter that
(i) constitutes non-financial trade secrets or non-financial proprietary
information, (ii) in respect of which disclosure to the Administrative Agent (or
its representatives) is prohibited by any Requirement of Law or any binding
agreement (provided that, with respect to any prohibition by any binding
agreement, the Borrower shall attempt to obtain consent to such disclosure if
requested by the Administrative Agent) or (iii) is subject to attorney-client or
similar privilege or constitutes attorney work product.


Section 5.7          Notices.  Promptly after obtaining knowledge of the same,
give notice to the Administrative Agent of:


(a)          the occurrence of any Default or Event of Default;


(b)          any dispute, claim, litigation, investigation or proceeding (i)
affecting the Borrower or any of its Subsidiaries that could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
or (ii) with respect to any of the Loan Documents or any of the transactions
contemplated hereby or thereby;


(c)          [reserved];


(d)          [reserved]; and


(e)          any other development or event that has had or could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.


Each notice pursuant to this Section 5.7 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower or the relevant
Subsidiary has taken or proposes to take with respect thereto.


Section 5.8          Environmental Laws.


(a)          Except in each case to the extent the failure to do so could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, comply with, and use commercially reasonable efforts to ensure
compliance by all tenants and subtenants, if any, with, all applicable
Environmental Laws, and obtain and comply with and maintain, and use
commercially reasonable efforts to ensure that all tenants and subtenants obtain
and comply with and maintain, any and all material Environmental Permits.


(b)          Except in each case to the extent the failure to do so could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other similar actions required by any
Governmental Authority under Environmental Laws, and promptly comply with all
lawful orders and directives of all Governmental Authorities regarding
Environmental Laws.


68

--------------------------------------------------------------------------------

Section 5.9          Plan Compliance.  Except as could not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect, establish, maintain and operate any and all Pension Plans, Multiemployer
Plans and Foreign Employee Benefit Plans (other than government-sponsored plans)
in compliance with all Requirements of Law applicable thereto and the respective
requirements of the governing documents for such plans to the extent the
Borrower or any Commonly Controlled Entity has the authority to establish,
maintain and operate such plans.


Section 5.10         Additional Collateral, Etc.
 
(a)          To the extent the Borrower or any Guarantor is required to grant a
Lien on any of its property or its assets in order to secure the Obligations
pursuant to clause (i) of Section 6.6, the Borrower shall, and shall cause any
such Guarantor to, at the Borrower’s sole cost and expense, promptly (and in any
event simultaneously with the grant of any such Initial Lien (or such longer
period as the Administrative Agent may agree in writing)), (i) take such actions
necessary or advisable to grant to the Administrative Agent for the benefit of
the Secured Parties, a perfected security interest with the priority required by
Section 6.6 (subject to Liens permitted pursuant to Section 6.6) in the property
or assets subject to the applicable Initial Lien, including the filing of
Uniform Commercial Code financing statements, filings related to aircraft and
related assets with the Federal Aviation Administration and International
Registry, or other filings or registrations in any applicable U.S. or non-U.S.
jurisdiction as may be required by the applicable Security Documents or by law
or as may be reasonably requested by the Administrative Agent, (ii) if
reasonably requested by the Administrative Agent, deliver to the Administrative
Agent legal opinions relating to the matters described above, which opinions
shall be in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent and (iii) if any Aviation Assets are subject to such
Initial Lien, deliver a customary intercreditor agreement that is reasonably
acceptable to the Administrative Agent and the Borrower, between the
Administrative Agent and the collateral agent or other representative of holders
of Indebtedness secured by such Initial Lien, and which shall provide that the
Initial Lien on such Aviation Assets shall rank junior in priority to the Liens
on such Aviation Assets granted to the Administrative Agent in order to secure
the Obligations.


(b)          [Reserved]


(c)          [Reserved]


(d)          For the avoidance of doubt, in addition to any additional
Collateral resulting from clauses (a) through (c) above, the Collateral shall
include any property of a Grantor upon which a Lien is purported to be created
by any Security Document (including any Pledge Agreement).


Section 5.11         Further Assurances.  From time to time execute and deliver,
or cause to be executed and delivered, such additional instruments, certificates
or documents, and take such actions, as the Administrative Agent may reasonably
request for the purposes of more fully creating, maintaining, preserving,
perfecting or renewing the Liens granted in favor of (together with the other
rights of) the Administrative Agent and the Secured Parties with respect to the
Collateral (or with respect to any additions thereto or replacements or proceeds
thereof or with respect to any other property or assets hereafter acquired by
any Loan Party which are required to become part of the Collateral pursuant to
Section 5.10) pursuant hereto or thereto.  Upon the exercise by the
Administrative Agent or any Secured Party of any power, right, privilege or
remedy pursuant to this Agreement, the other Loan Documents any Secured Hedge
Agreement or any Secured Cash Management Agreement which requires any consent,
approval, recording, qualification or authorization of any Governmental
Authority, the Borrower will execute and deliver, or will cause the execution
and delivery of, all applications, certifications, instruments and other
documents and papers that the Administrative Agent or such Secured Party may be
reasonably required to obtain from the Borrower or any of its Subsidiaries for
such governmental consent, approval, recording, qualification or authorization.


Section 5.12         Post-Closing Covenants.  The Borrower shall, and shall
cause the Restricted Subsidiaries to, take the actions (if any) set forth on
Schedule 5.12 within the time periods specified therein.


69

--------------------------------------------------------------------------------

Section 5.13         Use of Proceeds.  Use the proceeds of the Loans only for
those purposes set forth in Section 3.16.


SECTION 6.          NEGATIVE COVENANTS


The Borrower agrees that, so long as the Termination Conditions are not
satisfied:


Section 6.1          Limitation on Restricted Payments.


(a)          The Borrower shall not, and shall not permit any of the Restricted
Subsidiaries to, directly or indirectly:


(i)          declare or pay any dividend or make any distribution on account of
the Borrower’s or any Restricted Subsidiary’s Equity Interests, including any
dividend or distribution payable in connection with any consolidation,
amalgamation or merger other than:


(A)          dividends or distributions by the Borrower payable in Equity
Interests (other than Disqualified Stock) of the Borrower or in options,
warrants or other rights to purchase such Equity Interests; or


(B)          dividends or distributions by a Restricted Subsidiary so long as,
in the case of any dividend or distribution payable on or in respect of any
class or series of securities issued by a Restricted Subsidiary other than a
Wholly-Owned Subsidiary, the Borrower or a Restricted Subsidiary receives at
least its pro rata share of such dividend or distribution in accordance with its
Equity Interests in such class or series of securities;


(ii)          purchase, redeem, defease or otherwise acquire or retire for value
any Equity Interests of the Borrower, including in connection with any
consolidation, amalgamation or merger;


(iii)         make any principal payment on, or redeem, repurchase, defease or
otherwise acquire or retire for value in each case, prior to any scheduled
repayment, sinking fund payment or maturity, any Subordinated Indebtedness,
other than (x) the purchase, repurchase or other acquisition of Subordinated
Indebtedness purchased in anticipation of satisfying a sinking fund obligation,
principal installment or final maturity, in each case due within one year of the
date of purchase, repurchase or acquisition, and (y) Indebtedness of the
Borrower to a Restricted Subsidiary or a Restricted Subsidiary to the Borrower
or another Restricted Subsidiary; or


(iv)          make any Restricted Investment;


(all such payments and other actions set forth in clauses (i) through (iv) above
being collectively referred to as “Restricted Payments”), unless, at the time of
such Restricted Payment:


(1)          no Default or Event of Default shall have occurred and be
continuing or would occur as a consequence thereof;


(2)          immediately after giving effect to such transaction on a pro forma
basis, the Borrower could incur $1.00 of additional Indebtedness under Section
6.3(a); and


(3)          such Restricted Payment, together with the aggregate amount of all
other Restricted Payments made by the Borrower and its Restricted Subsidiaries
after the Issue Date (including Restricted Payments permitted by clause (1) of
Section 6.1(b), but excluding all other Restricted Payments permitted by Section
6.1(b)), is less than the sum of:


(A)          50.0% of the Consolidated Net Income of the Borrower for the period
(taken as one accounting period) from the beginning of the full fiscal quarter
in which the Issue Date occurred, to the end of the Borrower’s most recently
ended fiscal quarter for which internal financial statements are available at
the time of such Restricted Payment, or, in the case such Consolidated Net
Income for such period is a deficit, minus 100.0% of such deficit; plus


70

--------------------------------------------------------------------------------

(B)          100.0% of the aggregate net cash proceeds and the Fair Market Value
of marketable securities or other property received by the Borrower since
immediately after the Issue Date (other than net cash proceeds received by the
Borrower to the extent such net cash proceeds have been used to incur
Indebtedness, Disqualified Stock or preferred stock pursuant to Section
6.3(b)(12)) from the issue or sale of:


(i)          Equity Interests of the Borrower, or


(ii)          debt securities, Designated Preferred Stock or Disqualified Stock
of the Borrower or any Restricted Subsidiary that have been converted into or
exchanged for such Equity Interests of the Borrower;


provided that this clause (B) shall not include the proceeds from (a) Refunding
Capital Stock, (b) Equity Interests or converted or exchanged debt securities of
the Borrower sold to a Restricted Subsidiary or the Borrower, as the case may be
or (c) Disqualified Stock or debt securities that have been converted into or
exchanged for Disqualified Stock; plus


(C)          100.0% of the aggregate amount of cash and the Fair Market Value of
marketable securities or other property contributed to the capital of the
Borrower following the Issue Date (other than (x) by a Restricted Subsidiary or
(y) net cash proceeds of any such contributed capital to the extent such net
cash proceeds have been used to incur Indebtedness, Disqualified Stock or
preferred stock pursuant to Section 6.3(b)(12)), plus


(D)          100.0% of the aggregate amount received in cash and the Fair Market
Value of marketable securities or other property received by the Borrower or a
Restricted Subsidiary by means of:


(i)          the sale or other disposition (other than to the Borrower or a
Restricted Subsidiary) of Restricted Investments made by the Borrower and its
Restricted Subsidiaries and repurchases and redemptions of such Restricted
Investments from the Borrower and its Restricted Subsidiaries and repayments of
loans or advances which constitute Restricted Investments by the Borrower and
its Restricted Subsidiaries in each case after the Issue Date; or


(ii)          the sale (other than to the Borrower or a Restricted Subsidiary)
of the stock of an Unrestricted Subsidiary (other than to the extent such
Investment constituted a Permitted Investment) or a dividend or distribution
from an Unrestricted Subsidiary in each case after the Issue Date; plus


(E)          in the case of the redesignation of an Unrestricted Subsidiary as a
Restricted Subsidiary, the Fair Market Value of the Investment in such
Unrestricted Subsidiary at the time of the redesignation of such Unrestricted
Subsidiary as a Restricted Subsidiary, other than to the extent the Investment
in such Unrestricted Subsidiary was made by the Borrower or a Restricted
Subsidiary pursuant to Section 6.1(b)(6) or to the extent such Investment
constituted a Permitted Investment; plus


(F)          $25,000,000.


71

--------------------------------------------------------------------------------

(b)          Section 6.1(a) shall not prohibit any of the following:


(1)          the payment of any dividend or distribution or the consummation of
any redemption within 60 days after the date of declaration thereof or notice of
such redemption, if at the date of declaration or notice such payment would have
complied with the provisions of this Agreement;


(2)          the redemption, repurchase or other acquisition or retirement of
Subordinated Indebtedness of the Borrower or a Guarantor made by exchange for,
or out of the proceeds of the substantially concurrent sale of, new Indebtedness
of the Borrower or a Guarantor, as the case may be, which is incurred in
compliance with Section 6.3 so long as:


(A)          the principal amount (or accreted value) of such new Indebtedness
does not exceed the principal amount (or accreted value), plus any accrued and
unpaid interest, of the Subordinated Indebtedness being so redeemed,
repurchased, acquired or retired, plus the amount of any premium and any tender
premiums, defeasance costs or other fees and expenses incurred in connection
with the issuance of such new Indebtedness,


(B)          such Indebtedness has a final scheduled maturity date equal to or
later than the earlier of (x) the final scheduled maturity date of the
Subordinated Indebtedness being so redeemed, repurchased, acquired or retired
and (y) 91 days following the Maturity Date, and


(C)          such Indebtedness (x) has a Weighted Average Life to Maturity which
is not less than the remaining Weighted Average Life to Maturity of the
Subordinated Indebtedness being so redeemed, repurchased, acquired or retired or
(y) requires no or nominal payments in cash prior to the date that is 91 days
following the Maturity Date (other than scheduled payments prior to the date
that is 91 days following the Maturity Date not in excess of, or prior to, the
scheduled payments due prior to such date for the Indebtedness being so
redeemed, repurchased, acquired or retired);


(3)          a Restricted Payment to pay for the repurchase, retirement or other
acquisition or retirement for value of common Equity Interests of the Borrower
held by any future, present or former employee, member of management, officer,
director or consultant (or any spouses, successors, executors, administrators,
heirs or legatees of any of the foregoing) of the Borrower or any of its
Subsidiaries pursuant to any management equity plan or stock option plan or any
other management or employee benefit plan or other agreement or arrangement or
any stock subscription or shareholder agreement; provided that the aggregate
Restricted Payments made under this clause (3) may not exceed in any calendar
year $5,000,000 (with unused amounts in any calendar year being carried over to
succeeding calendar years subject to a maximum (without giving effect to the
following proviso) of $10,000,000 in any calendar year); provided, further, that
any such amount under this clause (3) in any calendar year may be increased by
an amount not to exceed:


(A)          the cash proceeds from the sale of Equity Interests (other than
Disqualified Stock) of the Borrower to employees, members of management,
officers, directors or consultants of the Borrower or any of its Subsidiaries
that occurred after the Issue Date, to the extent the cash proceeds from the
sale of such Equity Interests have not otherwise been applied to the payment of
Restricted Payments by virtue of Section 6.1(a)(3); plus


(B)          the cash proceeds of key man life insurance policies received by
the Borrower and the Restricted Subsidiaries after the Issue Date; less


(C)          the amount of any Restricted Payments previously made pursuant to
subclauses (A) and (B) of this Section 6.1(b)(3);


provided, further, that (x) the Borrower may elect to apply all or any portion
of the aggregate increase contemplated by subclauses (A) and (B) of this Section
6.1(b)(3) in any calendar year and (y) cancellation of Indebtedness owing to the
Borrower from any present or former employee, member of management, officer,
director or consultant of the Borrower or any of its Subsidiaries in connection
with the repurchase of Equity Interests of the Borrower or any direct or
indirect parent entity of the Borrower shall not be deemed to constitute a
Restricted Payment for purposes of this covenant or any other provision of this
Agreement;


72

--------------------------------------------------------------------------------

(4)          the declaration and payment of dividends to holders of any class or
series of Disqualified Stock of the Borrower or any other Restricted Subsidiary
or any class or series of preferred stock of any Restricted Subsidiary issued in
accordance with Section 6.3 to the extent such dividends are included in the
definition of Fixed Charges;


(5)          the declaration and payment of dividends to holders of any class or
series of Designated Preferred Stock (other than Disqualified Stock) issued by
the Borrower after the Issue Date; provided that the aggregate amount of
dividends paid pursuant to this clause shall not exceed the aggregate amount of
cash actually received by the Borrower from the sale of such Designated
Preferred Stock; provided, however, in the case of this Section 6.1(b)(5), that
for the most recently ended four full fiscal quarters for which internal
financial statements are available immediately preceding the date of issuance of
such Designated Preferred Stock, after giving effect to such issuance on a pro
forma basis, the Borrower and the Restricted Subsidiaries could incur $1.00 of
additional Indebtedness under Section 6.3(a);


(6)          Investments in Unrestricted Subsidiaries made after the Issue Date
having an aggregate fair market value, taken together with all other Investments
made pursuant to this clause (6) that are at the time outstanding, not to exceed
$50,000,000 at the time of such investment; provided that the dollar amount of
Investments made pursuant to this Section 6.1(b)(6) may be reduced by the Fair
Market Value of the proceeds received by the Borrower and/or its Restricted
Subsidiaries from the subsequent sale, disposition or other transfer of such
Investments (with the fair market value of each Investment being measured at the
time made and without giving effect to subsequent changes in value);


(7)          (A) repurchases of Equity Interests deemed to occur upon exercise
of stock options or warrants if such Equity Interests represent a portion of the
exercise price of such options or warrants and repurchases of Equity Interests
or options to purchase Equity Interests in connection with the exercise of stock
options to the extent necessary to pay applicable withholding taxes, and (B)
payment of dividend equivalents pursuant to grants of Equity Interests to
employees and directors of the Borrower or any of its Restricted Subsidiaries
under the Borrower’s equity incentive plans;


(8)          Restricted Payments that are made with Excluded Contributions;


(9)          other Restricted Payments in an aggregate amount taken together
with all other Restricted Payments made pursuant to this Section 6.1(b)(9) not
to exceed $50,000,000;


(10)          Restricted Payments by the Borrower or any Restricted Subsidiary
to allow the payment of cash in lieu of the issuance of fractional shares upon
the exercise of options or warrants or upon the conversion or exchange of
Capital Stock of any such Person;


(11)          the purchase by the Borrower of fractional shares arising out of
stock dividends, splits or combinations or business combinations;


(12)          distributions or payments of Securitization Fees, sales
contributions and other transfers of Securitization Assets and purchases and
repurchases of Securitization Assets in connection with a Qualified
Securitization Financing;


(13)          (A) payments by the Borrower or any Restricted Subsidiary to its
Manager, the General Partner or any Permitted Holder (whether directly or
indirectly) of management, consulting, monitoring, refinancing, transaction or
advisory fees, and related expenses or termination fees, including payments or
reimbursements made to satisfy advances or payments made on behalf of or for the
Borrower or any Restricted Subsidiary, (B) customary payments and reimbursements
by the Borrower or any Restricted Subsidiary to its Manager, the General Partner
or any Permitted Holder (whether directly or indirectly) for financial advisory,
financing, underwriting or placement services or in respect of other investment
banking activities, including in connection with acquisitions or divestitures
and (C) any payments, reimbursements or other transactions pursuant to the
Management Agreement;


73

--------------------------------------------------------------------------------

(14)          the repurchase, redemption or other acquisition or retirement for
value of any Subordinated Indebtedness required pursuant to the provisions
similar to those described in Section 4.10 and Section 4.13 of the Indenture;
provided that there is a concurrent or prior Change of Control Offer or Asset
Sale Offer (each, as defined in the Indenture), as applicable, and all Notes
tendered by Holders (as defined in the Indenture) in connection with such Change
of Control Offer or Asset Sale Offer, as applicable, have been repurchased,
redeemed or acquired for value; provided, further, that in the case of any
repurchase, redemption or other acquisition or retirement for value of any
Subordinated Indebtedness required pursuant to provisions similar to those
described in Section 4.13 of the Indenture, no Default or Event of Default shall
have occurred and be continuing;


(15)          payment or distributions to satisfy dissenters’ or appraisal
rights pursuant to or in connection with a consolidation, merger or transfer of
assets that complies with Section 6.9;


(16)          dividends or other distributions of Capital Stock of, or
Indebtedness owed to the Borrower or a Restricted Subsidiary by, Unrestricted
Subsidiaries (unless the Unrestricted Subsidiary’s principal asset is cash or
Cash Equivalents);


(17)          dividends or other distributions in an amount equal to the net
proceeds received by the Borrower or any Restricted Subsidiary from any sale of
Equity Interests in Magni Drilling Limited;


(18)          (A) any Restricted Payment in exchange for, or out of the proceeds
of the substantially concurrent sale (other than to a Restricted Subsidiary) of,
Equity Interests of the Borrower (other than any Disqualified Stock) (“Refunding
Capital Stock”) and (B) if immediately prior to the redemption, repurchase,
retirement or other acquisition of any Equity Interests of the Borrower
(“Retired Capital Stock”), the Borrower and the Restricted Subsidiaries could
incur $1.00 of additional Indebtedness under Section 6.3(a), the declaration and
payment of dividends on the Refunding Capital Stock in an aggregate amount per
year no greater than the aggregate amount of dividends per annum that was
declarable and payable on such Retired Capital Stock immediately prior to such
retirement; and


(19)          the declaration and payment or distribution by the Borrower of any
annual or quarterly dividend on its common shares if, at the time of declaration
of and after giving pro forma effect to such payment or distribution, the Debt
to Total Capitalization Ratio would be less than or equal to 0.60 to 1.00;


provided, however, that at the time of, and after giving effect to, any
Restricted Payment permitted under clauses (4), (5), (6), (9) and (17), no
Default or Event of Default shall have occurred and be continuing or would occur
as a consequence thereof; provided, further, that at the time of, and after
giving effect to, any Restricted Payment permitted under clause (19), no Event
of Default shall have occurred and be continuing or would occur as a consequence
thereof.


(c)          The Borrower shall not permit any Unrestricted Subsidiary to become
a Restricted Subsidiary except pursuant to the last sentence of the definition
of “Unrestricted Subsidiary.” For purposes of designating any Restricted
Subsidiary as an Unrestricted Subsidiary, all outstanding Investments by the
Borrower and its Restricted Subsidiaries (except to the extent repaid) in the
Subsidiary so designated shall be deemed to be Restricted Payments in an amount
determined as set forth in the last sentence of the definition of “Investment.”
Such designation shall be permitted only if a Restricted Payment or Permitted
Investment in such amount would be permitted at such time and if such Subsidiary
otherwise meets the definition of an Unrestricted Subsidiary. Unrestricted
Subsidiaries shall not be subject to any of the restrictive covenants set forth
in this Agreement.


(d)          For purposes of this Section 6.1, if any Investment or Restricted
Payment (or a portion thereof) would be permitted pursuant to one or more
provisions described in this Section 6.1 and/or one or more of the exceptions
contained in the definition of “Permitted Investments,” the Borrower may divide
and classify such Investment or Restricted Payment (or a portion thereof) in any
manner that complies with this covenant and may later divide and reclassify any
such Investment or Restricted Payment so long as the Investment or Restricted
Payment (as so divided and/or reclassified) would be permitted to be made in
reliance on the applicable exception as of the date of such reclassification.


74

--------------------------------------------------------------------------------

Section 6.2          Dividend and Other Payment Restrictions Affecting
Restricted Subsidiaries.


(a)          The Borrower shall not, and shall not permit any Restricted
Subsidiary to, directly or indirectly, create or otherwise cause or suffer to
exist or become effective any consensual encumbrance or consensual restriction
on the ability of any such Restricted Subsidiary to:


(1)          (A)  pay dividends or make any other distributions to the Borrower
or any Restricted Subsidiary on its Capital Stock or with respect to any other
interest or participation in, or measured by, its profits; or


(B)          pay any Indebtedness owed to the Borrower or any Restricted
Subsidiary;


(2)          make loans or advances to the Borrower or any Restricted
Subsidiary; or


(3)          sell, lease or transfer any of its properties or assets to the
Borrower or any Restricted Subsidiary that is a Guarantor.


(b)          The restrictions in Section 6.2(a) shall not apply to encumbrances
or restrictions existing under or by reason of:


(1)          contractual encumbrances or restrictions in effect on the Issue
Date;


(2)          (i) the Indenture and the Notes and the Guarantees (as defined in
the Indenture) thereof and (ii) this Agreement and the Guarantees (as defined
herein);


(3)          purchase money obligations for property acquired in the ordinary
course of business and lease obligations (including Capitalized Lease
Obligations and any encumbrance or restriction pursuant to any arrangement
entered into in the ordinary course of business providing for the lease or
rental by a customer of the Borrower or any Restricted Subsidiary, as the case
may be, from the Borrower or any such Restricted Subsidiary, as lessor, of any
assets or personal property and any amendment, extension, renewal, modification
or combination of any of the foregoing, including the sale of assets to lease
customers upon termination any of the foregoing pursuant to the terms thereof)
that impose restrictions of the nature discussed in Section 6.2(a)(3) above on
the property so acquired;


(4)          applicable law or any applicable rule, regulation or order;


(5)          any agreement or other instrument of a Person acquired by the
Borrower or any Restricted Subsidiary in existence at the time of such
acquisition (but not created in contemplation thereof), which encumbrance or
restriction is not applicable to any Person, or the properties or assets of any
Person so acquired and its Subsidiaries, other than the Person and its
Subsidiaries, or the property or assets of the Person, so acquired;


(6)          contracts for the sale of assets or the sale of a Subsidiary,
including customary restrictions with respect to a Subsidiary pursuant to an
agreement that has been entered into for the sale or disposition of all or
substantially all the Capital Stock or assets of such Subsidiary that impose
restrictions on the assets to be sold;


(7)          Secured Indebtedness otherwise permitted to be incurred pursuant to
Sections 6.3 and 6.5 that limit the right of the debtor to dispose of the assets
securing such Indebtedness;


75

--------------------------------------------------------------------------------

(8)          restrictions on cash (or Cash Equivalents) or other deposits or net
worth imposed by customers under contracts entered into in the ordinary course
of business;


(9)          Permitted Non-Guarantor Indebtedness permitted to be incurred
subsequent to the Closing Date pursuant to the provisions of Section 6.3 that
impose restrictions solely on Restricted Subsidiaries that are not Guarantors
party thereto;


(10)          customary provisions in joint venture agreements and other similar
agreements relating solely to such joint venture;


(11)          customary provisions contained in leases and other agreements
entered into in the ordinary course of business;


(12)          customary provisions contained in licenses or sub-licenses of
Intellectual Property and software or other general intangibles entered into in
the ordinary course of business;


(13)          restrictions or conditions contained in any trading, netting,
operating, construction, service, supply, purchase, sale or other agreement to
which the Borrower or any Restricted Subsidiary is a party entered into in the
ordinary course of business; provided that such agreement prohibits the
encumbrance solely of the property or assets of the Borrower or such Restricted
Subsidiary that are the subject to such agreement, the payment rights arising
thereunder or the proceeds thereof and does not extend to any other asset or
property of the Borrower or such Restricted Subsidiary or the assets or property
of another Restricted Subsidiary;


(14)          any such encumbrance or restriction pursuant to an agreement
governing Indebtedness incurred pursuant to Section 6.3, which encumbrances or
restrictions are, in the good faith judgment of the Borrower not materially more
restrictive, taken as a whole, than customary provisions in comparable
financings and that the management of the Borrower determines, at the time of
such financing, shall not materially impair the Borrower’s ability to make
payments as required under the Loan Documents;


(15)          restrictions created in connection with any Qualified
Securitization Financing that, in the good faith determination of the Borrower,
are necessary or advisable to effect such Qualified Securitization Financing;
and


(16)          any encumbrances or restrictions of the type referred to in
clauses (1), (2) and (3) of Section 6.2(a) imposed by any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of the contracts, instruments or obligations
referred to in clauses (1) through (15) of this Section 6.2(b); provided that
such amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancing are, in the good faith judgment of the
Borrower, no more restrictive, taken as a whole, with respect to such
encumbrance and other restrictions than those prior to such amendment,
modification, restatement, renewal, increase, supplement, refunding, replacement
or refinancing.


Section 6.3          Limitation on Incurrence of Indebtedness and Issuance of
Disqualified Stock and Preferred Stock.


(a)          The Borrower shall not, and shall not permit any Restricted
Subsidiary to, directly or indirectly, create, incur, issue, assume, guarantee
or otherwise become directly or indirectly liable, contingently or otherwise
(collectively, “incur” and collectively, an “incurrence”) with respect to any
Indebtedness (including Acquired Indebtedness) and the Borrower shall not issue
any shares of Disqualified Stock and shall not permit any Restricted Subsidiary
to issue any shares of Disqualified Stock or preferred stock; provided that the
Borrower may incur Indebtedness (including Acquired Indebtedness) or issue
shares of Disqualified Stock, and any Restricted Subsidiary may incur
Indebtedness (including Acquired Indebtedness), issue shares of Disqualified
Stock and issue shares of preferred stock, if the Fixed Charge Coverage Ratio
for the Borrower and the Restricted Subsidiaries for the most recently ended
four full fiscal quarters for which internal financial statements are available
immediately preceding the date on which such additional Indebtedness is incurred
or such Disqualified Stock or preferred stock is issued would have been at least
2.00 to 1.00, determined on a pro forma basis (including a pro forma application
of the net proceeds therefrom), as if the additional Indebtedness had been
incurred, or the Disqualified Stock or preferred stock had been issued, as the
case may be, and the application of proceeds therefrom had occurred at the
beginning of such four-quarter period; provided, further, that the aggregate
amount of Indebtedness (including Acquired Indebtedness) that may be Incurred
and Disqualified Stock or preferred stock that may be issued pursuant to this
Section 6.3(a) by Restricted Subsidiaries that are not Guarantors shall not
exceed the greater of (x) $75,000,000 and (y) 6.0% of Total Assets.


76

--------------------------------------------------------------------------------

(b)          The provisions of Section 6.3(a) shall not apply to:


(1)          the incurrence of Indebtedness of the Borrower or any of the
Guarantors under Credit Facilities (including Indebtedness under this Agreement)
in an aggregate amount at any time outstanding not to exceed $100,000,000
pursuant to this Section 6.3(b)(1) (it being understood that all Commitments
under this Agreement shall be deemed to be drawn and incurred under this clause
on the Closing Date and to automatically reduce availability under this clause
(1) on such date);


(2)          the incurrence by the Borrower and any Guarantor of Indebtedness
represented by the Notes (other than any Additional Notes) (including any
Guarantee (as defined in the Indenture));


(3)          Existing Indebtedness (other than Indebtedness described in clauses
(1) and (2));


(4)          Indebtedness (including Capitalized Lease Obligations),
Disqualified Stock and preferred stock incurred by the Borrower or any
Guarantor, to finance the purchase, lease, improvement, development,
construction, remanufacturing, refurbishment, handling and repositioning or
repair of property (real or personal) or equipment that is used or useful in a
Similar Business, whether through the direct purchase of assets or the Capital
Stock of any Person owning such assets, in an aggregate principal amount which,
when aggregated with the principal amount of all other Indebtedness,
Disqualified Stock and preferred stock then outstanding and incurred pursuant to
this Section 6.3(b)(4) and including all Refinancing Indebtedness incurred to
refund, refinance or replace any other Indebtedness, Disqualified Stock or
preferred stock incurred pursuant to this Section 6.3(b)(4), does not exceed the
greater of (x) $75,000,000 and (y) 6.0% of Total Assets;


(5)          Indebtedness incurred by the Borrower or any Restricted Subsidiary
constituting reimbursement obligations with respect to letters of credit and
bank guarantees issued, or deposits made, in the ordinary course of business,
including letters of credit in respect of workers’ compensation claims, health,
disability or other benefits to employees or former employees or their families
or property, casualty or liability insurance or self-insurance, and letters of
credit in connection with the maintenance of, or pursuant to the requirements
of, environmental or other permits or licenses from governmental authorities, or
other Indebtedness with respect to reimbursement type obligations regarding
workers’ compensation claims; provided that upon the drawing of such letters of
credit or the incurrence of such Indebtedness, such obligations are reimbursed
within 30 days following such drawing or incurrence;


(6)          Indebtedness arising from agreements of the Borrower or a
Restricted Subsidiary providing for indemnification, adjustment of purchase
price, earnouts or similar obligations, in each case, incurred or assumed in
connection with the disposition of any business, assets or a Subsidiary, other
than guarantees of Indebtedness incurred by any Person acquiring all or any
portion of such business, assets or a Subsidiary for the purpose of financing
such acquisition;


(7)          Indebtedness of the Borrower to a Restricted Subsidiary; provided
that, other than in the case of (i) intercompany liabilities incurred in the
ordinary course of business in connection with the cash management operations of
the Borrower and the Restricted Subsidiaries and (ii) intercompany lease
obligations, any such Indebtedness owing to a Restricted Subsidiary that is not
a Guarantor is subordinated in right of payment to the Obligations; provided,
further, that any subsequent issuance or transfer of any Capital Stock or any
other event which results in any such Restricted Subsidiary ceasing to be a
Restricted Subsidiary or any other subsequent transfer of any such Indebtedness
(except to the Borrower or another Restricted Subsidiary) shall be deemed, in
each case, to be an incurrence of such Indebtedness not permitted by this
Section 6.3(b)(7);


77

--------------------------------------------------------------------------------

(8)          Indebtedness of a Restricted Subsidiary to the Borrower or another
Restricted Subsidiary; provided that, other than in the case of (i) intercompany
current liabilities incurred in the ordinary course of business in connection
with the cash management operations of the Borrower and its subsidiaries to
finance working capital needs of the Restricted Subsidiaries and (ii)
intercompany lease obligations, if a Guarantor incurs such Indebtedness to a
Restricted Subsidiary that is not a Guarantor, such Indebtedness is subordinated
in right of payment to the Guarantee of such Guarantor; provided, further, that
any subsequent transfer of any such Indebtedness (except to the Borrower or
another Restricted Subsidiary) shall be deemed in each case to be an incurrence
of such Indebtedness not permitted by this Section 6.3(b)(8);


(9)          shares of preferred stock of a Restricted Subsidiary issued to the
Borrower or another Restricted Subsidiary; provided that any subsequent issuance
or transfer of any Capital Stock or any other event which results in any such
Restricted Subsidiary ceasing to be a Restricted Subsidiary or any other
subsequent transfer of any such shares of preferred stock (except to the
Borrower or another Restricted Subsidiary) shall be deemed in each case to be an
issuance of such shares of preferred stock not permitted by this Section
6.3(b)(9);


(10)          Hedging Obligations (excluding Hedging Obligations entered into
for speculative purposes) and any guarantees thereof;


(11)          obligations in respect of self-insurance and obligations in
respect of performance, bid, appeal and surety bonds and completion guarantees
and guarantees of indemnification obligations provided by the Borrower or any
Restricted Subsidiary in the ordinary course of business or consistent with past
practice or industry practice;


(12)          Indebtedness, Disqualified Stock and preferred stock of the
Borrower or any Guarantor not otherwise permitted hereunder in an aggregate
principal amount or liquidation preference, which when aggregated with the
principal amount and liquidation preference of all other Indebtedness,
Disqualified Stock and preferred stock then outstanding and incurred pursuant to
this Section 6.3(b)(12) and including all Refinancing Indebtedness incurred to
refund, refinance or replace any other Indebtedness, Disqualified Stock or
preferred stock incurred pursuant to this Section 6.3(b)(12), does not at any
one time outstanding exceed the sum of:


(A)          the greater of (1) $50,000,000 and (2) 4.0% of Total Assets; plus


(B)          100.0% of the net cash proceeds received by the Borrower since
immediately after the Issue Date from the issue or sale of Equity Interests of
the Borrower or cash contributed to the capital of the Borrower (in each case,
other than proceeds of Disqualified Stock or sales of Equity Interests to the
Borrower or any of its Subsidiaries) as determined in accordance with Section
6.1(a)(3)(B) and (C) to the extent such net cash proceeds or cash have not been
applied pursuant to such clauses to make Restricted Payments or to make other
investments, payments or exchanges pursuant to Section 6.1(b) or to make
Permitted Investments (other than Permitted Investments specified in clauses (1)
and (3) of the definition thereof);


(13)          (a) any guarantee by the Borrower of Indebtedness or other
obligations of any Restricted Subsidiary so long as the incurrence of such
Indebtedness incurred by such Restricted Subsidiary is permitted under the terms
of this Agreement, or (b) any guarantee by a Restricted Subsidiary of
Indebtedness of the Borrower or another Restricted Subsidiary so long as the
incurrence of such Indebtedness incurred by the Borrower or such other
Restricted Subsidiary is permitted under the terms of this Agreement;


78

--------------------------------------------------------------------------------

(14)          the incurrence by the Borrower or any Restricted Subsidiary of
Indebtedness, Disqualified Stock or preferred stock which serves to extend,
replace, refund, refinance, renew or defease any Indebtedness, Disqualified
Stock or preferred stock incurred as permitted under Section 6.3(a) and clauses
(2), (3), (14), (15), (17) and (24) of this Section 6.3(b) or any Indebtedness,
Disqualified Stock or preferred stock issued to extend, replace, refund,
refinance, renew or defease such Indebtedness, Disqualified Stock or preferred
stock including additional Indebtedness, Disqualified Stock or preferred stock
incurred to pay premiums (including tender premiums), defeasance costs,
underwriting discounts, other costs and expenses and fees in connection
therewith (the “Refinancing Indebtedness”) prior to its respective maturity; so
long as such Refinancing Indebtedness:


(A)          solely in the case of Indebtedness incurred pursuant to Section
6.3(b)(3) or any Refinancing Indebtedness of such Indebtedness, (x) has a
Weighted Average Life to Maturity which is not less than the remaining Weighted
Average Life to Maturity of the Indebtedness being so extended, replaced,
refunded, refinanced, renewed or defeased or (y) requires no or nominal payments
in cash prior to the date that is 91 days following the Maturity Date (other
than scheduled payments prior to the date that is 91 days following the Maturity
Date not in excess of, or prior to, the scheduled payments due prior to such
date for the Indebtedness being so extended, replaced, refunded, refinanced,
renewed or defeased);


(B)          to the extent such Refinancing Indebtedness extends, replaces,
refunds, refinances, renews or defeases (x) Indebtedness subordinated in right
of payment to the Obligations, such Refinancing Indebtedness is subordinated in
right of payment to the Obligations at least to the same extent as the
Indebtedness being extended, replaced, refunded, refinanced, renewed or defeased
or (y) Disqualified Stock or preferred stock, such Refinancing Indebtedness must
be Disqualified Stock or preferred stock, respectively; and


(C)          shall not include


(x)          Indebtedness, Disqualified Stock or preferred stock of a Subsidiary
that is not a Guarantor that refinances Indebtedness, Disqualified Stock or
preferred stock of the Borrower; or


(y)          Indebtedness, Disqualified Stock or preferred stock of a Subsidiary
of the Borrower that is not a Guarantor that refinances Indebtedness,
Disqualified Stock or preferred stock of a Guarantor.


(15)          Indebtedness, Disqualified Stock or preferred stock (x) of the
Borrower or any Restricted Subsidiary incurred, issued or assumed in connection
with or in anticipation of an acquisition of any assets (including Capital
Stock), business or Person and (y) of Persons that are acquired by the Borrower
or any Restricted Subsidiary or consolidated, amalgamated or merged into the
Borrower or a Restricted Subsidiary in accordance with the terms of this
Agreement; provided that after giving effect to such acquisition, consolidation,
amalgamation or merger, either:


(A)          the Borrower would be permitted to incur at least $1.00 of
additional Indebtedness pursuant to the Fixed Charge Coverage Ratio test set
forth in Section 6.3(a); or


(B)          the Fixed Charge Coverage Ratio is greater than immediately prior
to such acquisition, consolidation, amalgamation or merger;


(16)          Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument drawn against
insufficient funds in the ordinary course of business; provided that such
Indebtedness is extinguished within five Business Days of its incurrence;


(17)          Indebtedness (including Capitalized Lease Obligations),
Disqualified Stock and preferred stock, including any predelivery payment
financing, incurred by the Borrower or any Restricted Subsidiary, that is
incurred for the purpose of purchasing, leasing, acquiring, improving or
modifying, and is secured by, any aircraft, engines, spare parts or similar
assets, including in the form of financing from aircraft or engine manufacturers
or their affiliates and whether through the direct purchase of assets or the
Capital Stock or Indebtedness of any Person owning such assets, so long as the
amount of such Indebtedness does not exceed the purchase price of such aircraft,
engines, spare parts or similar assets and any improvements or modifications
thereto and is incurred not later than two years after the date of such
purchase, lease, acquisition, improvement or modification;


79

--------------------------------------------------------------------------------

(18)          Indebtedness or guarantees of Indebtedness of the Borrower or any
Guarantor in connection with or on behalf of joint ventures in a Similar
Business in an aggregate principal amount, including all Refinancing
Indebtedness incurred to refund, refinance or replace any other Indebtedness or
guarantees of Indebtedness incurred pursuant to this clause (18), not to exceed
3.0% of Total Assets at any one time outstanding pursuant to this clause (18);


(19)          Indebtedness of the Borrower or any Restricted Subsidiary
consisting of (x) the financing of insurance premiums or (y) take-or-pay
obligations contained in supply arrangements, in each case, in the ordinary
course of business;


(20)          Indebtedness of the Borrower or any Restricted Subsidiary arising
in connection with trade creditors or customers or endorsements of instruments
for deposit, in each case, in the ordinary course of business;


(21)          Indebtedness of the Borrower or any Restricted Subsidiary pursuant
to any Qualified Securitization Financing;


(22)          Indebtedness consisting of Indebtedness from the repurchase,
retirement or other acquisition or retirement for value by the Borrower of
common stock (or options, warrants or other rights to acquire common stock) of
the Borrower from any future, current or former officer, director, manager,
employee or consultant (or any spouses, successors, executors, administrators,
heirs or legatees of any of the foregoing) of the Borrower or any of its
Subsidiaries or their authorized representatives to the extent described in
Section 6.1(b)(3);


(23)          Indebtedness of the Borrower or any Restricted Subsidiary
undertaken in connection with cash management and related activities, including
netting services, automatic clearing house arrangements, employees’ credit or
purchase cards, overdraft protections and similar arrangements, with respect to
the Borrower, any Subsidiary or joint venture in the ordinary course of
business;


(24)          Indebtedness of the Borrower or any Restricted Subsidiary borrowed
from or guaranteed by any federal, state or local governmental entities or
agencies incurred for investment in, or the purchase, lease, development,
construction, maintenance or improvement of property (real or personal) or
equipment that is used or useful in, a Similar Business;


(25)          Non-Recourse Indebtedness of the Borrower or any Restricted
Subsidiary incurred to finance the purchase, lease, improvement, development,
construction, remanufacturing, refurbishment, handling and repositioning or
repair of property (real or personal) or equipment or to refinance other
Non-Recourse Indebtedness incurred pursuant to this clause (25);


(26)          Indebtedness incurred or Disqualified Stock issued by the Borrower
or any Restricted Subsidiary or preferred stock issued by any of its Restricted
Subsidiaries to the extent that the net proceeds thereof are promptly deposited
with the Trustee to satisfy and discharge the Notes in accordance with the
Indenture; and


(27)          Indebtedness, Disqualified Stock or preferred stock of any
Restricted Subsidiary that is not a Guarantor in an aggregate principal amount,
including all Refinancing Indebtedness incurred to refund, refinance or replace
any other Indebtedness, Disqualified Stock or preferred stock incurred pursuant
to this clause (27), not to exceed the greater of (x) $50,000,000 and (y) 4.0%
of Total Assets (together with Indebtedness, Disqualified Stock or preferred
stock of any Restricted Subsidiary that is not a Guarantor that is permitted to
be incurred or issued, as the case may be, pursuant to this Section 6.3,
“Permitted Non-Guarantor Indebtedness”).


80

--------------------------------------------------------------------------------

(c)          For purposes of determining compliance with this Section 6.3, in
the event that an item of Indebtedness, Disqualified Stock or preferred stock
meets the criteria of more than one of the categories of permitted Indebtedness,
Disqualified Stock or preferred stock described in clauses (1) through (27) of
Section 6.3(b) or is entitled to be incurred pursuant to Section 6.3(a), the
Borrower, in its sole discretion, may classify or reclassify such item of
Indebtedness in any manner that complies with this covenant and the Borrower may
divide and classify an item of Indebtedness in more than one of the types of
Indebtedness described in Sections 6.3(a) and (b). Accrual of interest, the
accretion of accreted value, the payment of interest in the form of additional
Indebtedness, Disqualified Stock or preferred stock and the reclassification of
any operating lease as a Capitalized Lease Obligation as a result of (i) the
modification or extension of the term of such lease or (ii) changes in GAAP that
are not a result of a modification or extension pursuant to clause (i) shall not
be deemed to be an incurrence of Indebtedness, Disqualified Stock or preferred
stock for purposes of this Section 6.3.


(d)          For purposes of determining compliance with any U.S.
dollar-denominated restriction on the incurrence of Indebtedness, the U.S.
dollar-equivalent principal amount of Indebtedness denominated in a foreign
currency shall be calculated based on the relevant currency exchange rate in
effect on the date such Indebtedness was incurred, in the case of term debt, or
first committed, in the case of revolving credit debt; provided that if such
Indebtedness is incurred to refinance other Indebtedness denominated in a
foreign currency, and such refinancing would cause the applicable dollar
denominated restriction to be exceeded if calculated at the relevant currency
exchange rate in effect on the date of such refinancing, such dollar-denominated
restriction shall be deemed not to have been exceeded so long as the principal
amount of such refinancing Indebtedness does not exceed (i) the principal amount
of such Indebtedness being refinanced plus (ii) the aggregate amount of fees,
underwriting discounts, premiums and other costs and expenses incurred in
connection with such refinancing.


(e)          The principal amount of any Indebtedness incurred to refinance
other Indebtedness, if incurred in a different currency from the Indebtedness
being refinanced, shall be calculated based on the currency exchange rate
applicable to the currencies in which such respective Indebtedness is
denominated that is in effect on the date of such refinancing.


The Borrower shall not, and shall not permit any Guarantor to, directly or
indirectly, incur any Indebtedness (including Acquired Indebtedness) that is
subordinated or junior in right of payment to any Indebtedness of the Borrower
or such Guarantor unless such Indebtedness is expressly subordinated in right of
payment to the Obligations or such Guarantor’s Guarantee to the extent and in
the same manner as such Indebtedness is subordinated in right of payment to
other Indebtedness of the Borrower or such Guarantor, as the case may be.


Section 6.4          Asset Sales.


(a)          The Borrower shall not, and shall not permit any Restricted
Subsidiary to, cause, make or suffer to exist an Asset Sale unless:


(1)          the Borrower or such Restricted Subsidiary, as the case may be,
receives consideration at the time of such Asset Sale at least equal to the Fair
Market Value (at the time of contractually agreeing to such Asset Sale) of the
assets or Equity Interests sold or otherwise disposed of; and


(2)          except in the case of a Permitted Asset Swap, at least 75% of the
consideration therefor received by the Borrower or such Restricted Subsidiary,
as the case may be, is in the form of cash or Cash Equivalents; provided that
the amount of:


(A)          any liabilities (as shown on the Borrower’s, or such Restricted
Subsidiary’s most recent internally available balance sheet or in the notes
thereto) of the Borrower or any Restricted Subsidiary (other than liabilities
that are contingent or by their terms subordinated to the Notes) that are
assumed by the transferee of any such assets and as a result of which the
Borrower and its Restricted Subsidiaries are no longer obligated with respect to
such liabilities or are indemnified against further liabilities;


81

--------------------------------------------------------------------------------

(B)          any securities, notes or other obligations or assets received by
the Borrower or a Restricted Subsidiary from such transferee that are converted
by the Borrower or such Restricted Subsidiary into cash or Cash Equivalents (to
the extent of the cash or Cash Equivalents received) within 180 days following
the closing of such Asset Sale;


(C)          any Capital Stock or assets, so long as such receipt of Capital
Stock or assets are used or useful in a Similar Business; and


(D)          any Designated Non-cash Consideration received by the Borrower or
any Restricted Subsidiary in such Asset Sale having an aggregate Fair Market
Value, taken together with all other Designated Non-cash Consideration received
pursuant to this clause (D) that is at that time outstanding, not to exceed the
greater of (x) $50,000,000 and (y) 4.0% of Total Assets at the time of the
receipt of such Designated Non-cash Consideration, with the Fair Market Value of
each item of Designated Non-cash Consideration being measured at the time
received and without giving effect to subsequent changes in value,


shall be deemed to be cash or Cash Equivalents for purposes of this provision
and for no other purpose.


(b)          Within 365 days after the Borrower’s or a Restricted Subsidiary’s
receipt of the Net Proceeds of any Asset Sale covered by Section 6.4(a), the
Borrower or such Restricted Subsidiary, at its option, may apply the Net
Proceeds from such Asset Sale:


(1)          to make one or more offers to the Holders (as defined in the
Indenture) (and, at the option of the Borrower, the holders of other senior
Indebtedness) to purchase Notes (and such senior Indebtedness) pursuant to and
subject to the conditions contained in the Indenture (each, an “Asset Sale
Offer”); provided that in connection with any prepayment, repayment or purchase
of Indebtedness pursuant to this clause (1), the Borrower or such Restricted
Subsidiary shall permanently retire such Indebtedness; provided, further, that
if the Borrower or such Restricted Subsidiary shall so reduce any senior
Indebtedness (other than the Notes), the Borrower shall equally and ratably
reduce Indebtedness under the Notes by making an offer to all Holders to
purchase at a purchase price equal to 100.0% of the principal amount thereof,
plus accrued and unpaid interest and additional interest, if any, the pro rata
principal amount of the Notes, such offer to be conducted in accordance with the
procedures set forth in Section 4.10 of the Indenture for an Asset Sale Offer;


(2)          to make an investment in (i) any one or more businesses, (ii)
capital expenditures or (iii) acquisitions of other property or long-term assets
that, in each of (i), (ii) and (iii), are used or useful in a Similar Business;


(3)          to reduce Secured Indebtedness of the Borrower or any Restricted
Subsidiary and/or to reduce Indebtedness of any Restricted Subsidiary that is
not a Guarantor, other than Indebtedness owed to the Borrower or any Restricted
Subsidiary; provided that the acquisition of Indebtedness of a Restricted
Subsidiary by the Borrower shall constitute a reduction in such Indebtedness; or


(4)          any combination of the foregoing.


82

--------------------------------------------------------------------------------

(c)          Notwithstanding the foregoing, to the extent that repatriation to
the United States of America of any or all the Net Proceeds of any Asset Sale by
a Foreign Subsidiary (x) is prohibited or delayed by applicable local law or (y)
would have a material adverse tax consequence (taking into account any foreign
tax credit or other net benefit actually realized in connection with such
repatriation that would not otherwise be realized), as determined by the
Borrower in its sole discretion exercised in good faith, the portion of such Net
Proceeds so affected shall not be required to be applied in compliance with this
covenant, and such amounts may be retained by the applicable Foreign Subsidiary;
provided that clause (x) of this Section 6.4(c) shall apply to such amounts for
so long, but only for so long, as the applicable local law shall not permit
repatriation to the United States of America (the Borrower hereby agreeing to
use commercially reasonable efforts to cause the applicable Foreign Subsidiary
to take all actions reasonably required by the applicable local law, applicable
organizational impediments or other impediment to permit such repatriation), and
if such repatriation of any of such affected Net Proceeds is permitted under the
applicable local law and is not subject to clause (y) of this Section 6.4(c),
then such repatriation shall be promptly effected and such repatriated Net
Proceeds shall be applied (net of additional taxes payable or reserved against
as a result thereof) in compliance with this covenant. The time periods set
forth in this covenant shall not start until such time as the Net Proceeds may
be repatriated (whether or not such repatriation actually occurs).


Section 6.5          Transactions with Affiliates.


(a)          The Borrower shall not, and shall not permit any Restricted
Subsidiary to, make any payment to, or sell, lease, transfer or otherwise
dispose of any of its properties or assets to, or purchase any property or
assets from, or enter into or make or amend any transaction, contract,
agreement, understanding, loan, advance or guarantee with, or for the benefit
of, any Affiliate of the Borrower (each of the foregoing, an “Affiliate
Transaction”) involving aggregate payments or consideration in excess of
$5,000,000, unless:


(1)          such Affiliate Transaction is on terms that are not materially less
favorable to the Borrower or the relevant Restricted Subsidiary at the time of
such transaction or at the time of the execution of the agreement providing
therefor than those that would have been obtained in a comparable transaction by
the Borrower or such Restricted Subsidiary with an unrelated Person; and


(2)          with respect to any Affiliate Transaction or series of related
Affiliate Transactions involving aggregate payments or consideration in excess
of $50,000,000, the Borrower delivers to the Administrative Agent a resolution
adopted by a majority of the Board of Directors of the Borrower approving such
Affiliate Transaction.


(b)          Section 6.5(a) shall not apply to the following:


(1)          transactions between or among the Borrower and/or any of the
Restricted Subsidiaries and/or any entity that becomes a Restricted Subsidiary
as a result of such transaction;


(2)          Restricted Payments permitted by Section 6.1 and Permitted
Investments;


(3)          payment of reasonable and customary fees and reasonable
out-of-pocket costs and compensation (including salaries, bonuses and equity)
paid to, and reimbursement of expenses and indemnities provided on behalf of,
officers, directors, employees or consultants of the Borrower or any Restricted
Subsidiary;


(4)          transactions in which the Borrower or any Restricted Subsidiary, as
the case may be, delivers to the Administrative Agent a letter from an
Independent Financial Advisor stating that such transaction is fair to the
Borrower or such Restricted Subsidiary from a financial point of view or meets
the requirements of Section 6.5(a)(1);


(5)          payments or loans (or cancellation of loans) to employees or
consultants of the Borrower or any Restricted Subsidiary which are approved by
the Borrower in good faith;


(6)          any agreement as in effect as of the Issue Date, or any amendment
thereto (so long as any such amendment, taken as a whole, is no less favorable
in any material respect to the Borrower and its Restricted Subsidiaries than the
agreement in effect on the Issue Date (as determined by the Borrower in good
faith));


83

--------------------------------------------------------------------------------

(7)          the existence of, or the performance by the Borrower or any of its
Restricted Subsidiaries of its obligations under the terms of, any limited
liability company, limited partnership or other Organizational Document or joint
venture, investors or shareholders agreement (including any registration rights
agreement or purchase agreement related thereto) to which it is a party as of
the Issue Date and any similar agreements which it may enter into thereafter;
provided that the existence of, or the performance by the Borrower or any
Restricted Subsidiary of obligations under any future amendment to any such
existing agreement or under any similar agreement entered into after the Issue
Date shall only be permitted by this Section 6.5(b)(7) to the extent that the
terms of any such amendment or new agreement, taken as a whole, is not
disadvantageous to the Lenders in any material respect compared to the agreement
in effect on the date of this Agreement (as determined by the Borrower in good
faith), or is otherwise customary;


(8)          transactions with customers, clients, suppliers, trade creditors,
joint venture partners or purchasers or sellers of goods or services, in each
case in the ordinary course of business and otherwise in compliance with the
terms of this Agreement;


(9)          the issuance of Equity Interests (other than Disqualified Stock) of
the Borrower to any Affiliate of the Borrower and other customary rights in
connection therewith;


(10)          transactions or payments pursuant to any employee, officer or
director compensation (including bonuses) or benefit plans, employment
agreements, severance agreement, indemnification agreements or any similar
arrangements entered into in the ordinary course of business or approved by the
Borrower;


(11)          transactions in the ordinary course with (i) Unrestricted
Subsidiaries or (ii) joint ventures in which the Borrower or a Subsidiary of the
Borrower holds or acquires an ownership interest (whether by way of Capital
Stock or otherwise) so long as the terms of any such transactions are no less
favorable to the Borrower or such Subsidiary participating in such joint
ventures than they are to other joint venture partners, in each case as
determined by the Borrower in good faith;


(12)          transactions with a Person (other than an Unrestricted Subsidiary)
that is an Affiliate of the Borrower solely because the Borrower owns, directly
or through a Restricted Subsidiary, an Equity Interest in, or controls, such
Person;


(13)          transactions involving Securitization Assets, or participations
therein, in connection with any Qualified Securitization Financing;


(14)          any Indebtedness from time to time owing by the Borrower or any
Restricted Subsidiary to the Borrower or any Restricted Subsidiary;


(15)          any servicing and/or management agreements or arrangements in
effect on the Issue Date or any amendment, modification or supplement to such
servicing and/or management agreements or arrangements or replacement thereof or
any substantially similar servicing and/or management agreement or arrangement
entered into after the Issue Date;


(16)          any transaction with an Affiliate of the Borrower where the only
consideration paid by the Borrower or any Restricted Subsidiary is the issuance
of Equity Interests (other than Disqualified Stock);


(17)          the licensing or sub-licensing of Intellectual Property and
software or other general intangibles in the ordinary course of business;


(18)          investments by Fortress or its Affiliates in securities of the
Borrower or any Restricted Subsidiary so long as the investment is being or has
been offered generally to other unaffiliated investors on the same or more
favorable terms or the securities are acquired in market transactions;


84

--------------------------------------------------------------------------------

(19)          any transactions (including any sale and leaseback transactions or
other lease obligations) by and among Fortress or its Affiliates and the
Borrower and its Restricted Subsidiaries, as the case may be, so long as the
terms of such transaction are not materially less favorable to the Borrower or
the relevant Restricted Subsidiary at the time of such transaction or at the
time of the execution of the agreement providing therefor than those that would
be obtained in a comparable transaction by the Borrower or such Subsidiary with
a non-Affiliate of Fortress; and


(20)          (A) payments by the Borrower or any Restricted Subsidiary to its
Manager, the General Partner or any Permitted Holder (whether directly or
indirectly) of management, consulting, monitoring, refinancing, transaction or
advisory fees, and related expenses or termination fees, including payments or
reimbursements made to satisfy advances or payments made on behalf of or for the
Borrower or any Restricted Subsidiary, (B) customary payments and reimbursements
by the Borrower or any Restricted Subsidiary to its Manager, the General Partner
or any Permitted Holder (whether directly or indirectly) for financial advisory,
financing, underwriting or placement services or in respect of other investment
banking activities, including in connection with acquisitions or divestitures,
and (C) any payments, reimbursements or other transactions pursuant to the
Management Agreement.


Section 6.6          Liens.  The Borrower shall not create, incur, assume or
otherwise cause or suffer to exist or become effective any Lien that secures
obligations under any Indebtedness of the Borrower or any Guarantor (the
“Initial Lien”) of any kind upon any of its property or assets, now owned or
hereafter acquired except any Initial Lien if (i) the Obligations are equally
and ratably secured with (or on a senior basis to, in the case such Initial Lien
secures any Subordinated Indebtedness) the obligations secured by such Initial
Lien; provided that if any Aviation Assets are subject to such Initial Lien,
such Initial Lien shall rank junior in priority to the Liens on the Aviation
Assets securing the Obligations, which priority shall be reflected in a
customary intercreditor agreement that is reasonably acceptable to the
Administrative Agent and the Borrower or (ii) such Initial Lien is a Permitted
Lien.


Any Lien created for the benefit of the Secured Parties pursuant to clause (i)
of the preceding paragraph shall provide by its terms that such Lien shall be
automatically and unconditionally released and discharged upon the release and
discharge of the Initial Lien.


With respect to any Lien securing Indebtedness that was permitted to secure such
Indebtedness at the time of the incurrence of such Indebtedness, such Lien shall
also be permitted to secure any Increased Amount of such Indebtedness. The
“Increased Amount” of any Indebtedness shall mean any increase in the amount of
such Indebtedness in connection with any accrual of interest, the accretion of
accreted value, the amortization of original issue discount, the payment of
interest in the form of additional Indebtedness with the same terms, accretion
of original issue discount or liquidation preference and increases in the amount
of Indebtedness outstanding solely as a result of fluctuations in the exchange
rate of currencies or increase in the value of property securing Indebtedness.


Section 6.7          Limitation on Guarantees and Incurrence of Indebtedness by
Restricted Subsidiaries.


(a)          The Borrower shall not permit any of its Restricted Subsidiaries to
(i) guarantee any Capital Markets Debt or Credit Facility of the Borrower (other
than Standard Securitization Undertakings in connection with a Qualified
Securitization Financing), or (ii) incur any Capital Markets Debt or Credit
Facility in an aggregate principal amount in excess of $25,000,000 or guarantee
any Capital Markets Debt or Credit Facility of another Restricted Subsidiary in
an aggregate principal amount in excess of $25,000,000 (in each case, other than
(x) Standard Securitization Undertakings in connection with a Qualified
Securitization Financing and (y) Acquired Indebtedness), in each case, unless
either (A) such Restricted Subsidiary is a Guarantor or (B) such Restricted
Subsidiary:


(1)          within 45 days of the date on which it guarantees such debt,
executes and delivers to the Administrative Agent a Guarantee, the form of which
is attached as Exhibit E hereto (or a joinder thereto), pursuant to which such
Restricted Subsidiary shall guarantee on a senior basis all of the Obligations
(other than Excluded Swap Obligations with respect to such Restricted
Subsidiary); and


85

--------------------------------------------------------------------------------

(2)          delivers to the Administrative Agent an Officers’ Certificate and
an Opinion of Counsel (which may contain customary exceptions) that such
Guarantee (or joinder thereto) has been duly authorized, executed and delivered
by such Restricted Subsidiary and constitutes legal, valid, binding and
enforceable obligations of such Restricted Subsidiary.


(b)          If the Borrower otherwise elects to have a Restricted Subsidiary
become a Guarantor, then, in each such case, the Borrower shall cause such
Restricted Subsidiary to execute and deliver to the Administrative Agent a
Guarantee, the form of which is attached as Exhibit E hereto (or a joinder
thereto), pursuant to which such Restricted Subsidiary shall guarantee all of
the Obligations (other than Excluded Swap Obligations with respect to such
Restricted Subsidiary), along with an Officer’s Certificate and an Opinion of
Counsel, on the terms set forth in Section 6.7(a)(2).


(c)          Each Guarantee shall be limited to an amount not to exceed the
maximum amount that can be guaranteed by that Restricted Subsidiary without
rendering the Guarantee, as it relates to such Restricted Subsidiary, voidable
under applicable law relating to fraudulent conveyance or fraudulent transfer or
similar laws affecting the rights of creditors generally.


(d)          Each Guarantee shall be released upon the terms and in accordance
with Section 9.20.


Section 6.8          [Reserved].


Section 6.9          Merger, Consolidation or Sale of All or Substantially All
Assets.


(a)          The Borrower may not consolidate with, amalgamate or merge into
(whether or not the Borrower is the surviving Person), or sell, assign,
transfer, lease, convey or otherwise dispose of all or substantially all its
properties or assets, taken as a whole, in one or more related transactions, to
any Person unless:


(1)          the Borrower shall be the surviving Person or the Person formed by
or surviving any such consolidation, amalgamation or merger (if other than the
Borrower) or to which such sale, assignment, transfer, lease, conveyance or
other disposition shall have been made is a Person organized or existing under
the laws of a jurisdiction described in clause (a) of the definition of
“Permitted Jurisdiction” (such Person, as the case may be, being herein called
the “Successor Company”);


(2)          the Successor Company, if other than the Borrower, expressly
assumes all the obligations of the Borrower under the Loan Documents;


(3)          immediately after such transaction no Default or Event of Default
exists;


(4)          immediately after giving pro forma effect to such transaction, as
if such transaction had occurred at the beginning of the applicable four-quarter
period:


(A)          the Successor Company would be permitted to incur at least $1.00 of
additional Indebtedness pursuant to the Fixed Charge Coverage Ratio test set
forth in Section 6.3(a); or


(B)          the Fixed Charge Coverage Ratio for the Successor Company and the
Restricted Subsidiaries would be equal to or greater than such ratio for the
Borrower and the Restricted Subsidiaries immediately prior to such transaction;


(5)          each Guarantor, unless it is the other party to the transactions
described in Section 6.9(a)(1) through (4), in which case Section 6.9(b)(2)
shall apply, shall have by written agreement confirmed that its Guarantee shall
apply to such Person’s Obligations; and


(6)          the Borrower or such Successor Company, as applicable, shall have
delivered to the Administrative Agent an Officers’ Certificate and an Opinion of
Counsel, each stating that such consolidation, amalgamation, merger, sale,
assignment, transfer, lease, conveyance or disposition and such supplemental
indentures, amendments, supplements or other instruments, if any, comply with
this Agreement.


86

--------------------------------------------------------------------------------

The Successor Company shall succeed to, and be substituted for, the Borrower
under this Agreement and the other Loan Documents, and the Borrower shall
automatically be released and discharged from its obligations under the Loan
Documents. Notwithstanding the foregoing clauses (3) and (4),


(A)          the Borrower may consolidate with, amalgamate or merge into or
sell, assign, transfer, lease, convey or otherwise dispose of all or part of its
properties and assets to any Guarantor;


(B)          any Restricted Subsidiary may consolidate with, amalgamate or merge
into or sell, assign, transfer, lease, convey or otherwise dispose of all or
part of its properties and assets to the Borrower;


(C)          the Borrower may consolidate with, amalgamate or merge into with an
Affiliate of the Borrower solely for the purpose of reincorporating or
reorganizing the Borrower in any jurisdiction described in clause (a) of the
definition of “Permitted Jurisdiction” so long as the amount of Indebtedness of
the Borrower and the Restricted Subsidiaries is not increased thereby (unless
such increase is permitted by this Agreement);


(D)          the Borrower may convert into a corporation, partnership, limited
partnership, limited liability company or trust organized or existing under the
laws of the jurisdiction of organization of the Borrower or the laws of any
jurisdiction described in clause (a) of the definition of “Permitted
Jurisdiction”; and


(E)          the Borrower may change its name.


(b)          Subject to Section 9.20, each Guarantor shall not, and the Borrower
shall not permit any Guarantor to, consolidate with, amalgamate or merge into
(whether or not such Guarantor is the surviving Person), or sell, assign,
transfer, lease, convey or otherwise dispose of all or substantially all its
properties or assets, taken as a whole, in one or more related transactions, to
any Person (other than the Borrower or a Guarantor) unless:


(1)


(A)          such Guarantor is the surviving Person or the Person formed by or
surviving any such consolidation, amalgamation or merger (if other than such
Guarantor) or to which such sale, assignment, transfer, lease, conveyance or
other disposition shall have been made is a Person organized or existing under
the laws of a Permitted Jurisdiction (such Guarantor or such Person, as the case
may be, being herein called the “Successor Person”);


(B)          the Successor Person, if other than such Guarantor, expressly
assumes all the obligations of such Guarantor under the Loan Documents and such
Guarantor’s Guarantee;


(C)          immediately after such transaction no Default or Event of Default
exists; and


(D)          the Borrower shall have delivered to the Administrative Agent an
Officers’ Certificate and an Opinion of Counsel, each stating that such
consolidation, amalgamation, merger, sale, assignment, transfer, lease,
conveyance or disposition and such supplemental indentures, amendments,
supplements or other instruments, if any, comply with this Agreement; or


(2)          with respect to the Guarantors, the transaction is not prohibited
by Section 6.4.


Subject to Section 9.20, the Successor Person shall succeed to, and be
substituted for, such Guarantor under the Loan Documents and such Guarantor’s
Guarantee, and such Guarantor shall automatically be released and discharged
from its obligations under the Loan Documents and such Guarantee.
Notwithstanding the foregoing Section 6.9(b),


87

--------------------------------------------------------------------------------

(A)          a Guarantor may (x) consolidate with, amalgamate or merge into or
sell, assign, transfer, lease, convey or otherwise dispose of all or part of its
properties and assets to the Borrower or any Guarantor or (y) dissolve if such
Guarantor sells, assigns, transfers, leases, conveys or otherwise disposes of
all or substantially all its properties and assets to another Person in
compliance with Section 6.4, and, after giving effect to such sale, assignment,
transfer, lease, conveyance or disposition and prior to such dissolution, has no
or a de minimis amount of assets;


(B)          any Restricted Subsidiary may consolidate with, amalgamate or merge
into or sell, assign, transfer, lease, convey or otherwise dispose of all or
part of its properties and assets to any Guarantor;


(C)          a Guarantor may consolidate with, amalgamate or merge into an
Affiliate of the Borrower solely for the purpose of reincorporating or
reorganizing such Guarantor in any Permitted Jurisdiction so long as the amount
of Indebtedness of the Borrower and the Restricted Subsidiaries is not increased
thereby (unless such increase is permitted by this Agreement);


(D)          a Guarantor may convert into a corporation, partnership, limited
partnership, limited liability company or trust organized or existing under the
laws of the jurisdiction of organization of such Guarantor or the laws of any
Permitted Jurisdiction; and


(E)          a Guarantor may change its name.


Section 6.10         Financial Covenants.


(a)          Minimum Aviation Assets.  The Borrower shall not permit the ratio
of (a) the Appraised Value of the Aviation Assets (other than any Excluded
Aviation Assets) to (b) the Aggregate Commitment, as of the last day of any Test
Period ending on June 30 or December 31, to be less than 3.00 to 1.00.


(b)          Debt to Total Equity.  The Borrower shall not permit the Debt to
Total Equity Ratio for the Borrower and the Restricted Subsidiaries as of the
last day of any Test Period to exceed 1.65 to 1.00.


Section 6.11         [Reserved].


Section 6.12         [Reserved].


Section 6.13         Additional Restrictions on Pledges and Guarantees.


(a)          Additional Restrictions on Pledges.  Notwithstanding anything else
to the contrary in this Agreement, the Borrower shall not, and shall not permit
any Restricted Subsidiary of the Borrower to:


(i)          grant any voluntary Liens on any Aviation Asset, unless the
Obligations are also secured by such Aviation Asset in the manner contemplated
by clause (i) of the first paragraph of Section 6.6 (and for the avoidance of
doubt without giving effect to clause (ii) of such paragraph); or


(ii)          enter into or suffer to exist or become effective any agreement
that prohibits or limits the ability of the Borrower or any of its Restricted
Subsidiaries to create, incur, assume or suffer to exist any Lien upon any of
the Aviation Assets, whether now owned or hereafter acquired, to secure the
Obligations, other than this Agreement and the other Loan Documents and except
to the extent that any such agreement (A) exists as of the Closing Date or is a
modification, amendment, restatement, replacement, refinancing, renewal or
extension thereof so long as it does not apply to any additional Aviation
Assets, (B) [reserved], (C) any customary provisions in leases, subleases,
licenses, sublicenses, contracts for management or development of Property,
asset sale agreements, merger or amalgamation agreements, stock purchase
agreements and other non-debt contracts restricting the same, (D) [reserved],
(E) relates to cash or other deposits (including escrowed funds) received by the
Borrower or any of its Restricted Subsidiaries or (F) relates to any Aviation
Assets to the extent such Aviation Assets are excluded from the calculations for
the financial covenant contained in Section 6.10(a) (the “Excluded Aviation
Assets”), provided that, in each case for clauses (A) through (E), to the extent
any such agreement is entered into after the Closing Date, such prohibition or
limitation shall only be effective against the Property or Person (and its
Subsidiaries) that is the subject of such other leases, subleases, licenses,
sublicenses, agreements, contracts, deposits or liens.


88

--------------------------------------------------------------------------------

(b)          Additional Restrictions on Guarantees.Notwithstanding anything else
to the contrary in this Agreement, the Borrower shall not permit any Restricted
Subsidiary to guarantee:


(i)          any Capital Markets Debt (including the Notes) or any Credit
Facility (other than this Agreement) of the Borrower (other than Standard
Securitization Undertakings in connection with a Qualified Securitization
Financing); or


(ii)          any Capital Markets Debt (including the Notes) or any Credit
Facility (other than this Agreement) of another Restricted Subsidiary in an
aggregate principal amount in excess of $25,000,000 (in each case, other than
(x) Standard Securitization Undertakings in connection with a Qualified
Securitization Financing and (y) Acquired Indebtedness).


(c)          Additional Restrictions on Qualified Securitization Financing. 
Notwithstanding anything else to the contrary in this Agreement, the Borrower
shall not, and shall not permit any Restricted Subsidiary of the Borrower to
enter into any Qualified Securitization Financing with respect to any Aviation
Assets.


SECTION 7.          EVENTS OF DEFAULT


Section 7.1          Events of Default.


(a)          Each of the following events shall constitute an “Event of
Default”:


(1)          the Borrower shall fail to pay any principal of any Loan when due
in accordance with the terms hereof; or the Borrower shall fail to pay any
interest on any Loan, or any other amount payable hereunder or under any other
Loan Document, within five Business Days after any such interest or other amount
becomes due in accordance with the terms hereof or thereof; or


(2)          any representation or warranty made or deemed made by any Loan
Party herein or in any other Loan Document or that is contained in any
certificate, document or financial or other statement furnished by it at any
time under or in connection with this Agreement or any such other Loan Document
shall prove to have been incorrect in any material respect on or as of the date
made or deemed made; or


(3)          any Loan Party shall default in the observance or performance of
any agreement contained in clause (i) of Section 5.4(a) (with respect to the
Borrower only), Section 5.7(a) or Section 6; or


(4)          any Loan Party shall default in the observance or performance of
any other agreement contained in this Agreement or any other Loan Document
(other than as provided in paragraphs (1) through (3) of this Section 7.1(a)),
and such default shall continue unremedied for a period of 30 days after the
earlier of (i) the date on which a Responsible Officer of any Loan Party obtains
knowledge of such default and (ii) the date on which the Borrower has received
written notice of such default from the Administrative Agent, or if such default
is of a nature that it cannot with reasonable effort be completely remedied
within said period of 30 days, such additional period of time as may be
reasonably necessary to cure same, provided that the applicable Loan Party
commences such cure within such 30 day period and diligently prosecutes same,
until completion, but in no event shall such extended period exceed 60 days; or


89

--------------------------------------------------------------------------------

(5)          default under any mortgage, indenture or instrument under which
there is issued or by which there is secured or evidenced any Indebtedness for
money borrowed by the Borrower or any Restricted Subsidiary (or the payment of
which is guaranteed by the Borrower or any Restricted Subsidiary), other than
Indebtedness owed to the Borrower or a Restricted Subsidiary, whether such
Indebtedness or guarantee now exists or is created after the Closing Date, if
both:


(A)          such default either:


(x)          results from the failure to pay any such Indebtedness at its stated
final maturity (after giving effect to any applicable grace periods and
extensions thereof) or results in any such Indebtedness becoming due prior to
its stated final maturity; or


(y)          enables or permits (after giving effect to any applicable grace
periods and any extensions thereof, but regardless of whether any required
notice has been given) the holder or holders of such Indebtedness or someone
acting on their behalf to cause such Indebtedness to become due, prepaid,
defeased or otherwise paid prior to its stated maturity; and


(B)          the principal amount of such Indebtedness, together with the
principal amount of any other such Indebtedness in default for failure to pay
principal at stated final maturity (after giving effect to any applicable grace
periods and any extensions thereof), or the maturity of which has been or may be
so accelerated, aggregate $50,000,000 or more at any one time outstanding, in
each case without such default having been rescinded, annulled or otherwise
cured; or


(6)          failure by the Borrower or any Significant Subsidiary to pay final
judgments for the payment of money aggregating in excess of $50,000,000 (to the
extent not adequately covered by insurance as to which a solvent insurance
company has not denied coverage or an indemnity by a third party with an
Investment Grade Rating from any Rating Agency), which final judgments remain
unpaid, undischarged, unwaived and unstayed for a period of more than 90 days
after such judgment becomes final, and in the event such judgment is covered by
insurance or indemnity, an enforcement proceeding has been commenced by any
creditor upon such judgment or decree which is not promptly stayed; provided
that such failure shall not be an Event of Default with respect to a judgment
against a Significant Subsidiary as to which the Borrower delivers to the
Administrative Agent an Officers’ Certificate certifying a resolution adopted by
the Board of Directors of the Borrower to the effect that the creditors of such
Significant Subsidiary have no recourse to the assets of the Borrower or any
Guarantor (other than such Significant Subsidiary) and that the Board of
Directors of the Borrower has determined in good faith that the assets of such
Significant Subsidiary have a Fair Market Value less than the sum of (x) the
amount of such outstanding judgment, and (y) the outstanding Indebtedness of
such Significant Subsidiary;


(7)          the Borrower or any Significant Subsidiary pursuant to or within
the meaning of any Bankruptcy Law:


(i)          commences proceedings to be adjudicated bankrupt or insolvent;


(ii)          consents to the institution of bankruptcy or insolvency
proceedings against it, or the filing by it of a petition or answer or consent
seeking reorganization or relief under applicable Bankruptcy Law;


(iii)          consents to the appointment of a receiver, liquidator, assignee,
trustee or other similar official of it or for all or substantially all of its
property;


(iv)          makes a general assignment for the benefit of its creditors; or


(v)          makes an admission in writing of its inability generally to pay its
debts as they become due; or


90

--------------------------------------------------------------------------------

(8)          a court of competent jurisdiction enters an order or decree under
any Bankruptcy Law that:


(i)          is for relief against the Borrower or any Significant Subsidiary in
a proceeding in which it is to be adjudicated bankrupt or insolvent;


(ii)          appoints a receiver, liquidator, assignee, trustee or other
similar official of the Borrower or any Significant Subsidiary or for all or
substantially all of the property of the Borrower or any Significant Subsidiary;
or


(iii)          orders the liquidation of the Borrower or any Significant
Subsidiary;


and the order or decree remains unstayed and in effect for 60 consecutive days;
or


(9)          (i) any Person shall engage in any “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any
Pension Plan, (ii) any failure to satisfy the minimum funding standard of
Section 412 of the Code and Section 302 of ERISA, whether or not waived, shall
exist with respect to any Pension Plan, or any Lien in favor of the PBGC or a
Pension Plan shall arise on the assets of the Borrower or any Commonly
Controlled Entity, (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Pension Plan, which Reportable
Event or commencement of proceedings or appointment of a trustee is, in the
reasonable opinion of the Required Lenders, likely to result in the termination
of such Pension Plan for purposes of Title IV of ERISA, (iv) any Pension Plan
shall terminate for purposes of Title IV of ERISA or (v) the Borrower or any
Commonly Controlled Entity shall incur any liability in connection with a
withdrawal from, or the Insolvency of, a Multiemployer Plan; and in each case in
clauses (i) through (v) above, such event or condition results in or could
reasonably be expected to result in a Material Adverse Effect; or


(10)          any of the Security Documents shall cease, for any reason (other
than by reason of the express release thereof pursuant to Section 8.10 or the
terms thereof or the failure of the Administrative Agent to file continuation
statements or take any other actions required to be taken by the Administrative
Agent under the Loan Documents), to be in full force and effect, or any Loan
Party or any Affiliate of any Loan Party shall so assert in writing, or any Lien
created by any of the Security Documents shall cease for any reason (other than
by reason of the express release thereof pursuant to Section 8.10 or the terms
thereof or by the failure of the Administrative Agent to file continuation
statements or take any other actions expressly required to be taken by the
Administrative Agent under the Loan Documents) to be valid, perfected,
enforceable and of the same effect and priority purported to be created thereby
with respect to any of the Collateral, or any Loan Party or any Affiliate of any
Loan Party shall so assert in writing; or


(11)          the guarantee contained in any Guarantee Agreement shall cease,
for any reason (other than by reason of the express release thereof pursuant to
Section 8.10 or the terms thereof), to be in full force and effect or any Loan
Party or any Affiliate of any Loan Party shall so assert in writing; or


(12)          any Change of Control shall occur.


(b)          If any Event of Default shall have occurred and be continuing,
then, and in any such event, (A) if such event is an Event of Default specified
in Section 7.1(a)(7) or Section 7.1(a)(8) with respect to the Borrower, the
Commitment of each Lender to make Loans and any obligation of each Issuing Bank
to issue Letters of Credit shall automatically terminate, the Loans hereunder
(with accrued interest thereon) and all other amounts owing under this Agreement
and the other Loan Documents shall automatically and immediately become due and
payable, and (B) if such event is any other Event of Default, with the consent
of the Required Lenders, the Administrative Agent may, or upon the request of
the Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare (i) the Commitment of each Lender to make Loans and any obligation of
each Issuing Bank to issue Letters of Credit to be terminated, whereupon such
Commitments and obligation shall be terminated and (ii) the Loans hereunder
(with accrued interest thereon) and all other amounts owing under this Agreement
and the other Loan Documents to be due and payable forthwith, whereupon the same
shall immediately become due and payable.


91

--------------------------------------------------------------------------------

Section 7.2          Application of Proceeds.  All proceeds collected by the
Administrative Agent upon any collection, sale, foreclosure or other realization
upon any Collateral (including any distribution pursuant to a plan of
reorganization), including any Collateral consisting of cash, shall be applied
as follows:


FIRST, to the payment of all costs and expenses incurred by the Administrative
Agent (in its capacity as such hereunder or under any other Loan Document) in
connection with such collection, sale, foreclosure or realization or otherwise
in connection with this Agreement, any other Loan Document or any of the
Obligations, including all court costs and the fees and expenses of its agents
and legal counsel, the repayment of all advances made by the Administrative
Agent hereunder or under any other Loan Document on behalf of any Loan Party and
any other costs or expenses incurred in connection with the exercise of any
right or remedy hereunder or under any other Loan Document;


SECOND, to the payment in full of all Obligations (the amounts so applied to be
distributed among the Secured Parties pro rata in accordance with the amounts of
the Obligations owed to them on the date of any such distribution);


THIRD, to the Loan Parties, their successors or assigns, or as a court of
competent jurisdiction may otherwise direct.


In addition, in the event that the Administrative Agent receives any non-cash
distribution upon any collection, sale, foreclosure or other realization upon
any Collateral, such non-cash distribution shall be allocated in the manner
described above, with the value of such non-cash distribution being reasonably
determined by the Administrative Agent; provided that the Administrative Agent
shall apply any cash distribution in accordance with this Section 7.2 prior to
application of any such non-cash distribution.  The Administrative Agent shall
have absolute discretion as to the time of application of any such proceeds,
moneys or balances in accordance with this Agreement.  Upon any sale of
Collateral by the Administrative Agent (including pursuant to a power of sale
granted by statute or under a judicial proceeding), the receipt of the
Administrative Agent or of the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Collateral so sold and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid over to the Administrative Agent or such officer
or be answerable in any way for the misapplication thereof.


SECTION 8.          THE ADMINISTRATIVE AGENT


Section 8.1          Appointment and Authority.


(a)          Each of the Lenders and the Issuing Banks hereby irrevocably
appoints the entity named as Administrative Agent in the heading of this
Agreement to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this Section
8.1 are solely for the benefit of the Administrative Agent, the Lenders and the
Issuing Banks, and none of the Borrower nor any other Loan Party shall have
rights as a third party beneficiary of any of such provisions (except as
provided in Section 8.6 below).


(b)          The Administrative Agent shall also act as the collateral agent
under the Loan Documents, and each of the Lenders and the Issuing Banks hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lender or such Issuing Bank for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Obligations, together with such powers and discretion as are
reasonably incidental thereto.  In this connection, the Administrative Agent, as
collateral agent, and any co-agents, sub-agents and attorneys-in-fact appointed
by the Administrative Agent pursuant to Section 8.5 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Security Documents, or for exercising any rights and remedies thereunder at the
direction of the Administrative Agent, shall be entitled to the benefits of all
provisions of this Section 8 and Section 9 (including Section 9.5(b), as though
such co-agents, sub-agents and attorneys-in-fact were the collateral agent under
the Loan Documents) as if set forth in full herein with respect thereto.


92

--------------------------------------------------------------------------------

Section 8.2          Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender or an Issuing Bank as any other Lender or Issuing Bank and
may exercise the same as though it were not the Administrative Agent and the
term “Lender” or “Lenders” shall, unless otherwise expressly indicated or unless
the context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with 
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders or the Issuing Banks.


Section 8.3          Exculpatory Provisions.  The Administrative Agent shall not
have any duties or obligations except those expressly set forth herein and in
the other Loan Documents.  Without limiting the generality of the foregoing, the
Administrative Agent:


(a)          shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;


(b)          shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law;


(c)          shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity;


(d)          shall not be liable for any action taken or not taken by it (i)
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as the Administrative
Agent shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 9.1 and 7.1) or (ii) in the absence of its own gross
negligence, bad faith or willful misconduct, as determined by a final
non-appealable judgment of a court of competent jurisdiction.  The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
the Borrower, a Lender or an Issuing Bank;


(e)          shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Security Documents, (v) the value or
the sufficiency of any Collateral, (vi) perfecting, maintaining, monitoring,
preserving or protecting the security interest or Lien (including the priority
thereof) granted under this Agreement, any other Loan Document or any agreement
or instrument contemplated hereby or thereby, (vii) the filing, re-filing,
recording, re-recording or continuing of any document, financing statement,
mortgage, assignment, notice, instrument of further assurance or other
instrument in any public office at any time or times, (viii) providing,
maintaining, monitoring or preserving insurance on or the payment of Taxes with
respect to any of the Collateral or (ix) the satisfaction of any condition set
forth in Section 4 or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent;


93

--------------------------------------------------------------------------------

(f)          shall not be required to qualify in any jurisdiction in which it is
not presently qualified to perform its obligations as the Administrative Agent;
and


(g)          shall not be required to (i) expend or risk its own funds or
provide indemnities in the performance of any of its duties hereunder or the
exercise of any of its rights or powers, or (ii) otherwise incur any financial
liability in the performance of its duties hereunder or the exercise of any of
its rights or powers, except for such expense, indemnity or liability, if any,
arising out of the Administrative Agent’s gross negligence, bad faith or willful
misconduct in the performance of its duties hereunder or under any other Loan
Document, as determined by a final non-appealable judgment of a court of
competent jurisdiction.


No requirement in any Loan Document for a Loan Party to provide evidence,
opinion, information, documentation or other material requested or required by
the Administrative Agent shall be construed to mean that the Administrative
Agent has any responsibility to request or require such evidence, opinion,
information, documentation or other material.  No Lender or Issuing Bank shall
assert, and each Lender and each Issuing Bank hereby waives, any claim against
the Administrative Agent, including any predecessor agent, its sub-agents and
their respective Affiliates in respect of any action taken or omitted to be
taken by any of them, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof.


Section 8.4          Reliance by Administrative Agent.  The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, or the issuance, amendment, renewal
or extension of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Bank, the Administrative Agent may
presume that such condition is satisfactory to such Lender or such Issuing Bank
unless the Administrative Agent shall have received notice to the contrary from
such Lender or such Issuing Bank prior to the making of such Loan or the
issuance, amendment, renewal or extension of such Letter of Credit.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower or any Lender or Issuing Bank), independent accountants and other
experts, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.


Section 8.5          Delegation of Duties.  The Administrative Agent may perform
any and all of its duties and exercise its rights and powers hereunder or under
any other Loan Document by or through any one or more sub-agents appointed by
the Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Section 8 shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facility provided
for herein as well as activities as Administrative Agent.


94

--------------------------------------------------------------------------------

Section 8.6          Resignation of Administrative Agent.  The Administrative
Agent may at any time give notice of its resignation to the Lenders, the Issuing
Banks and the Borrower.  Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, with the consent of the Borrower (not to
be unreasonably withheld or delayed) unless an Event of Default under Section
7.1(a)(1), (7) or (8) is continuing, to appoint a successor, which shall be a
bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States.  If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Banks, with the consent of the Borrower (not to be
unreasonably withheld or delayed) unless an Event of Default under Section
7.1(a)(1), (7) or (8) is continuing, appoint a successor Administrative Agent
meeting the qualifications set forth above; provided that if the Administrative
Agent shall notify the Borrower, the Lenders and the Issuing Banks that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Secured
Parties under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (b) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Person directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this Section.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section).  The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Section 8 and Section 9.5 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.


Section 8.7          Non-Reliance on Administrative Agent and Other Lenders. 
Each Lender and Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or Issuing Bank or
any of their Related Parties and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement.  Each Lender and Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or Issuing Bank or any of their Related Parties and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.
 
Section 8.8          No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, the Arrangers and Syndication Agent listed on the cover page
hereof shall not have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in their capacities, as
applicable, as the Administrative Agent, a Lender or an Issuing Bank hereunder.


Section 8.9          Administrative Agent May File Proofs of Claim.  In case of
the pendency of any proceeding under any Bankruptcy Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:


(a)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, the Issuing Banks and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Issuing Banks and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 2.8 and 9.5)
allowed in such judicial proceeding; and


(b)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


95

--------------------------------------------------------------------------------

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.8 and 9.5.


Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or Issuing Bank to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any Issuing Bank or in any such proceeding.


Section 8.10         Collateral and Guaranty Matters; Rights Under Hedge
Agreements.


(a)          Each of the Lenders and Issuing Banks irrevocably authorizes the
Administrative Agent to release or evidence the release of any Lien on any
property granted to or held by the Administrative Agent under any Loan Document,
to release any Guarantor from its obligations under a Guarantee Agreement or any
Loan Document or to subordinate any Lien on any property granted to or held by
the Administrative Agent under any Loan Document, in each case as provided in
Section 9.20.


(b)          Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s authority to release
or subordinate its interest in particular types or items of property, or to
release any Guarantor from its obligations under the Loan Documents pursuant to
Section 9.20.


(c)          No Secured Hedge Agreement or Secured Cash Management Agreement
will create (or be deemed to create) in favor of any Lender Counterparty that is
a party thereto any rights to manage or release any Collateral or the
obligations of any Guarantor under the Loan Documents.  By accepting the
benefits of the Collateral, such Lender Counterparty shall be deemed to have
appointed the Administrative Agent as its agent and agreed to be bound by the
Loan Documents as a Secured Party.


Section 8.11         Withholding Taxes.  To the extent required by any
applicable Requirements of Law, the Administrative Agent may withhold from any
payment to any Lender an amount equivalent to any applicable withholding Tax. 
Without limiting or expanding the provisions of Section 2.17, each Lender shall
indemnify the Administrative Agent against, and shall make payable in respect
thereof within thirty (30) days after demand therefor, any and all Taxes and any
and all related losses, claims, liabilities and expenses (including fees,
charges and disbursements of any counsel for the Administrative Agent) incurred
by or asserted against the Administrative Agent by the Internal Revenue Service
or any other Governmental Authority as a result of the failure of the
Administrative Agent to properly withhold Tax from amounts paid to or for the
account of such Lender for any reason (including because the appropriate form
was not delivered or not properly executed, or because such Lender failed to
notify the Administrative Agent of a change in circumstance that rendered the
exemption from, or reduction of, withholding Tax ineffective).  A certificate as
to the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error.  Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due the Administrative Agent under this Section
8.11.  The agreements in this Section 8.11 shall survive the resignation and/or
replacement of the Administrative Agent, any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all other Obligations.


Section 8.12         Intercreditor and Subordination Agreements.  Each Lender
and Issuing Bank hereby irrevocably appoints, designates and authorizes the
Administrative Agent to enter into any intercreditor or subordination agreement
pertaining to any permitted subordinated debt or other debt permitted to be
secured by the Collateral or any portion thereof on its behalf and to take such
action on its behalf under the provisions of any such agreement.


96

--------------------------------------------------------------------------------

Section 8.13         Credit Bidding.  The Secured Parties hereby irrevocably
authorize the Administrative Agent, at the direction of the Required Lenders, to
credit bid all or any portion of the Obligations (including by accepting some or
all of the Collateral in satisfaction of some or all of the Obligations pursuant
to a deed in lieu of foreclosure or otherwise) and in such manner purchase
(either directly or through one or more acquisition vehicles) all or any portion
of the Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code, or any similar laws in any other jurisdictions to which a Loan Party is
subject, or (b) at any other sale, foreclosure or acceptance of collateral in
lieu of debt conducted by (or with the consent or at the direction of) the
Administrative Agent (whether by judicial action or otherwise) in accordance
with any applicable law.  In connection with any such credit bid and purchase,
the Obligations owed to the Secured Parties shall be entitled to be, and shall
be, credit bid by the Administrative Agent at the direction of the Required
Lenders on a ratable basis (with Obligations with respect to contingent or
unliquidated claims receiving contingent interests in the acquired assets on a
ratable basis that shall vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) for the asset or assets so purchased (or
for the equity interests or debt instruments of the acquisition vehicle or
vehicles that are issued in connection with such purchase).  In connection with
any such bid (i) the Administrative Agent shall be authorized to form one or
more acquisition vehicles and to assign any successful credit bid to such
acquisition vehicle or vehicles, (ii) each of the Secured Parties’ ratable
interests in the Obligations which were credit bid shall be deemed without any
further action under this Agreement to be assigned to such vehicle or vehicles
for the purpose of closing such sale, (iii) the Administrative Agent shall be
authorized to adopt documents providing for the governance of the acquisition
vehicle or vehicles (provided that any actions by the Administrative Agent with
respect to such acquisition vehicle or vehicles, including any disposition of
the assets or equity interests thereof, shall be governed, directly or
indirectly, by, and the governing documents shall provide for, control by the
vote of the Required Lenders or their permitted assignees under the terms of
this Agreement or the governing documents of the applicable acquisition vehicle
or vehicles, as the case may be, irrespective of the termination of this
Agreement and without giving effect to the limitations on actions by the
Required Lenders contained in Section 9.1 of this Agreement), (iv) the
Administrative Agent on behalf of such acquisition vehicle or vehicles shall be
authorized to issue to each of the Secured Parties, ratably on account of the
relevant Obligations which were credit bid, interests, whether as equity,
partnership, limited partnership interests or membership interests, in any such
acquisition vehicle and/or debt instruments issued by such acquisition vehicle,
all without the need for any Secured Party or acquisition vehicle to take any
further action and (v) to the extent that Obligations that are assigned to an
acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of Obligations credit bid
by the acquisition vehicle or otherwise), such Obligations shall automatically
be reassigned to the Secured Parties pro rata and the equity interests and/or
debt instruments issued by any acquisition vehicle on account of such
Obligations shall automatically be cancelled, without the need for any Secured
Party or any acquisition vehicle to take any further action.  Notwithstanding
that the ratable portion of the Obligations of each Secured Party are deemed
assigned to the acquisition vehicle or vehicles as set forth in clause (ii)
above, each Secured Party shall execute such documents and provide such
information regarding the Secured Party (and/or any designee of the Secured
Party which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Administrative Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by such credit bid.


SECTION 9.          MISCELLANEOUS


Section 9.1          Amendments and Waivers.  Neither this Agreement or any
other Loan Document, nor any terms hereof or thereof may be amended,
supplemented or modified except in accordance with the provisions of this
Section 9.1.  The Required Lenders, the Borrower and each other Loan Party which
is a party to the relevant Loan Document may, or (with the written consent of
the Required Lenders) the Administrative Agent, the Borrower and each other Loan
Party which is a party to the relevant Loan Document may, from time to time, (a)
enter into written amendments, supplements or modifications hereto and to the
other Loan Documents (including amendments and restatements hereof or thereof)
for the purpose of adding or removing any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights and obligations of the
Lenders, the Issuing Banks or of the Loan Parties hereunder or thereunder or (b)
waive, on such terms and conditions as may be specified in the instrument of
waiver, any of the requirements of this Agreement or the other Loan Documents or
any Default or Event of Default and its consequences; provided, however, that
the Administrative Agent may, with the consent of the Borrower only and without
the need to obtain the consent of any Lender, amend, supplement or modify this
Agreement or any other Loan Document to cure any ambiguity, omission, defect or
inconsistency, so long as such amendment, supplement or modification does not
adversely affect the rights of any Lender or the Lenders shall have received at
least five Business Days’ prior written notice thereof and Administrative Agent
shall not have received, within five Business Days of the date of such notice to
the Lenders, a written notice from the Required Lenders stating that the
Required Lenders object to such amendment; provided further, however, that no
such waiver and no such amendment, supplement or modification shall:


(i)          forgive the principal amount of any Loan, extend the final
scheduled date of maturity of any Loan, reduce the stated rate of any interest,
fee or premium payable under this Agreement (except in connection with the
waiver of applicability of any post-default increase in interest rates (which
waiver shall be effective with the consent of the Required Lenders)) or extend
the time for payment of any interest, fees or premium or increase the amount or
extend the expiration date of any Commitment of any Lender, in each case without
the consent of each Lender directly and adversely affected thereby;


97

--------------------------------------------------------------------------------

(ii)          amend, modify or waive any provision of this Section 9.1, without
the consent of each Lender, or, except as contemplated by the last paragraph of
this Section 9.1, reduce any percentage specified in the definition of “Required
Lenders” or reduce the consent required under any provision pursuant to which
the consent of Required Lenders is necessary, in each case without the consent
of each Lender directly affected thereby;


(iii)          consent to the assignment or transfer by the Borrower of any of
its rights and obligations under this Agreement and the other Loan Documents
without the consent of each Lender;


(iv)          amend, modify or waive any provision of Section 8, or any other
provision affecting the rights, duties or obligations of the Administrative
Agent, without the consent of the Administrative Agent or amend, modify or waive
any provision of Section 2.3, or any other provision affecting the rights,
duties or obligations of any Issuing Bank, without the consent of such Issuing
Bank;


(v)          amend, modify or waive any provision of Section 2.14 without the
consent of each Lender directly affected thereby;


(vi)          release all or substantially all of the Collateral in any
transaction or series of related transactions, without the written consent of
each Lender, except (A) to the extent the release of such Collateral is
permitted pursuant to Section 9.20 (in which case such release may be made
without the consent of any Lender) or (B) upon satisfaction of the Termination
Conditions; or


(vii)          release all or substantially all of the value of the Guarantee
Agreements, without the written consent of each Lender, except (A) to the extent
the release of any Subsidiary from a Guarantee Agreement is permitted pursuant
to Section 9.20 (in which case such release may be made without the consent of
any Lender) or (B) upon satisfaction of the Termination Conditions;


provided, further, that any Loan Document may be waived, amended, supplemented
or modified pursuant to an agreement or agreements in writing entered into by
the Borrower and the Administrative Agent (without the consent of any Lender)
solely to grant a new Lien for the benefit of the Secured Parties or extend an
existing Lien over additional property.


Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Loan Parties, the
Lenders, the Administrative Agent, the Issuing Banks and all future holders of
the Loans and issuers of Letters of Credit.  In the case of any waiver, the Loan
Parties, the Lenders and the Administrative Agent shall be restored to their
former position and rights hereunder and under the other Loan Documents, and any
Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon.  Any such waiver,
amendment, supplement or modification shall be effected by a written instrument
signed by the parties required to sign pursuant to the foregoing provisions of
this Section; provided that delivery of an executed signature page of any such
instrument by facsimile transmission shall be effective as delivery of a
manually executed counterpart thereof.


98

--------------------------------------------------------------------------------

Notwithstanding the foregoing, Guarantee Agreements, Security Documents and
related documents executed in connection with this Agreement may be in a form
reasonably determined by the Administrative Agent and may be, together with this
Agreement, amended and waived with the consent of the Administrative Agent and
the Borrower only and without the need to obtain the consent of any Lender if
such amendment or waiver is delivered solely to the extent necessary to (A)
comply with local Law or advice of local counsel or (B) cause such Guarantee
Agreement, Security Document or related document to be consistent with this
Agreement and the other Loan Documents.


Section 9.2          Notices.  Except as otherwise provided in Section 2.6(c),
all notices, requests and demands to or upon the respective parties hereto to be
effective shall be in writing (including by facsimile), and, unless otherwise
expressly provided herein, shall be deemed to have been duly given or made when
delivered, or three Business Days after being deposited in the mail, postage
prepaid, or, in the case of facsimile notice, when received, addressed (a) in
the case of the Borrower and the Administrative Agent, as follows and (b) in the
case of the Lenders and Issuing Banks, at their primary address set forth below
their name on Appendix A or otherwise indicated to Administrative Agent in
writing or, in the case of a Lender or Issuing Bank which becomes a party to
this Agreement pursuant to an Assignment and Acceptance, in such Assignment and
Acceptance or (c) in the case of any party, to such other address as such party
may hereafter notify to the other parties hereto:
 

 
the Borrower:
c/o Fortress Transportation and Infrastructure Investors LLC
   
1345 Avenue of the Americas
   
New York, NY 10105
   
Attention:  Joseph P. Adams, Jr., Chief Executive Officer
   
Telephone:  (212) 515-4644
   
E-mail:  jadams@fortress.com
       
with a copy to:
Fortress Investment Group LLC
   
1345 Avenue of the Americas
   
New York, NY 10105
   
Attention:  Cameron D. MacDougall, General Counsel - Fortress Private Equity
   
Telephone:  (212) 479-1522
   
E-mail:  cmacdougall@fortress.com
       
with a copy to:
Cravath, Swaine & Moore LLP
   
825 Eighth Avenue
   
New York, NY 10019
   
Attention:  George E. Zobitz
   
Telephone:  (212) 474-1996
       
The Administrative Agent:
JPMorgan Chase Bank, N.A.
   
500 Stanton Christiana Road, Ops 2, 3rd Floor
   
Newark, Delaware 19713
   
Attention:  Loan and Agency Services Group
   
Telephone:  (302)  634-1956
   
Facsimile:  (302) 634-3301
   
E-mail:  dan.p.lougheed@jpmorgan.com

 
provided that any notice, request or demand to or upon the Administrative Agent
or any Lender shall not be effective until received.


99

--------------------------------------------------------------------------------

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent or the Borrower may, in their
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.


THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE MATERIALS
AND/OR INFORMATION PROVIDED BY OR ON BEHALF OF THE BORROWER HEREUNDER (“BORROWER
MATERIALS”) OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of the Borrower’s or the Administrative
Agent’s transmission of materials and/or information provided by or on behalf of
the Borrower hereunder through the Platform or the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence, bad faith or willful misconduct of such
Agent Party; provided, however, that in no event shall any Agent Party have any
liability to the Borrower, any Lender or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).


Section 9.3          No Waiver; Cumulative Remedies.  No failure to exercise and
no delay in exercising, on the part of the Administrative Agent or any Lender,
any right, remedy, power or privilege hereunder or under the other Loan
Documents shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.


Section 9.4          Survival of Representations and Warranties.  All
representations and warranties made herein, in the other Loan Documents and in
any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the execution and delivery of this Agreement
and the making of the Loans and other extensions of credit hereunder.


100

--------------------------------------------------------------------------------

Section 9.5          Payment of Expenses; Indemnification.


(a)          The Borrower agrees (i) to pay or reimburse each of the Agents,
each of the Arrangers and the Syndication Agent for all their reasonable and
documented out-of-pocket costs and expenses incurred in connection with the
syndication of the Revolving Loan Facility (other than fees payable to syndicate
members) and the development, negotiation, preparation and execution of, and any
amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including the reasonable and documented fees and disbursements of a
single law firm as counsel to the Agents, the Arrangers and the Syndication
Agent and one local counsel to the Agents, taken as a whole, in any relevant
jurisdiction and the charges of any Platform, (ii) to pay or reimburse each
Lender, each Issuing Bank and the Agents for all their reasonable and documented
out-of-pocket costs and expenses incurred in connection with the enforcement or
preservation of any rights under this Agreement, the other Loan Documents and
any other documents prepared in connection herewith or therewith, including all
costs and expenses incurred during any legal proceeding, including any
proceeding under any Bankruptcy Laws, the reasonable and documented fees and
disbursements of a single law firm as counsel to the Lenders and the Agents
taken as a whole, special aircraft counsel (to the extent applicable) and one
local counsel to the Lenders and the Agents taken as a whole in any relevant
material jurisdiction (or, with respect to enforcement, any relevant
jurisdiction) and, if a conflict exists among such Persons, one additional
primary counsel and, if necessary or advisable, one local counsel in each
relevant jurisdiction, (iii) to pay, indemnify, or reimburse each Lender, each
Issuing Bank and the Agents for, and hold each Lender and the Agents harmless
from, any and all reasonable recording and filing fees and any and all
reasonable liabilities with respect to, or resulting from any delay in paying
Other Taxes, if any, which may be payable or determined to be payable in
connection with the execution and delivery of, or consummation or administration
of any of the transactions contemplated by, or any amendment, supplement or
modification of, or any waiver or consent under or in respect of, this
Agreement, the other Loan Documents and any such other documents, and (iv) to
pay, indemnify or reimburse each Lender, each Issuing Bank, each Agent, each
Arranger, the Syndication Agent, their respective affiliates, and their
respective officers, directors, trustees, employees, advisors, agents and
controlling persons (each, an “Indemnitee”) for, and hold each Indemnitee
harmless from and against any and all other liabilities, obligations, losses,
damages, penalties, claims (including Environmental Claims), actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever
(limited to, in the case of counsel, the reasonable and documented fees and
disbursements of a single law firm as counsel to the Indemnitees taken as a
whole and one local counsel to the Indemnitees taken as a whole in any relevant
jurisdiction and, if a conflict exists among such Persons, one additional
primary counsel and, if necessary or advisable, one local counsel (plus if
applicable, any additional counsel in the event of a conflict) in each relevant
jurisdiction) whether direct, indirect, special or consequential, incurred by an
Indemnitee or asserted against any Indemnitee arising out of, in connection
with, or as a result of (A) the execution, enforcement or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto or thereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, (B) any Loan or the use or proposed
use of the proceeds thereof, (C) any actual or alleged presence or Release of
Hazardous Materials on, at, under or from any property owned, occupied or
operated by the Borrower or any of its Subsidiaries, or any liability under any
Environmental Law related in any way to the Borrower or any of its Subsidiaries
or any of their respective properties, or (D) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by any
third party or by the Borrower or any other Loan Party, and regardless of
whether any Indemnitee is a party thereto (all the foregoing in this clause
(iv), collectively, the “Indemnified Liabilities”), but excluding, in each case,
Taxes other than any Taxes that represent losses, claims or damages arising from
a non-tax claim; provided that the Borrower shall have no obligation hereunder
to any Indemnitee with respect to Indemnified Liabilities to the extent such
Indemnified Liabilities (x) are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from the gross negligence, bad
faith, willful misconduct or material breach of its obligations under this
Agreement of such Indemnitee or (y) resulted from any dispute that does not
involve an act or omission by the Borrower or any of its affiliates,
shareholders, partners or other equity holders and that is brought by an
Indemnitee against another Indemnitee other than any claims against an
Indemnitee in its capacity or in fulfilling its role as the Administrative
Agent, an Arranger or Syndication Agent under the Revolving Loan Facility.  No
Indemnitee shall be liable for any damages arising from the use by unauthorized
persons of information or other materials sent through electronic,
telecommunications or other information transmission systems or for any special,
indirect, consequential or punitive damages in connection with the Revolving
Loan Facility.  Without limiting the foregoing, and to the extent permitted by
applicable Law, the Borrower agrees not to assert and to cause its Subsidiaries
not to assert, and hereby waives and agrees to cause its Subsidiaries so to
waive, all rights for contribution or any other rights of recovery with respect
to all claims, demands, penalties, fines, liabilities, settlements, damages,
costs and expenses of whatever kind or nature, under or related to Environmental
Laws, that any of them might have by statute or otherwise against any
Indemnitee.  All amounts due under this Section 9.5 shall be payable not later
than 30 days after written demand therefor.  Statements payable by the Borrower
pursuant to this Section 9.5 shall be submitted to the Borrower at the address
of the Borrower set forth in Section 9.2, or to such other Person or address as
may be hereafter designated by the Borrower in a notice to the Administrative
Agent.  The agreements in this Section 9.5 shall survive the termination of the
Commitments and the repayment of the Loans and all other amounts payable
hereunder.


(b)          Reimbursement by Lenders.  To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) of
this Section 9.5 to be paid by it to the Administrative Agent (or any sub-agent
thereof), and Issuing Bank or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), such Issuing Bank or such Related Party, as the case may be, such
Lender’s Pro Rata Share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or such Issuing Bank 
in its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or such Issuing Bank
in connection with such capacity.


101

--------------------------------------------------------------------------------

Section 9.6          Successors and Assigns; Participations and Assignments.


(a)          This Agreement shall be binding upon and inure to the benefit of
the Borrower, the Lenders, the Issuing Banks, the Administrative Agent, the
Arrangers, all future holders of the Loans and their respective successors and
assigns, except that the Borrower may not assign or transfer any of their rights
or obligations under this Agreement without the prior written consent of the
Administrative Agent and each Lender.


(b)          Any Lender may, without the consent of the Borrower, in accordance
with applicable Law, at any time sell to one or more banks, financial
institutions or other entities (each, a “Participant”) participating interests
in any Loan owing to such Lender, any Commitment of such Lender or any other
interest of such Lender hereunder and under the other Loan Documents; provided,
however, that no Lender shall be permitted to sell any such participating
interest to (i) any of the Permitted Investors, any of their respective
Affiliates or any of their respective associated investment funds or (ii) a
natural person.  In the event of any such sale by a Lender of a participating
interest to a Participant, such Lender’s obligations under this Agreement to the
other parties to this Agreement shall remain unchanged, such Lender shall remain
solely responsible for the performance thereof, such Lender shall remain the
holder of any such Loan for all purposes under this Agreement and the other Loan
Documents, and the Borrower and the Administrative Agent shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Loan Documents.  In no event
shall any Participant under any such participation have any right to approve any
amendment or waiver of any provision of any Loan Document, or any consent to any
departure by any Loan Party therefrom, except to the extent that such amendment,
waiver or consent would require the consent of all Lenders pursuant to Section
9.1.  The Borrower agrees that if amounts outstanding under this Agreement and
the Loans are due or unpaid, or shall have been declared or shall have become
due and payable upon the occurrence of an Event of Default, each Participant
shall, to the maximum extent permitted by applicable law, be deemed to have the
right of setoff in respect of its participating interest in amounts owing under
this Agreement to the same extent as if the amount of its participating interest
were owing directly to it as a Lender under this Agreement; provided that, in
purchasing such participating interest, such Participant shall be deemed to have
agreed to share with the Lenders the proceeds thereof as provided in Section
2.14 as fully as if such Participant were a Lender hereunder.  The Borrower also
agrees that each Participant shall be entitled through the Lender granting the
participation to the benefits of Sections 2.15, 2.16 or 2.17 (subject to the
requirements and limitations of such Sections, Section 2.18 and 2.19, including
the requirements of Section 2.17(f) and (g) (it being agreed that any required
forms shall be provided solely to the participating Lender)) with respect to its
participation in the Commitments and the Loans outstanding from time to time as
if such Participant were a Lender; provided that no Participant shall be
entitled to receive any greater amount pursuant to any such Section than the
transferor Lender would have been entitled to receive in respect of the amount
of the participation transferred by such transferor Lender to such Participant
had no such transfer occurred, except to the extent that entitlement to a
greater amount results from a Change in Law that occurs after such Participant
acquires the applicable participation, unless such transfer was made with the
Borrower’s prior written consent (which consent shall not be unreasonably
withheld or delayed).  Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal and interest amounts of each Participant’s interest in the Loans held
by it (the “Participant Register”).  The entries in the Participant Register
shall be conclusive, absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of the
participation in question for all purposes of this Agreement, notwithstanding
notice to the contrary. No Lender shall have any obligation to disclose all or
any portion of a Participant Register (including the identity of any Participant
or any information relating to a Participant’s interest in any commitments,
loans, letters of credit or its other obligations under any Loan Document) to
any Person except to the extent such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.


102

--------------------------------------------------------------------------------

(a)          Any Lender (an “Assignor”) may, in accordance with applicable Law
and the written consent of the Administrative Agent and each Issuing Bank (which
shall not be unreasonably withheld or delayed) and, so long as no Event of
Default under Section 7.1(a)(1), (7) or (8) has occurred and is continuing, the
Borrower, at any time and from time to time assign to any Lender or any
affiliate, Related Fund or Control Investment Affiliate thereof, or to an
additional bank, financial institution or other entity (an “Assignee”) all or
any part of its rights and obligations under this Agreement pursuant to an
Assignment and Acceptance executed by such Assignee and such Assignor and
delivered to the Administrative Agent for its acceptance and recording in the
Register; provided that assignments made to any Lender, an affiliate of a Lender
or a Related Fund will not be subject to the above described consents; provided,
further, that no assignment to an Assignee (other than any Lender or any
affiliate thereof) of Commitments shall be in an aggregate principal amount of
less than $5,000,000 (other than in the case of an assignment of all of a
Lender’s interests in the Revolving Loan Facility under this Agreement) and,
after giving effect thereto, the assigning Lender (if it shall retain any
Commitment) shall have a Commitment of at least $5,000,000 unless otherwise
agreed by the Administrative Agent and the Borrower; provided, however, no
Lender shall be permitted to assign all or any part of its rights and
obligations under this Agreement to (i) any of the Permitted Investors, any of
their respective Affiliates or any of their respective associated investment
funds, (ii) the Borrower or any of its Subsidiaries or (iii) any natural
person.  Upon such execution, delivery, acceptance and recording in the
Register, from and after the effective date determined pursuant to such
Assignment and Acceptance, (x) the Assignee thereunder shall be a party hereto
and, to the extent provided in such Assignment and Acceptance, have the rights
and obligations of a Lender hereunder with Commitments and/or Loans as set forth
therein, and (y) the Assignor thereunder shall, to the extent of the interest
assigned in such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of an Assignor’s rights and obligations under this Agreement, such Assignor
shall cease to be a party hereto, except as to Sections 2.16, 2.17 and 9.5 in
respect of the period prior to such effective date).  For purposes of the
minimum assignment amounts set forth in this paragraph, multiple assignments by
two or more Related Funds shall be aggregated.


(b)          [Reserved].


(c)          Upon its receipt of an Assignment and Acceptance executed by an
Assignor and an Assignee (and, in any case where the consent of any other Person
is required by Section 9.6(c), by each such other Person) together with payment
to the Administrative Agent of a registration and processing fee of $3,500
(provided, however, that (i) Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any assignment
and (ii) no such fee shall be required to be paid in the case of an Assignee
which is already a Lender or any affiliate, Related Fund or Control Investment
Affiliate thereof), the Administrative Agent shall (A) promptly accept such
Assignment and Acceptance and (B) on the effective date determined pursuant
thereto record the information contained therein in the Register and give notice
of such acceptance and recordation to the Borrower.  On or prior to such
effective date, the Borrower, at its own expense, upon request, shall execute
and deliver to the Administrative Agent (in exchange for the applicable Loan
Notes of the assigning Lender) a new Loan Note to such Assignee in an amount
equal to the Commitment assumed or acquired by it pursuant to such Assignment
and Acceptance and, if the Assignor has retained a Commitment, upon request, a
new Loan Note to the Assignor in an amount equal to the Commitment retained by
it hereunder.  Such new Loan Note or Loan Notes shall otherwise be in the form
of the Loan Note or Loan Notes replaced thereby.


(d)          For avoidance of doubt, the parties to this Agreement acknowledge
that the provisions of this Section 9.6 concerning assignments of Loans and Loan
Notes relate only to absolute assignments and that such provisions do not
prohibit assignments creating security interests in Loans and Loan Notes,
including any pledge or assignment by a Lender of any Loan or Loan Note to any
Federal Reserve Bank in accordance with applicable Law.


103

--------------------------------------------------------------------------------

(e)          Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle (an
“SPC”), identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Borrower, the option to provide to the
Borrower all or any part of any Loan that such Granting Lender would otherwise
be obligated to make to the Borrower pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to make any Loan and
(ii) if an SPC elects not to exercise such option or otherwise fails to provide
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof.  The making of a Loan by an SPC
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender.  Each party
hereto hereby agrees that no SPC shall be liable for any indemnity or similar
payment obligation under this Agreement (all liability for which shall remain
with the Granting Lender).  In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other indebtedness of any SPC, it will
not institute against, or join any other person in instituting against, such SPC
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any state thereof.  Each
party hereto also agrees that each SPC shall be entitled to the benefits of
Sections 2.15, 2.16 or 2.17 (subject to the requirements and limitations of such
Sections, Section 2.18 and 2.19, including the requirements of Section 2.17(f)
and (g) (it being agreed that any required forms shall be provided solely to the
Granting Lender)) with respect to its granted interest in the Commitments and
the Loans outstanding from time to time as if such SPC were a Lender; provided
that no SPC shall be entitled to receive any greater amount pursuant to any such
Section than the Granting Lender would have been entitled to receive in respect
of the amount of the interest granted by such Granting Lender to such SPC had no
such grant occurred, except to the extent that entitlement to a greater amount
results from a change in Law that occurs after such interest was granted, unless
such transfer was made with the Borrower’s prior written consent (which consent
shall not be unreasonably withheld or delayed).  In addition, notwithstanding
anything to the contrary in this Section 9.6(g), any SPC may (A) with notice to,
but without the prior written consent of, the Borrower and the Administrative
Agent and with the payment of a processing fee in the amount of $3,500 (which
processing fee may be waived by the Administrative Agent in its sole
discretion), assign all or a portion of its interests in any Loans to the
Granting Lender, or with the prior written consent of the Borrower and the
Administrative Agent (which consent shall not be unreasonably withheld) and with
the payment of a processing fee in the amount of $3,500 (which processing fee
may be waived by the Administrative Agent in its sole discretion) to any
financial institutions providing liquidity and/or credit support to or for the
account of such SPC to support the funding or maintenance of Loans, and (B)
disclose on a confidential basis any non-public information relating to its
Loans to any rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity enhancement to such SPC; provided that
non-public information with respect to the Borrower or its Affiliates may be
disclosed only with the Borrower’s consent which will not be unreasonably
withheld.  This Section 9.6(g) may not be amended without the written consent of
any SPC with Commitments outstanding at the time of such proposed amendment.  To
the extent an SPC provides a Loan, the applicable Granting Lender may maintain a
register on behalf of the Borrower and the SPC’s interest must be entered in the
register.


Section 9.7          Set-off.  In addition to any rights and remedies of the
Lenders provided by law, upon the occurrence and during the continuation of any
Event of Default, each Lender and Issuing Bank shall have the right, without
prior notice to the Borrower, any such notice being expressly waived by the
Borrower to the extent permitted by applicable Law, upon any amount becoming due
and payable by the Borrower hereunder (whether at the stated maturity, by
acceleration or otherwise), to set off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Lender or such Issuing
Bank or any branch or agency thereof to or for the credit or the account of the
Borrower.  Each Lender and Issuing Bank agrees promptly to notify the Borrower
and the Administrative Agent after any such setoff and application made by such
Lender; provided that the failure to give such notice shall not affect the
validity of such setoff and application.


Section 9.8          Counterparts.


(a)          This Agreement may be executed by one or more of the parties to
this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart hereof.  A set of the copies of this Agreement
signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.


(b)          The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to any  document to be signed in connection with
this Agreement and the transactions contemplated hereby shall be deemed to
include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that nothing herein shall require the
Administrative Agent to accept electronic signatures in any form or format
without its prior written consent.


104

--------------------------------------------------------------------------------

Section 9.9          Severability.  Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.


Section 9.10         Integration.  This Agreement and the other Loan Documents
represent the entire agreement of the Borrower, the Administrative Agent, the
Issuing Banks and the Lenders with respect to the subject matter hereof and
thereof, and there are no promises, undertakings, representations or warranties
by the Administrative Agent, any Issuing Bank or any Lender relative to the
subject matter hereof not expressly set forth or referred to herein or in the
other Loan Documents.


Section 9.11         GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


Section 9.12         Submission To Jurisdiction; Waivers.  Each party hereto
hereby irrevocably and unconditionally:


(a)          submits for itself and its Property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the exclusive general jurisdiction of the courts of the State of New
York, the courts of the United States of America for the Southern District of
New York, in each case, in the County of New York, Borough of Manhattan, and
appellate courts from any thereof;


(b)          consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;


(c)          agrees that service of process in any such action or proceeding may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to its address set forth
in Section 9.2 or at such other address of which the Administrative Agent (or in
the case of the Administrative Agent, the other parties hereto) shall have been
notified pursuant thereto;


(d)          agrees that the Administrative Agent, the Issuing Bank and the
Lenders retain the right to bring proceedings against any Loan Party in the
courts of any other jurisdiction in connection with the exercise of any rights
under any Security Document or the enforcement of any judgment;


(e)          agrees that nothing herein shall affect the right to effect service
of process in any other manner permitted by law; and


(f)          waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section 9.12 any special, exemplary, punitive or consequential damages.


105

--------------------------------------------------------------------------------

Section 9.13         Acknowledgments.  In connection with all aspects of each
transaction contemplated hereby (including in connection with any amendment,
waiver or other modification hereof or of any other Loan Document), the Borrower
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that: 
(a)(i) the arranging and other services regarding this Agreement provided by the
Administrative Agent, the Arrangers and the Syndication Agent are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Administrative Agent, the Arrangers and the Syndication Agent, on
the other hand, (ii) each of the Borrower and each other Loan Party has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (iii) each of the Borrower and each other Loan
Party is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (b)(i) each of the Administrative Agent, the Arrangers and the
Syndication Agent are and have been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower or any of
its Affiliates, or any other Person and (ii) none of the Administrative Agent,
the Arrangers or the Syndication Agent has any obligation to the Borrower or any
of its Affiliates with respect to the transactions contemplated hereby except
those obligations expressly set forth herein and in the other Loan Documents;
(c) the Administrative Agent, the Arrangers and the Syndication Agent and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
none of the Administrative Agent, the Arrangers or the Syndication Agent has any
obligation to disclose any of such interests to the Borrower or any of its
Affiliates; and (d) each of the Administrative Agent, the Arrangers and the
Syndication Agent (i) is a full service securities or banking firm engaged in
securities trading and brokerage activities as well as providing investment
banking and other financial services, (ii) in the ordinary course of business,
may provide investment banking and other financial services to, and/or acquire,
hold or sell, for its own accounts and the accounts of customers, equity, debt
and other securities and financial instruments (including bank loans and other
obligations) of, the Borrower and other companies with which the Borrower may
have commercial or other relationships and (iii) with respect to any securities
and/or financial instruments so held by the Administrative Agent, the Arrangers,
the Syndication Agent or any of their respective customers, all rights in
respect of such securities and financial instruments, including any voting
rights, will be exercised by the holder of the rights, in its sole discretion. 
To the fullest extent permitted by law, each of the Borrower and each other Loan
Party hereby agrees not to assert any claim that the Administrative Agent,
either Arranger or the Syndication Agent owes it any agency, fiduciary or
similar duty and agrees no such duty is owed in connection with any aspect of
any transaction contemplated hereby.


Section 9.14         Confidentiality.  Each of the Administrative Agent, the
Lenders and the Issuing Banks agrees to keep confidential all non-public
information provided to it by any Loan Party pursuant to this Agreement
(“Information”); provided that nothing herein shall prevent the Administrative
Agent, any Lender or any Issuing Bank from disclosing any such information (a)
to the Administrative Agent, any other Lender or Issuing Bank or any affiliate
of any thereof, (b) to any Participant or Assignee (each, a “Transferee”) or
prospective Transferee that agrees to comply with the provisions of this Section
9.14 or substantially equivalent provisions, (c) to any of its or its
affiliates’ employees, directors, agents, attorneys, accountants and other
professional advisors, it being understood and agreed that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential, (d) to any
financial institution that is a direct or indirect contractual counterparty or
potential counterparty in swap agreements with the Borrower or any Subsidiary of
the Borrower or such contractual counterparty’s or potential counterparty’s
professional advisor (so long as such actual or potential contractual
counterparty or professional advisor to such actual or potential contractual
counterparty agrees to be bound by the provisions of this Section or
substantially equivalent provisions), (e) upon the request or demand of any
Governmental Authority having jurisdiction over it, (f) to the extent required
in response to any order of any court or other Governmental Authority or to the
extent otherwise required pursuant to any Requirement of Law, (g) in connection
with any litigation or similar proceeding, (h) that has been publicly disclosed
other than in breach of this Section 9.14, (i) to the National Association of
Insurance Commissioners or any similar organization or any nationally recognized
rating agency that requires access to information about a Lender’s investment
portfolio in connection with ratings issued with respect to such Lender, (j) to
any other party hereto, (k) with the consent of the Borrower or (l) in
connection with the exercise of any remedy hereunder or under any other Loan
Document; provided that, in the event a Lender receives a summons or subpoena to
disclose confidential information to any party, such Lender shall, if legally
permitted and practicable, endeavor to notify the Borrower thereof as soon as
possible after receipt of such request, summons or subpoena and to afford the
Loan Parties an opportunity to seek protective orders, or such other
confidential treatment of such disclosed information, as the Loan Parties may
deem reasonable.  Any Person required to maintain the confidentiality of
Information as provided in this Section 9.14 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.


106

--------------------------------------------------------------------------------

Section 9.15         Accounting Changes.  In the event that any “Accounting
Change” (as defined below) shall occur and such change results in a change in
the method of calculation of financial covenants, standards or terms in this
Agreement, and either the Borrower or the Required Lenders shall so request (or
if the Administrative Agent notifies the Borrower that the Required Lenders so
request), then the Borrower and the Lenders agree to enter into negotiations in
order to amend such provisions of this Agreement so as to equitably reflect such
Accounting Change with the desired result that the criteria for evaluating the
Borrower’s financial condition shall be the same after such Accounting Change as
if such Accounting Change had not been made.  Until such time as such an
amendment shall have been executed and delivered in accordance with Section 9.1,
all financial covenants, standards and terms in this Agreement shall continue to
be calculated or construed as if such Accounting Change had not occurred. 
“Accounting Change” refers to (i) any election by the Borrower to apply IFRS
accounting principles in lieu of GAAP in accordance with the definition of
“GAAP” hereunder and (ii) any change in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the FASB,
GAAP, any other generally accepted accounting authority which provides
regulation standard or, if applicable, the SEC.


Section 9.16         WAIVERS OF JURY TRIAL.  EACH LOAN PARTY, THE ADMINISTRATIVE
AGENT, THE ISSUING BANKS AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.


Section 9.17         Conversion of Currencies.


(a)          If, for the purpose of obtaining judgment in any court, it is
necessary to convert a sum owing hereunder in one currency into another
currency, each party hereto agrees, to the fullest extent that it may
effectively do so, that the rate of exchange used shall be that at which, in
accordance with normal banking procedures in the relevant jurisdiction, the
first currency could be purchased with such other currency on the Business Day
immediately preceding the day on which final judgment is given.


(b)          The obligations of the Borrower in respect of any sum due to any
party hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss.  The obligations of the Borrower
contained in this Section 9.17 shall survive the termination of this Agreement
and the payment of all other amounts owing hereunder.


Section 9.18         USA PATRIOT ACT.  Each Lender and each Issuing Bank that is
subject to the PATRIOT Act and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the PATRIOT Act, it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
or such Issuing Bank or the Administrative Agent, as applicable, to identify
each Loan Party in accordance with the Act.  The Borrower shall, promptly
following a request by the Administrative Agent or any Lender or Issuing Bank,
provide all documentation and other information that the Administrative Agent or
such Lender or such Issuing Bank requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the PATRIOT Act.


107

--------------------------------------------------------------------------------

Section 9.19         Payments Set Aside.  To the extent that any payment by or
on behalf of the Borrower is made to the Administrative Agent or any Lender or
Issuing Bank, or the Administrative Agent or any Lender or Issuing Bank
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender or such Issuing Bank in
its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Bankruptcy Law or otherwise, then (a)
to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and (b)
each Lender and Issuing Bank severally agrees to pay to the Administrative Agent
upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Effective Rate from time to time in effect.  The
obligations of the Lenders and Issuing Banks under clause (b) of the preceding
sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.


Section 9.20         Releases of Collateral and Guarantees.  Each of the Lenders
(including in its capacity as a potential Lender Counterparty) and Issuing Banks
irrevocably authorizes the Administrative Agent to be the agent for the
representative of the Lenders and Issuing Banks with respect to the Guarantee
Agreements, the Collateral and the Security Documents; provided that the
Administrative Agent shall not owe any fiduciary duty, duty of loyalty, duty of
care, duty of disclosure or any other obligation whatsoever to any holder of
Obligations with respect to any Secured Hedge Agreements or Secured Cash
Management Agreements, and the Administrative Agent agrees that:


(a)          The Administrative Agent’s Lien on any property granted to or held
by the Administrative Agent under any Loan Document shall be automatically and
fully released (i) upon satisfaction of the Termination Conditions, (ii) at the
time the Property subject to such Lien is sold (other than to any other Loan
Party or other Person that would be required pursuant to any Security Document
to grant a Lien on such Collateral to the Administrative Agent for the benefit
of the Secured Parties after giving effect to such Disposition) as part of or in
connection with any Disposition permitted hereunder or under any other Loan
Document, (iii) if the Property subject to such Lien is owned by a Guarantor,
upon the release of such Guarantor from its obligations under a Guarantee
Agreement pursuant to clause (b) below, (iv) to the extent (and only for so long
as) such property constitutes an “Excluded Asset” (as defined in the Pledge
Agreement, or any other Security Document, as applicable) or (v) if approved,
authorized or ratified in writing in accordance with Section 9.1.


(b)          The Guarantee of a Guarantor shall be automatically and
unconditionally released, and no further action by such Guarantor or the
Administrative Agent is required for the release of such Guarantor’s Guarantee
under a Guarantee Agreement or any other Loan Document, if:


(i)          in connection with any sale, exchange, transfer or other
disposition of all or substantially all the assets of that Guarantor (including
by way of merger, consolidation or dissolution) to a Person that is not the
Borrower or a Restricted Subsidiary, if the sale, exchange, transfer or other
disposition does not violate this Agreement;


(ii)          in connection with any sale, transfer or other disposition of
Capital Stock of that Guarantor to a Person that is not the Borrower or a
Restricted Subsidiary and that results in such Guarantor ceasing to be a
Restricted Subsidiary, if the sale, transfer or other disposition does not
violate this Agreement;


(iii)          if the Borrower designates any Restricted Subsidiary that is a
Guarantor to be an Unrestricted Subsidiary in accordance with the provisions set
forth under Section 6.1(c) and the definition of “Unrestricted Subsidiary” in
this Agreement; and


(iv)          solely with respect to any Restricted Subsidiary that became a
Guarantor pursuant to Section 6.7, so long as such Restricted Subsidiary does
not then have outstanding any other Indebtedness or guarantees that would give
rise to an obligation to provide a guarantee pursuant to Section 6.7, upon the
release or discharge by such Guarantor of Indebtedness that gave rise to such
Restricted Subsidiary becoming a Guarantor or the Guarantor being released as a
Guarantor of such Indebtedness (it being understood that a release subject to a
contingent reinstatement is still a release, and if any such Indebtedness of
such Guarantor is so reinstated, such Guarantee shall also be reinstated).


108

--------------------------------------------------------------------------------

(c)          [Reserved].


(d)          [Reserved].


(e)          On the date that the Termination Conditions are satisfied, the
Collateral shall be released from the Liens created by the Security Documents,
and the Security Documents and all obligations (other than those expressly
stated to survive such termination) of the Administrative Agent and each Loan
Party under the Security Documents shall terminate, all without the need to
deliver any instrument or performance of any act by any Person.


(f)           It will promptly execute, authorize or file such documentation as
may be reasonably requested by any Grantor to release, or evidence the release
(in registrable form, if applicable), its Liens with respect to any Collateral
or the guarantee obligations of any Guarantor as set forth in this Section 9.20;
provided that the foregoing shall be at the Borrower’s expense and in form and
substance reasonably satisfactory to the Administrative Agent.


Section 9.21         Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties hereto,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of any EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:


(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and


(b)          the effects of any Bail-In Action on any such liability, including,
if applicable:


(i)          a reduction in full or in part or cancellation of any such
liability;


(ii)          a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
entity or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or


(iii)         the variation of the terms of such liability in connection with
the exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.


[Signature Pages Follow]


109

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
 

 
FORTRESS TRANSPORTATION AND INFRASTRUCTURE INVESTORS LLC,
 
as the Borrower
         
By:
/s/ Joseph P. Adams Jr.
   
Name:
Joseph P. Adams Jr.
   
Title:
CEO

 
[Fortress Transportation and Infrastructure Investors LLC – Signature Page to
Revolving Credit Agreement]

--------------------------------------------------------------------------------

 
JPMORGAN CHASE BANK, N.A.,
 
as Administrative Agent, Lender, Issuing Bank
         
By:
/s/ Cristina Caviness
   
Name:
Cristina Caviness
   
Title:
Vice President

 
[Fortress Transportation and Infrastructure Investors LLC – Signature Page to
Revolving Credit Agreement]

--------------------------------------------------------------------------------

 
BARCLAYS BANK PLC,
 
as Lender, Issuing Bank
         
By:
/s/ Ritam Bhalla
   
Name:
Ritam Bhalla
   
Title:
Director

 
[Fortress Transportation and Infrastructure Investors LLC – Signature Page to
Revolving Credit Agreement]
 

--------------------------------------------------------------------------------

 